 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSewell-Allen Big Star,Inc.'andUnited Food andCommercialWorkersInternationalUnion,AFL-CIO,Local 1529Baker Bros., Inc., d/b/a Baker'sBig Star StoresNos. 31,61, 64,and 81andUnited Food andCommercialWorkersInternationalUnion,AFL-CIO,Local 1529Gilbert Allen Big Star,Inc., d/b/a Big StarNo. 142;Sewell-Allen Big Star,Inc., 103,187, and 189;Baker Bros., Inc., d/b/aBaker'sBig StarStores Nos. 31,61, 64,and 81andUnited Foodand Commercial Workers International Union,AFL-CIO,Local 1529SMF Management,Inc., d/b/a SMF Food Rite Su-permarketsandUnited Food and CommercialWorkers International Union,AFL-CIO, Local1529.Cases 26-CA-9834, 26-CA-9841, 26-CA-9896, and 26-CA-9989May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 4, 1984, Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondents filed exceptions and supportingbriefs, the General Counsel and the Charging Partyfiled cross-exceptions and supporting briefs, and theGeneral Counsel, the Charging Party, and the Re-spondents filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-iOn August 28, 1985,the Board granted a joint motion to sever filedby the respondents,Pic-Pac Foods,Inc and Giant Foods,Inc, and thecharging party,inCases 26-CA-9937-1, 26-CA-9963-1, 26-CA-9937-2,and 26-CA-9963-2Further,as noted by the judge at fn 2 of his deci-sion,a complaint filed against an additional respondent,Wadell Bramlettand Lois Tackett d/b/a Bramlett Tackett Big Star No 30 in Cases 26-CA-9896 and26-CA-9877 was withdrawn and these cases were severedby order of the Regional Director for Region26 Accordingly,we havedeleted references to those cases in the caption,and we make no findingsregarding these parties or enter any conclusions of law with respect tothem2 TheRespondents have excepted to some of the judge'scredibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188 F 2d362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsWe correct the following factual errors of the judge In secIV,A, ofhis decision,the judge refers to"a series of meetings to be held in Febru-ary 1983 " The correct date is February 1982 In sec IV,B, the judgerefers to letters ofApril 11, 1982,notifying the Respondents of themerger The correct date is April7, 1982Throughout his decision, thejudge refers to the expiration date of the collective-bargaining agreementsasOctober31, 1982,The correct date is October 30, 1982 In secings,findings,andconclusions2asmodifiedbelow.31.For the reasons stated, below, we adopt thejudge's findings that the Respondents violated Sec-tion 8(a)(5) and (1) by withdrawing recognition andby refusing to bargain with the Union.In January 1982,4 representatives of United Foodand Commercial Workers (UFCW) Locals 1529and 452 agreed to a merger, with Local 1529 tobecome the surviving merged union.5 In February,themerger was approved by the membership ofLocal 452. Nonmembers were excluded from thevoting process.On April 1, International UnionUFCW approved the merger.On April 7, Local 1529 informed the Respond-ents,with whom Local 452 hadmaintained a col-lective-bargaining relationship, that. Local 452 andLocal 1529 "have effected a merger pursuant to theprovisions of the [UFCW] Constitution" and thatin accordance with a charter of April 1, 1982,Local 1529 "will continue to administer the con-tract and in all respects continue as the collectivebargaining representative of the employees coveredby the contract." Local 1529 informed the Re-spondents that the merger was conducted pursuantto a vote of the membership, and that it did notaffect the autonomy of the local and was solely aninternal union matter. Also attached to the April 7letterwas a notice to the Respondents that allfuture correspondence concerning dues checkoffand/or money was to be mailed to Local 1529. InMay, the Respondents, Sewell'sBig Star,Sewell-Allen No. 2, Sewell-Allen, and Baker'sBig Star(Baker Bros.), in response to union correspondence,indicated to Local 1529 that "your letter recon-firms the company's information that MeatcuttersLocal 452 has merged into Local 1529."Following notification of the merger in April,the Respondents dealt with Local 1529 as the col-lective-bargaining representative of the employeesIV,D,8, the judge refers to the testimony of William Garland regardingan incident in which his car tires allegedly were cut in 1981 The recordreflects that the incident allegedly occurred in 1961 In sec. IV,D,5, thejudge refers to testimony regarding $8 per month in contributions to apension fund The amount referred to in the record is $80 per monthUnder the circumstances presented in this case, we find it appropriateto substitute a narrow cease-and-desist order for the broad order recom-mended by the judge9On October 8, 1986, the Board granted the Charging Party's motiontowithdraw allegations pertaining to the handbilling and access issuesdiscussed at secs IV,F,14, and IV,H, of the judge's decision On October22, 1986, the Board denied the Respondent's motion for reconsiderationWe make no findings regarding the judge's discussion of these issues andwe have modified the judge's recommended conclusions of law4All dates are in 1982 unless noted otherwiseIInWarehouse GroceriesManagement,254 NLRB 252, 256 (1981),enfd 683 F 2d 418 (11th Cir 1982), the Board found that UFCW was acontinuation of Retail Clerks International Association and AmalgamatedMeat Cutters and Butcher Workers of North America and that it suc-ceeded to the representational rights of both unions294 NLRB No. 6 SEWELL-ALLENBIG STARcovered by their respective bargaining agreements.Thus, as the judge found, grievances were proc-essed,health and welfare and pension fund contri-butions were remitted, dues were deducted and re-mitted pursuant to contractual check-off provisions,when present, and some of the Respondents en-gaged in bargaining with Local 1529 concerninginsurance contribution increases that were due inJune.On July 30, Local 1529 requested that the Re-spondents commence bargaining for agreements tosucceed those expiring on October 30, and request-ed information pertinent to bargaining. In Septem-ber, several of the Respondents provided portionsof the requested information. Thereafter, on Octo-ber 7 and 13,initial bargaining sessionswere con-ducted between the Respondents and Local 1529.However, on November 8, following expiration ofthe bargaining agreements, and 7 months after noti-fication of the merger, the Respondents notifiedLocal 1529 that they no longer recognized Local1529 as the bargaining representative of their em-ployees. The Respondents asserted that the mergerbetween Local 452 and Local 1529 was invalid be-cause nonmembers had been excluded from thevoting process."We agree with the judge that, based on the fore-going circumstances, the Respondents were es-topped from challenging the validity of the merger.It is uncontroverted that, in April, the Respondentsexpressly were notified of the merger and of Local1529'sassertionof representative status. In re-sponse, the Respondents continued to deal withLocal 1529 over a 7-month period in the identicalmanner with which they had dealt with Local452-processing grievances, remitting dues, tender-ing health and welfare and pension contributions,and negotiating midterm changes in insurance con-tributions.This entire course of conduct constitut-ed an acceptance of the representative status ofLocal 1529. Further, Local 1529 relied to its detri-ment on the Respondents'recognition of its statusasbargaining representative because it took noaction to reestablish its status during the 7-monthperiod between the notice of the merger and theRespondents' withdrawal of recognition. Accord-ingly,we find that the Respondents are estoppedfrom contesting the validity of the merger processas a defense to the 8(a)(5) and(1) allegations.7 El6At the hearing,the Respondents raised,in addition to the exclusionof nonmembers,other alleged infirmities in the merger process7We note that,in any event,the Respondents'reliance on Local 1529'sfailure to permit nonmembers to vote in the merger process,as a justifica-tion for their withdrawal of recognition, lacks merit in lightof NLRB VFood & Commercial Workers Local 1182 (Seattle-First National),475 U S192 (1986), in which the Supreme Court held that nonmember employeesneed not be afforded the opportunity to vote on their bargaining repre-sentative's decision to affiliate with another union313Torito-La - FiestaRestaurants,284NLRB 1131(1987), enfd.mem. in relevantpart 852 F.2d 571(9th Cir.1988);VenturaCounty Star-Free Press, 279NLRB 412, 419 (1986);Knapp-SherrillCo:,263NLRB 396, 398 (1982), and 268 NLRB 800, 801 fn.3 (1984).Further, we agree with the judge that permittingthe Respondents to challenge the majority status ofLocal 1529 more than 6 months after they had ef-fectively accepted Local 1529 as the proper succes-sor to the representational rights of Local 452 is in-consistentwith the policies underlying Section10(b) of the Actas set forthinMachinists Local1424 (Bryan Mfg.) v. NLRB,362 U.S. 411 (1960).InBryan Mfg.,the Supreme Court held that the actof entering into a collective-bargaining agreementat a time when the union did not represent a ma-jority of the unit employees could not be chal-lenged as an unfair labor practice on the part ofeither the union or the employer if the charge werefiledmore than 6 months after the contract was ex-ecuted. That same principle should logically applyto any unfair labor practice charge predicated onthe unlawful recognition of a union,during theterm of a collective-bargaining agreement, wherethe union was neither essentially the same entitythat had negotiated the agreement nor the properlydesignatedmajority representative.8And just asthe policies underlying Section 10(b) would pre-clude a direct attack, under Section 8(a)(2) and (3)or Section 8(b)(1)(A) and (2), against acceptance ofrecognition demands by a union asserting that itwas a proper successor to the contracting union, sothose policies are offended by an indirect attack onthe validity of the merger process through a de-fense to a later withdrawal of recognition. It is un-disputed that the Respondents were notified of themerger inApril and that they did notcontest itsvalidity until November 8, 7 months after notifica-tion.Under the principles set out above, we findthat the Respondents' challenge came too late andtherefore cannot be considered as a defense to thesAn employer normally is not free, during the term of a collective-bargaining agreement,towithdraw recognition from the union withwhich it negotiated the agreementAbbeyMedical/Abbey Rents,264NLRB 969 (1982), enfd 709 F 2d 1517 (9th Cir 1983) An exception tothis rule is made when a union that negotiated the contract has becomedefunct or when certain forms of union schism occur SeeYates Indus-tries,264 NLRB 1237, 1249 (1982), and cases there cited Thus, in thepresent case,theRespondents would have been entirely within theirrights to refuse to deal with a union under the collective-bargainingagreement if they had determined that Local 452 no longer existed underitsown name and that Local 1529 had not become a successor pursuantto a valid merger Indeed, if those were the facts,itwould have consti-tuted a violation of Sec 8(a)(2) for the Respondents to recognize Local1529 if they had no basis for believing that it had obtained majority sup-port within the bargaining unit As noted above, however, the Respond-ents recognizedLocal1529 as the successor under the agreement,there-by indicating an acceptance of Local 1529's claim to recognition 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD8(a)(5) charge in the present proceeding. SeeJoeCosta Trucking,238 NLRB 1516, 1517 (1978), enfd.631 F.2d 604 (9th Cir. 1980);North Bros. Ford, 220NLRB 1021 (1975).92.We adopt the judge's findings that RespondentSewell-Allen Big Star, Inc., No. 2, d/b/a Big StarNo. 103 (the Respondent) violated Section 8(a)(3)and (1) by discharging employees Bill Gross, The-resaHeist, Becky Hordyk, and James Kimbroughand by demoting employee Johnnie Worrell.Employees Heist and Hordyk worked as part-timemeatwrappers and Gross worked as a part-timemeatcutter.As described more fully by thejudge, commencing in June 1982, the Respondent,through Owners Lex Sewell and Dan Allen, StoreManager Michael Gordon, and Supervisor CliffordPhillips, engaged in a series of acts violative ofSection 8(a)(1), including. repeated attempts to so-licit employee abandonment of the Union, threatsof reprisal for exercising Section 7 rights, promisesof benefit, expressions that continued support ofthe Union would be futile, and coercive interroga-tions.This course of conduct seeking to oust theUnion as bargaining representative included the re-cruitment by Gordon and Phillips of employeeLeroy Dancer to solicit employee signatures on apetition repudiating the Union. As an initial induce-ment, Phillips offered to arrange additional hoursof work for Dancer, who, at the time, worked lessthan a full-time schedule.Thereafter,Gordonshowed Dancer a petition Gordon had preparedreading,"[W]e do not want Local 1529 or Local452 to represent us. We want out." Gordon askedDancer to circulate the petition and obtain signa-tures.On August 25, the Respondent placed Phillips ina bargaining unit position as head meatcutter, re-sulting inthe demotion of employee Worrell fromhead meatcutter to journeyman meatcutter. Thatweek, Heist, Hordyk, and Gross were discharged.When Dancer expressed doubts to Gordon aboutwhether a majority of employees would sign thepetition,Gordon showed Dancer the new workschedule, resulting from the discharges, and said,"[W]ell, I want to show you something-It is evennow. These people are no longer with us." Gordonthen mentioned Heist, Hordyk, and Gross and toldDancer they had been terminated. Further, withthe placement of Phillips in a unit position, Dancersought the signature of Phillips on the petition, asinstructed by Gordon. After Dancer filed the de-certification petition with the Board, Gordon com-plimented him on a job "well done" and rewarded9 Because we find that the Respondents are barred from contesting thevalidity of the merger process, we find it unnecessary to consider thepropriety of the merger process itselfhim with the additional hours of work formerlyworked by discharged meatcutter Gross.During the course of the Respondent's efforts toenlist employee support to repudiate the Union,Sewell and Allen held a meeting of meat depart-ment employees. They indicated to employees thatitwas time to decertify the Union, interrogatedemployees as to whether they were willing to re-pudiate the Union, expressed an unwillingness tonegotiate with the Union, and promised improvedbenefitswithout the Union. At thismeeting, theRespondent directed certain comments directly toemployee Kimbrough. When Sewell asked employ-ees whether they would repudiate the Union, Kim-brough stated openly that he would stay in theUnion. Sewell responded by stating "that meanswhether you will have a job or not" and "youbetter think about your wife and children." Sewellalso told Kimbrough, "I hate to see you walkingthe street, come December or January." On Janu-ary 8, 1983, the Respondent laid off Kimbrough.The Respondent contends that the discharges ofHeist,Hordyk, Gross, and Kimbrough and the de-motion of Worrell were attributable solely to eco-nomic reasons. It contends that the meat depart-ment was overstaffed, that the layoffs of these em-ployees were a continuation of earlier layoffs, thatproductivity was increased, and that the layoff ofGross was designed to "placate" the Union by per-mitting it to staff the meat department on the nightshift.Contrary to the contentions of the Respondent,we agree with the judge that the real reason forthe discharges, and the demotion of Worrell, wasthe participation of these employees in union activi-ties, and that the Respondent's stated business justi-fications do not withstand scrutiny. First, the cred-ited testimony of Dancer establishes that the Re-spondent was acutely aware that the termination ofHeist,Hordyk, and Gross meant that the tally ofunion supporters and nonsupporters was, in thewords of Gordon, "even now" with the termina-tion of these employees. Further, the demotion ofWorrell resulted directly from the placement ofClifford Phillips into a unit position, for the expresspurpose of making Phillips eligible to sign the peti-tion repudiating the Union. Thus, the record showsthat the personnel changes in the department werean attempt to alter the ratio of union supporters incomparison to nonsupporters. Additionally, the dis-charge of Kimbrough followed closely the repeat-ed threats of discharge, directed to Kimbrough, inresponse to his outspoken union sentiments.Blunt-ly, the Respondent informed Kimbrough that hisviews regarding retention of the Union would de-termine "whether you will have a job or not." SEWELL-ALLENBIG STARRegarding the Respondent'seconomic defense,we note that the record does not support the Re-spondent'scontentions that,as part of a plan toreduce manpower,it laid off two employees priorto the discharge of Heist and Hordyk.One of theseemployees(Gloria Creech)left of her own volitionand the other(Chris Phillips)was laid off afterHeist and Hordyk.Further,because the record es-tablishes that the Respondent,as a matter of policy,routinely denied the Union's grievances during thetime of these alleged unfair labor practices, its as-sertion that its layoff of Gross was designed to"placate" the Union,in response to a grievance, isunconvincing.In addition,although the record shows that theamount of sales in the meat department remainedrelatively stable and did not decline following theterminations and the consequent reduction in em-ployee hours worked,itdoes not follow that theterminations would have occurred even absent theemployees'union sentiments.The Respondent'sproffered defense essentially rests on the notionthat because sales did not decline following theelimination of the hours formerly worked by theterminated employees,ithas established that theterminationswere economicallymotivated, i.e.,part of an effort to do the same work with fewer,more productive employees.We do not agree. Thisis not a case where a demonstrable decline in salesleads to a reduction in personnel.Here,sales hadremained stable at all pertinent times and staffingwas maintained for months at the same levels, untilthe Respondent decided to seek the repudiation ofthe Union and terminated union adherents,transfer-ring some of the hours they formerly worked toother employees,including the employee enlistedto circulate a decertification petition.In these cir-cumstances,we agree with the judge that the dis-charges of Heist,Hordyk,Gross,and Kimbrough,and the demotion of Worrell,violatedSection8(a)(3) and (1).3.We adopt the judge's findings that RespondentBaker Bros. violated Section8(a)(1) of the Act byinterrogating and threatening employees,promisingthem benefits if they repudiated the Union,10solic-iting employees to abandon the Union,and spon-soring the circulation of decertification petitions.As to those acts committed by head meatcuttersHamm,ToddMcClellan,and Westmoreland, eachof whom, we agree with the judge, was a supervi-10 In finding that Al Baker promised employees improved workingconditions in violation of Sec 8(a)(1), if they decertified the Union, wedo not rely on Baker's comments that employees would not lose any ben-efitsRather,we agree with the judge that,in context with his remarksregarding the decertification effort,Baker'sassurance that the Companywould operate a lot smoother without the Union was an implied promiseof improved working conditions315sorwithin the meaning of Section 2(11) of theAct, i i Respondent Baker Bros. contends that theconduct is not attributable to it because these indi-vidualswere members of the bargaining unit. Wedisagree.The Board has long held that conduct engagedin by supervisors who are included in the bargain-ing unit is attributable to the employer only whenthere is evidence that the employer encouraged,authorized,or ratified the supervisor's activity oracted in such a manner as to lead employees rea-sonably to believe that the supervisors were actingfor and on behalf of management.MontgomeryWard & Co.,115 NLRB 645 (1956), enfd. 242 F.2d497 (2d Cir. 1957), cert. denied 355 U.S. 829(1957).Here,even assuming that Hamm, ToddMcClellan,and Westmoreland are members of thebargaining unit,the record demonstrates that theRespondent,by virtue of conduct by its owner andpresident,Al Baker,led employees reasonably tobelieve that Hamm, Todd McClellan,andWest-moreland were acting for and on behalf of manage-ment.As the judge found,the three supervisors madenumerous statements in connectionwith the circu-lation of a decertification petition that were coer-cive and that,in part,expressed to employees thelikelymanagement response to continued unionrepresentation.Thus, they told employees, amongother things,thatAlBaker was not going to signanother union contract,thatmanagement wouldnot even negotiate with the Union,thatmanage-ment would reward employees with better wagesand benefits if they ousted the Union, and that ifemployees supported the Union,they would losetheir jobs.Following the solicitation of employees to signthe petition and the accompanying coercive state-ments, Todd McClellan informed Al Baker of theresultof the solicitations.According to Baker,prior to his receipt of formal notification from theBoard that a petition had been filed, McClellantold him that"virtually all of our employees" hadsigned the petition, with one or two exceptions.Thereafter,Al Baker spoke to the employees attheRespondent's stores.He told the employeesthat he appreciated their standing up for the Com-pany and for signing the petition,and stated that assoon as he could get rid of all the"interruptions,"the Company would operate a lot smoother. In thepresence of Todd McClellan,Baker also told theI IAs the allegedly unlawful conduct attributable to Mark McClellan iscumulative to the violations found,we find it unnecessary to decidewhether Mark McClellan's conduct was attributable to the Respondent 316DECISIONS OF THENATIONALLABOR RELATIONS BOARDemployees that he understood that an "overwhelm-ing majority" had signed the petition.In these circumstances, we find that Al Bakerled employees reasonably to believe that Hamm,Todd McClellan, and Westmoreland were actingfor and on behalf of management. The three super-visors represented to employees during the decerti-fication effort thatmanagementwould reward em-ployees for ousting the Union, that Al Baker wouldnot sign a contract or even negotiate with theUnion, and that the employees could lose their jobsif they supported the Union. When Baker informedthe employees, in the presence of Todd McClellan,that he was aware that most of them signed the pe-tition,he could reasonably be understood to beprivy to an essential detail of the petition's circula-tion.By virtue of his conduct at these meetings,urging ouster of the Union, emphasizing the resultto be achieved by doing so, and revealing details ofthe circulation of the petition, Al Baker furtheredthereasonableperception thatHamm, ToddMcClellan, and Westmoreland were acting for andon behalf ofmanagementwhen they circulated thepetition seeking ouster of the Union, solicited sig-natures, and made repeated coercive statements tothe employees concerning the likely favorable man-agement reaction.We therefore, on this basis,adopt the judge's findings that Respondent BakerBros. violated Section 8(a)(1).12CONCLUSIONS OF LAW1.Respondents Sewell's Big Star, Inc.; Sewell-Allen Big Star, Inc.; Sewell-Allen Big Star, Inc.,No. 2; Baker Bros., Inc.; SMF Management, Inc.,d/b/a SMF Food Rite Supermarkets; and GilbertAllen Big Star, Inc., d/b/a Big Star No. 142, areeach employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.United Food and Commercial Workers Inter-nationalUnion, AFL-CIO, Local 1529 is a labororganization within the meaning of Section 2(5) ofthe Act.3.The following employees of RespondentSewell's BigStar, Inc., d/b/a Sewell's Big Star No.187 constitute a unit appropriate for collective bar-gaining within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.4.The following employees of RespondentSewell-Allen Big Star, Inc., d/b/a Sewell-Allen12 For the reasons discussed in sec 1, above, we also adopt the judge's8(a)(5) and (1) findings as to Respondent Baker Bros' withdrawal of rec-ognition of the Union, as well as the judge's remaining 8(a)(5) and (1)findingsBig Star No. 189 constitute a unit appropriate forcollective bargaining within the meaning of Section9 of the Act:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.5.The following employees of RespondentSewell-AllenBig Star,Inc.,No. 2 d/b/a Sewell-Allen's Big Star No. 103 constitute a unit appropri-ate for collectivebargainingwithin the meaning ofSection 9 of the Act:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.6.The following employees of RespondentBaker Bros., Inc., d/b/a Baker's Big Star StoresNos. 31, 61, 64, and 81 constitute a unit appropriatefor collective bargainingwithin the meaning ofSection 9 of the Act:All head meat cutters,journeymen meat cut-ters, apprentices and wrapper-clerks.7.The followingemployees of Respondent SMFManagement,Inc., d/b/a SMFFoodRite Super-markets constitute a unit appropriate for collectivebargaining within the meaning of Section 9 of theAct:All head meat cutters, journeymen meat cut-ters, apprentices and wrappers.8.The following employees of Respondent Gil-bert Allen Big Star, Inc., d/b/a Big Star No. 142constitute a unit appropriate for collective bargain-ing within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.9.Each of the Respondents had knowledge ofthe merger in April 1982 of United Food. and Com-mercialWorkers Locals 1529 and 452 and recog-nized Local 1529 as the successor of Local 452 andcontinued to do so until after the expiration of theircollective-bargaining agreement(s)with Local 452on October 30, 1982.10.AboutNovember 8, 1982, RespondentsSewell's Big Star, Inc.; Sewell-Allen Big Star, Inc.;Sewell-Allen Big Star, Inc., No. 2; Baker Bros.,Inc.;SMF Management, Inc., d/b/a SMF FoodRite Supermarkets; and Gilbert Allen Big Star,Inc., d/b/a Big Star No. 142, each withdrew rec-ognition from and refused to bargain with Local1529 as the collective-bargaining representative oftheir employees in the above appropriate units.11.As a result of their voluntary recognition ofLocal 1529 as the successor to Local 452 as thecollective-bargaining representative of their em-ployees and their failure to withdraw recognition SEWELL-ALLEN BIG STARfrom the Union until more than 6 months afterthey voluntarily recognized Local 1529 in April1982, each of the Respondents is barred by Section10(b) of the Act from challenging the representa-tive status of Local 1529 as a defense to the unfairlabor practicecharges allegingthat they unlawfullywithdrew recognition from Local 1529.12.By reason of their delay in withdrawing rec-ognition from Local 1529 until after the expirationof their collective-bargaining agreementswithLocal 452, each of the Respondents is estoppedfrom withdrawing recognition from Local 1529 bychallenging the validity of the merger.13.Respondents Sewell-AllenBig Star, Inc.,d/b/a Big Star No. 189 and Sewell-Allen Big Star,Inc.,No. 2, d/b/a Big Star No. 103 are a singleemployer.14.By their withdrawal of recognition in No-vember 1982 and continuing refusal to bargain withLocal 1529 as the collective-bargaining representa-tive of their employees in the appropriate unitsfound above, and to furnish information to theUnion for bargaining, Respondents Sewell's BigStar,Inc.;Sewell-Allen Big Star,Inc.;Sewell-Allen Big Star, Inc., No. 2; Baker Bros., Inc.; SMFManagement,Inc.; and Gilbert Allen Big Star, Inc.,d/b/a Big Star No. 142 violated Section 8(a)(5) and(1) of the Act.15.By its June 28, 1982 solicitation of its em-ployee Johnnie Worrell to withdraw as a memberof Local 1529 and its promise of improvements inworking conditions if he did so, RespondentSewell-Allen Big Star, Inc., No. 2 violated Section8(a)(1) of the Act.16.By its June 30, 1982 solicitation of its em-ployee Worrell to withdraw from the Union; by itspromise of improvements in benefits if he did so;and by itsissuanceof a threat of store closure ifthe employees did not abandon the Union, Re-spondent Sewell-Allen Big Star, Inc., No. 2 violat-ed Section8(a)(1) of the Act.17.By its July 12, 1982 solicitation of employeeWorrell to withdraw from the Union, and by its is-suance of an unspecified threat to Worrell regard-ing his future; by its statement that it would beunable to bargain with Union President Sheppard;by its threat of plant closure if Worrell and theother employeesremainedin the Union; and by itspromises of improvements in wages and benefits ifthe employees abandoned the Union, RespondentSewell-Allen Big Star, Inc., No. 2 violated Section8(a)(1) of the Act.18.By its July 26, 1982 interrogation of employ-eeWorrell concerning whether he had decided towithdraw from the Union; by its threat of the futil-ity of continued representation by the Union; and317by its implied promise of improvements in benefitsand other terms and conditions of employment ifits employees withdrew from the Union,Respond-ent Sewell-Allen Big Star,Inc.,No.2 violated Sec-tion 8(a)(1) of the Act.19. By its late July 1982 solicitation of employeesThomas Shelton Jr. and Michael Rowley to with-draw from the Union;its promise of improvementsin their retirement and insurance benefits if theydid so;and its threat of less desirable workinghours and loss of employment if they did not with-draw from the Union,Respondent Sewell-AllenBig Star,Inc.,No.2 violated Section 8(a)(1) of theAct.20.By its early August 1982 solicitation of itsemployees Herbert Bobbitt,James Kimbrough, andWorrell to withdraw from the Union;by its threatof the futility of continued union representation be-cause it would not allow Union President Sheppardin its store;and by its promise of improvements inwages and benefits if the employees withdrew fromthe Union,Respondent Sewell-Allen Big Star, Inc.,No. 2 violated Section 8(a)(1) of the Act.21.By its mid-August 1982 interrogation of itsemployeesWorrell,Kimbrough,Shelton,Rowley,and Mary Armour concerning their support of theUnion;by its solicitation of its employees to with-draw from the Union;by its representation to theemployees that it would not bargain with or sign alabor agreement with Union President Sheppard,demonstrating the futility of the employees'contin-ued support of the Union;by its promises of im-provements in pension benefits if the employeeswithdrew from the Union;and by its threat of dis-charge to employee Kimbrough if he did not with-draw from the Union,Respondent Sewell-AllenBig Star,Inc.,No. 2 violated Section 8(a)(1) of theAct.22.By its solicitation of its employee,WilliamGarland,inAugust 1982 to withdraw from theUnion and that Garland solicit the withdrawal ofits other employees from the Union;by its promiseof improvements in benefits if the employees with-drew from the Union; by its subsequent mid-August 1982 interrogation of its employees Gar-land, Bobby Thurman, and Jim Perry concerningtheir sentiments with respect to the circulation ofthe decertification petition;by its solicitation ofsaid employees to withdraw from the Union; by itspromise of improvements in wages and benefits iftheywithdrew from the Union; by its statementthat it would not negotiate with or sign a laboragreement with Union President Sheppard and theUnion; and by its threat of a strike by the Union,Respondent Sewell-Allen Big Star,Inc.,No. 2 vio-lated Section 8(a)(1) of the Act. 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD23. By its solicitation of employee Mary Fortnerin late August 1982 to bypass her collective-bar-gaining representative and to bring 'grievances totheattentionof itsmanagement,RespondentSewell-Allen Big Star, Inc., No. 2 violated Section8(a)(1) of the Act.24.By its solicitation of its employee LeroyDancer to withdraw from the Union; by its prom-ise to give him additional working hours if he didso; and by its solicitation and sponsorship of thefiling of the decertification petition by Dancer, Re-spondent Sewell-Allen Big Star, Inc., No. 2 violat-ed Section 8(a)(1) of the Act.25.By the discharge of its part-time employeesBillGross, Theresa Heist, and Becky Hordyk; andby its demotion of head meatcutter Johnnie Wor-rell to journeyman meatcutter in August 1982, Re-spondent Sewell-Allen Big Star, Inc., No. 2 violat-ed Section 8(a)(3) and (1) of the Act.26.By its discharge of employee James Kim-brough,Respondent Sewell-Allen Big Star, Inc.,No. 2 violated Section 8(a)(3) and (1) of the Act.27. By their implementation of unilateral changesin the terms and conditions of employment of theiremployees following the withdrawal of recognitionfrom Local 1529 by the unilateral granting of wageincreasesto their employees; by refusing 'to acceptor process grievances filed by the Union; and byrefusing to furnish information to the Union, Re-spondents Sewell's Big Star, Inc.; Sewell-Allen BigStar, Inc.; and Sewell-Allen Big Star, Inc., No. 2violated Section 8(a)(1) and (5) of the Act.28. By their unlawful course of conduct initiatedin the summer of 1982 and continuing thereafter,whereby Respondent Sewell-Allen Big Star, Inc.engaged in violations of Section 8(a)(1) and (5) oftheAct and Respondent Sewell-Allen Big Star,Inc.,No. 2 engaged in violations of Section 8(a)(1),(3),and (5) of the Act, each of the Respondentshas engaged in an unlawful course of conduct in-consistent with its obligation to bargain with Local1529 as the collective-bargaining representative ofitsemployees, and has thereby committed a sepa-rate violation of Section 8(a)(5) and (1) of the Act.29.By its interrogation of its employee WilliamMayfield in June 1982 concerning whether he wasa member of the Union, Respondent Baker Bros.,Inc. violated Section 8(a)(1) of the Act.30. By its solicitation of its employee Mayfield inAugust 1982 to sign a petition to decertify theUnion; by its promise to Mayfield of improvementsin wages andbenefits if the Union were decertified;by its threat of a harmful strike if a decertificationpetitionwas delayed; and by its threat that itwould not sign another contract with the Union,Respondent Baker Bros., Inc. violated Section8(a)(1) of the Act.31. By its solicitation of its employee Roy Need-ham to sign a petition to decertify the Union; andby its threat of discharge issued to Needham if heengaged in a strike,Respondent Baker Bros., Inc.violated Section 8(a)(1) of the Act.32.By its solicitation of employees RichardFloyd and Mary Jane Monasco to sign a petition todecertify the Union; by its promise of improvedworking conditions if the employees abandoned theUnion; and by its statement that it would no longerhonor thelabor agreementwith the Union, Re-spondent Baker Bros., Inc. violated Section 8(a)(1)of the Act.33.By its solicitation of its employees VickieMason and Patricia Doty to sign the decertificationpetition; and by its statement to these employeesthat a new labor agreement would not be signedwith the Union, Respondent Baker Bros., Inc. vio-lated Section 8(a)(1) of the Act.34.By its solicitation of its employee RandyInman to sign the decertification petition; and byits statement to Inman that it would be a nonunioncompany and that the Union was out, RespondentBaker Bros., Inc. violated Section 8(a)(1) of theAct.35.By its solicitation of its employee RobertTravis to sign a decertification petition; by indicat-ing that continued support for the Union would befutile as it would not negotiate with the Union; andby its implied promise of a wage increase if the em-ployees chose to decertify the Union, RespondentBaker Bros., Inc. violated Section 8(a)(1) of theAct.36. By its interrogation of employee Mayfield onAugust 5, 1982, as to whether he had attended aunion meeting; by its threat to Mayfield that if hevoted for the Union, he would either lose his jobor have his working hours reduced; and by itspromiseof job security if Mayfield voted to decer-tify the Union, Respondent Baker Bros., Inc. vio-lated Section 8(a)(1) of the Act.37.By its interrogation of employee Mayfieldconcerning his union activities;and its solicitationof Mayfield to bypass his bargaining representativeand notifymanagementof contacts by the Union,Respondent Baker Bros., Inc. violated Section8(a)(1) of the Act.38.By the statements of its president, Al Baker,to the employees of Baker Big Star No. 81 inAugust 1982, that the Company would run smooth-er as soon as he could get rid of the interruptions(the Union), Respondent Baker Bros., Inc. violatedSection 8(a)(1) of the Act. SEWELL-ALLEN BIG STAR39. By its, solicitation of employees Monasco andFloyd to sign a second decertification petition, Re-spondent Baker Bros., Inc. violated Section 8(a)(1)of the Act.40. By its sponsorship and circulation of two pe-titions to decertify the Union, Respondent BakerBros., Inc. violated Section 8(a)(1) of the Act.41. By its implementation of unilateral changes inthe terms and conditions of employment of its em-ployees following the withdrawal of recognitionfrom Local 1529 by the unilateral granting of wageincreases; by refusing to accept or process griev-ances filed by the Union; by deducting union duesfrom its employees and failing to remit them to theUnion; and by refusing information to the Union,Respondent Baker Bros., Inc. violated Section8(a)(5) and (1) of the Act.42.By its unlawful course of conduct in its at-tempt to rid itself of the Union, which was incon-sistentwith its obligation to bargain with theUnion, Respondent Baker Bros., Inc. violated Sec-tion 8(a)(5) and (1) of the Act.43. By its implementation of unilateral changes inthe terms and conditions of employment of its em-ployees following its withdrawal of recognitionfrom the Union by the granting of wage increasesand by refusing to furnish information to theUnion, Respondent Gilbert Allen Big Star, Inc.,d/b/a Big Star No. 142 violated Section 8(a)(5) and(1) of the Act.44. By its implementation of unilateral changes inthe terms and conditions of employment of its em-ployees following the withdrawal of recognitionfrom the Union by the granting of wage increases;by its refusal to furnish information to the Union;and by its refusal to process grievances, Respond-ent SMF Management, Inc. violated Section 8(a)(5)and (1) of the Act.45.The above unfair labor practices have aneffect on commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder them to cease and desist and take certain af-firmative action designed to effectuate the policiesof the Act,In accordance with our findings that the Re-spondents unlawfully withdrew recognition fromLocal 1529 following the expiration of their collec-tive-bargaining agreementswithLocal 452, weshall order the Respondents to rescind their with-drawal of recognition, and make any and all pay-ments that have otherwise been due under theterms of their expired labor agreements, including319the payments of union dues to the Union that wereunlawfully withheld by certain Respondents. TheBoard does not require that employees suffer thelossof increases in wages and improvements inbenefits which, as here, employers have unlawfully,unilaterally implemented.Accordingly,we shallnot require that the increases in wages and im-provements or increases in benefits or implementa-tion of new benefits by the Respondents after theirwithdrawal of recognition be rescinded.KendallCollege,228 NLRB 1083 (1977), enfd. 570 F.2d 216(7thCir. 1978);Dura-Vent Corp.,257 NLRB 430(1981);andPaceOldsmobile,256NLRB 1001(1981), enfd. in relevant part 681 F.2d 99 (2d Cir.1982).All other terms and conditions of the Re-spondents' bargaining agreements that expired onOctober 30, 1982, shall be reinstated to the statusquo ante until the Respondents fulfill their obliga-tions by bargaining, on request, with the Union asthe collective-bargaining representative of their em-ployees in the appropriateunits,and either reachand execute written agreements with the Union oruntil validimpassesoccur.We shall order that theRespondents furnish the information requested bythe Union necessary for it to bargain, on request bythe Union, within a reasonable period after the re-quest.We further order that Respondent Sewell-AllenBig Star, Inc., No. 2 rescind the discharge of em-ployees Bill Gross, Theresa Heist, Becky Hordyk,and James Kimbrough and the demotion of em-ployee JohnnieWorrell, and that the Respondentremove from its personnel records all referencesthereto andmake the above-named employeeswhole with respect to any loss of seniority, earn-ings,and benefits that they may have incurred butfor the Respondent's unlawful actions against them.All backpay for loss ofearningsand benefits suf-fered by any employees of the Respondents byreason of the Respondents' withdrawal of recogni-tion from the Union and refusal to bargain with theUnion, and losses by the Union and/or employeesby reason of the Respondents' refusal to remitunion dues, as found above, shall be computed inaccordance withOgle Protection Service,183 NLRB682, 683 (1970). Backpay for any loss of earningsand benefits suffered by employees Gross, Heist,Hordyk, Kimbrough, and Worrell by reason of thediscrimination practiced against them by Respond-ent Sewell-Allen Big Star, Inc., No. 2 shall be com-puted in accordance withF.W. Woolworth Co.,90NLRB 289 (1950). Interest in all instances shall be 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcomputed in the manner prescribed inNew Hori-zons for the Retarded.' 3ORDERThe National Labor Relations Board orders thatthe Respondents, Sewell's Big Star, Inc.; Sewell-Allen Big Star, Inc.; Sewell-Allen Big Star, Inc.,No. 2; Baker Bros., Inc., d/b/a Baker's Big StarStores Nos. 31, 61, 64, and 81; SMF Management,Inc., d/b/a SMF Food Rite Supermarkets; and Gil-bert Allen Big Star, Inc., d/b/a Big Star No. 142,their officers, agents, successors, and assigns, shall1.Cease and desist from(a)Withdrawing recognition from and refusingto bargain in good faith with United Food andCommercialWorkers International Union, AFL-CIO, Local No. 1529.(b) Failing and refusing to abide by the terms oftheir expired labor agreements with the Union,until such time as agreements are reached with theUnion or impasse is reached.(c)Failing and refusing to meet and bargain ingood faith with the Union.(d) Instituting changes in the terms of the collec-tive-bargaining agreement that expired on October30, 1982, or in any other terms and conditions ofemployment of the employees without bargainingwith the Union.(e)Failing and refusing to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.(f)Unilaterallygranting employeeswage in-creases.(g) Respondent SMF Management, Inc. shall fur-ther cease and desist from refusing to processgrievances.(h)Respondent Baker Bros., Inc. shall furthercease and desist from interrogating its employeesconcerning their union sympathies; soliciting thewithdrawal of its employees from the Union; prom-ising increases in wages and benefits, increased jobsecurity, and improvements in their terms and con-ditions of employment if the employees withdrawfrom the Union; threatening its employees with thefutility of continued support of the Union; threaten-ing its employees with loss of jobs, discharge, oradverse changes in their terms and conditions ofemployment if they continued to support theUnion; sponsoring the circulation of petitionsamong its employees to decertify the Union astheir collective-bargaining representative; directing'a 283NLRB 1173 (1987)Interest on and afterJanuary 1, 1987, shallbe computedat the "short-term Federal rate"for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621),shall be computed in accordance withFlorida SteelCorp,231NLRB651 (1977)their employees to bypass their collective-bargain-ing representatives and bring contacts by the Uniondirectly to the attention of management; failing toremit dues to the Union under the terms of the ex-pired labor agreement; refusing to process griev-ances; and engaging in a course of conduct incon-sistentwith its obligations under the Act to bargainin good faith with the Union.(i)Respondents Sewell-Allen Big Star, Inc., No.189,and Sewell-Allen Big Star, Inc., No. 2, asingle employer, shall further cease and desist frominterrogating their employees concerning theirunion sympathies; soliciting their employees towithdraw from the Union or to sign a petition todecertify the Union; sponsoring the circulation of apetition to decertify the Union; promising their em-ployees increases inwages,benefits,workinghours, and improvements in their terms and condi-tions of employment if they sign the decertificationpetition or abandon the Union as their collective-bargaining representative; telling the employeesthat the Union will strike; issuing threats of dis-charge, threats of store closure, and statements thatitwill not bargain with or sign a labor agreementwith Union President Sheppard or with the Union;demoting or discharging their employees in orderto further its unlawful sponsorship of the petitionto decertify the Union and discharging or demotingemployees because the employees oppose the Re-spondents' unlawful conduct or to otherwise fur-ther its attempts to rid itself of the Union; refusingto process grievances; and from engaging in acourse of conduct inconsistent with its obligationsunder the Act to bargain in good faith with theUnion.(j)Respondent Sewell's Big Star, Inc., No. 187,shallfurther cease and desist from refusing toaccept or process grievances filed by the Union.(k) The Respondents shall not in any like or re-latedmanner interferewith, restrain, or coercetheir employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, meet and bargainwith United Food and Commercial Workers Inter-nationalUnion,AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofthe employees in the appropriate units.(b) Furnish to the Union, on request, relevant in-formation in order to enable it to bargain on behalfof its unit employees.(c)Make the unit employees whole for any lossof wages or benefits, with interest, they may haveincurred as a result of the withdrawal of recogni-tion from the Union and refusal to bargain by Re- SEWELL-ALLEN BIG STARspondents and by reason of any unilateral changesinstituted by Respondents in their terms and condi-tions of employment.(d)Reinstate the existing terms of their expiredlabor agreements until they have bargained in goodfaithwith the Union and have reached newagreement(s) or valid impasse. Nothing here shallrequire the Respondents to rescind any increases orimprovements in wages or benefits or new benefitspreviously granted.(e)Respondent Baker Bros., Inc. shall makewhole the Union for all loss of dues, with interest,suffered by reason of the Respondent's failure orrefusal to remit dues following its withdrawal ofrecognition from the Union and, thereafter, remitdues in accordance with the terms of its expiredlabor agreements.(f)Respondents Sewell's Big Star, Inc.; Sewell-Allen Big Star, Inc.; Sewell-Allen Big Star, Inc.,No. 2; Baker Bros., Inc.; SMF Management, Inc.;and Gilbert Allen Big Star, Inc., d/b/a Big StarNo. 142, shall process grievances in accordancewith the terms of their expired labor agreements.(g)Respondent Sewell-Allen, Inc., No. 2 shalloffer Bill Gross, Theresa Heist, Becky Hordyk,James Kimbrough, and Johnnie Worrell immediateand full reinstatement to their former positions or,if those positions are no longer available, to sub-stantially equivalent positions without prejudice totheir seniority and other rights and privileges pre-viously enjoyed, and make the employees wholefor all loss of wages and benefits they incurred byreason of the Respondent's unlawful discriminationagainst them in the manner set forth in the remedysection of the decision and remove from its files allreferences to the discharges of Gross, Heist,Hordyk, and Kimbrough and to the demotion ofWorrell.(h)All Respondents shall preserve and, on re-quest,make available to the Board or its agents forexamination and copying, all payroll records, socialsecuritypayment records, timecards, personnelrecords and reports, and all other records neces-sary to analyze the amount of backpay due underthe terms of this Order.(i)Post at their facilities copies of the attachednotices as designated for each Respondent marked"Appendices A through F."14 Copies of the no-tices, on forms provided by the Regional Directorfor Region 26, after being signed by the Respond-ents' authorized representative, shall be posted by14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "321theRespondents immediately upon receipt andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondents to ensure thatthe notices are not altered, defaced, or covered byany other material..(j)Each Respondent shall notify the RegionalDirector in writing within 20 days from the date ofthisOrder what steps each Respondent has takento comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The National Labor Relations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain with United Food and Commer-cialWorkers InternationalUnion,AFL-CIO,Local No. 1529 was unlawful.WE WILL NOT withdraw recognition from theUnion as the representative of our employees.WE WILL NOT fail or refuse to meet and bargainwith the Union regarding terms and conditions ofemployment of our employees in the following ap-propriate bargaining unit. The appropriate bargain-ing unit is:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.WE WILL NOT fail or refuse to abide by theterms of our expired labor agreement with theUnion, until such time as an agreement is reachedwith the Union or an impasse is reached.WE WILL NOT institute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30, 1982, or in any other terms and condi-tions of employment of our employees without bar-gaining with the Union. 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT fail or refuse to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.WE WILL NOTunilaterally grant to our employ-ees increases in wages without duly notifying theUnion and bargaining collectively in good faithconcerning the proposed changes provided thatnothing herein shall require us to rescind any in-creases in wages that we have previously granted.WE WILL NOTrefuse to process grievances in ac-cordancewith the terms of our expired laboragreement.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, meet andbargain collectively with United Food and Com-mercialWorkers, AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofour employees in the unit described above.WE WILL,on request,furnish the Union with rel-evant information to enable it to bargain on behalfof our employees.WE WILL make whole, with interest, our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have either reached agreementor have reached an impasse in bargaining.Our employees have the right to join and sup-port United Food and Commercial Workers, AFL-CIO, Local No. 1529 as their collective-bargainingrepresentative or to refrain from doing so.SEWELL'S BIG STAR,INC., D/B/A BIGSTAR No. 187APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The National Labor Relations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain with United Food and Commer-cialWorkers InternationalUnion,AFL-CIO,Local No. 1529 was unlawful.WE WILL NOT withdraw recognition from theUnion as the representative of our employees.WE WILL NOT fail and refuse to meet and bar-gainwith the Union regarding terms and condi-tions of employment of our employees in the fol-lowing appropriate bargaining unit. The appropri-ate bargaining unit is:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.WE WILL NOT fail or refuse to abide by theterms of our expired labor agreement with theUnion, until suchtime as an agreementis reachedwith the Union or an impasse is reached.WE WILL NOT institute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30, 1982, or in any other terms and condi-tions of employment of our employees without bar-gaining with the Union.'WE WILL NOT fail or refuse to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.WE WILL NOTunilaterally'grant to our employ-ees increases in wages without duly notifying theUnion and bargaining collectively in good faithconcerning the proposed changes provided thatnothing herein shall require us to rescind any in-creases in wages that we have previously granted.WE WILL NOTrefuse to process grievances in ac-cordancewith the terms of our expired laboragreement.WE WILL NOT interrogate our employees con-cerning their union sympathies; sponsor the circula-tion of a petition among our employees to decertifythe Union as their collective-bargaining representa-tive; or solicit our employees to circulate or sign apetitionwith promises of increases in wages orbenefits or improved working conditions, or threatsof reprisals, discharge, layoff, strikes, or store clo-sure or with the futility of continued representationby the Union or its representatives.WE WILLNOT engage in conduct inconsistentwith our obligation to bargain with the Union asthe collective-bargaining representative of our em-ployees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer- SEWELL-ALLENBIG STARcise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognizeand, on request,meet andbargain collectively with United Food and Com-mercialWorkers, AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofour employees in the unit described above.WE WILL,on request,furnish the Union with rel-evant information to enable it to bargain on behalfof our employees.WE WILL make whole,with interest,our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have either reached agreementor have reached an impasse in bargaining.Our employees have the right to join and sup-port United Food and Commercial Workers, AFL-CIO, Local No. 1529 as their collective-bargainingrepresentative or to refrain from doing so.SEWELL-ALLENBIGSTAR,INC.,D/B/A BIG STAR No. 189APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the NationalLabor Relations Actand has ordered us to post andabide by thisnotice.Section 7of the Act givesemployees these rights.To organizeTo form, join, or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act together for othermutual aid or pro-tectionTo choosenot to engage in any of theseprotectedconcerted activities.The National LaborRelations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain withUnited Foodand Commer-cialWorkers InternationalUnion,AFL-CIO,Local No.1529 was unlawful.WE WILL NOTwithdraw recognition from theUnion as the representative of our employees.WE WILL NOTfailand refuse to meet and bar-gainwiththeUnionregarding terms and condi-tions of employmentof ouremployees in the fol-323lowing appropriate bargaining unit.The appropri-ate bargaining unit is:All head meatcutters, journeymen meat cut-ters,apprenticesand wrapper-clerks.WE WILL NOTfailor refuseto abide by theterms of our expired labor agreementwith theUnion,until such time as an agreement is reachedwith the Unionor an impasse is reached.WE WILL NOTinstitute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30,1982, or in any other terms and condi-tions of employment of our employees without bar-gaining withthe Union.WE WILL NOTfail or refuseto furnish the Unionwith relevant information necessaryfor it to bar-gain on behalfof itsmembers.WE WILL NOTunilaterally grant to our employ-ees increases in wageswithout duly notifying theUnion and bargainingcollectivelyingood faithconcerningthe proposedchanges provided thatnothing herein shall require us to rescind any in-creases in wagesthatwehave previously granted.WE WILL NOTrefuse to process grievances in ac-cordancewith the terms of our expired laboragreement.WE WILL NOTinterrogate our employees con-cerning their union sympathies;sponsor the circula-tion of a petition among our employeesto decertifythe Unionas their collective-bargaining representa-tive;or solicit our employees to, circulate or sign apetitionwith promises of increases in wages orbenefitsor improved working conditions,or threatsof reprisals,discharge,layoff,strikes, or store clo-sure or withthe futilityof continued representationby the Union or itsrepresentatives.WE WILL NOTdischarge or demote our employ-ees inorder topromote their support of a petitionto decertify the Unionor to encourage them tootherwise withdraw theirsupport forthe Union.WE WILL NOTengage in conduct inconsistentwithour obligation to bargainwith the Union asthe collective-bargaining representative of our em-ployees.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceyou in the exer-ciseof therights guaranteedyou by Section 7 ofthe Act.WE WILL recognizeand, on request, meet andbargain collectivelywith United Food and Com-mercialWorkers, AFL-CIO, Local No.1529 con-cerning the terms and conditionsof employment ofour employees in the unit described above.WE WILL,on request, furnish the Union with rel-evant information to enable it to bargain on behalfof our employees. 324DECISIONS OF THENATIONALLABOR RELATIONS BOARDWE WILL make whole, with interest, our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL reinstate employees Bill Gross, There-saHeist,Becky Hordyk, James Kimbrough, andJohnnieWorrell to their former positions prior toour unlawful discrimination against them, or, ifthose positions are no longer available, to substan-tially equivalent positions, andWE WILL removefrom their personnel records all references to thedischarges of Gross, Heist, Hordyk, and Kim-brough, and the demotion of Worrell.WE WILL make employees Bill Gross, TheresaHeist,BeckyHordyk, James Kimbrough, andJohnnieWorrell, whole for the loss of wages andbenefits,with interest, including any loss of seniori-ty they may have incurred as a result of our unlaw-ful discrimination against them.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have either reached agreementor have reached an impasse in bargaining.Our employees have the right to join and sup-port United Food and Commercial Workers, AFL-CIO, Local No. 1529 as their collective-bargainingrepresentative or to refrain from doing so.SEWELL-ALLEN BIG STAR, INC., No.2, D/B/A BIG STAR No. 103APPENDIX DNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The National Labor Relations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain with United Food and Commer-cialWorkers InternationalUnion,AFL-CIO,Local No. 1529 was unlawful.WE WILL NOT withdraw recognition from theUnion as the representative of our employees.WE WILL NOT fail and refuse to meet and bar-gainwith the Union regarding terms and condi-tions of employment of our employees in the fol-lowing appropriate bargainingunit.The appropri-ate bargaining unit is:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.WE WILL NOT fail or refuse to abide by theterms of our expired labor agreement with theUnion, until such time as an agreement is reachedwith the Union or an impasse is reached.WE WILL NOT institute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30, 1982, or in any other terms and condi-tions of employment of our employees without bar-gaining with the Union.WE WILL NOT fail or refuse to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.WE WILL NOT unilaterally grant to our employ-ees increases in wages without duly notifying theUnion and bargaining collectively in good faithconcerning the proposed changes provided thatnothing herein shall require us to rescind any in-creases in wages that we have previously granted.WE WILL NOT refuse to process grievances in ac-cordancewith the terms of our expired laboragreement.WE WILL NOT fail or refuse to remit dues to theUnion in accordance with the terms of our expiredlabor agreement.WE WILL NOT engage in interrogation of our em-ployees concerning their union sympathies, unionmembership, or attendance of union meetings; orsponsor or endorse the circulation of petitions todecertify theUnion as the collective-bargainingrepresentative of our employees; or solicit our em-ployees to sign the petitions; or promise increasesinwages or benefits or better working conditionsor greater job security to our employees if they de-certify or otherwise abandon their support for theUnion; or issue threats of discharge, strikes, layoffs,less favorable working conditions, or hours if theemployees continue to support the Union; or issuethreats to our employees of the futility of theircontinued support for the Union because we willnot sign a new labor agreement, or will not bargainwith the Union or continue to abide by the termsof the expired labor agreement.WE WILL NOT encourage our employees tobypass the collective-bargaining representative andto bring contacts by the Union to the attention ofour management. SEWELL-ALLEN BIG STARWE WILL NOTengage in conduct inconsistentwith our obligation to bargain with the Union asthe collective-bargaining representative of our em-ployees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request,meet andbargain collectively with United Food and Com-mercialWorkers, AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofour employees in the unit described above.WE WILL, on request, furnish the Union with rel-evant information to enable it to bargain on behalfof our employees.WE WILL make whole, with interest, our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL make whole the Union for any loss ofdues, with interest,itmay have incurred as a resultof our failure and refusal to remit dues to it pursu-ant to the terms of the expired labor agreement.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have either reached an agree-ment or have reached an impasse in bargaining.Our employees have the right to join and sup-port United Food and Commercial Workers, AFL-CIO, Local No. 1529 as their collective-bargainingrepresentative or to refrain from doing so.BAKER BROS.,INC.,D/B/A BAKER'SBIG STAR STORES Nos. 31,61,64,AND 81APPENDIX ENOTICE ToEMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.325The National Labor Relations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain with United Food and Commer-cialWorkersInternationalUnion,AFL-CIO,Local No. 1529 was unlawful.WE WILL NOT withdraw recognition from theUnion as the representative of our employees.WE WILL NOTfailand refuse to meet and bar-gainwith the Union regarding terms and condi-tions of employment of our employees in the fol-lowing appropriate bargaining unit.The appropri-ate bargaining unit is:All head meat cutters,journeymen meat cut-ters,apprentices and wrappers.WE WILL NOT fail or refuse to abide by theterms of our expired labor agreement with theUnion,until such time as an agreement is reachedwith the Union or an impasse is reached.WE WILL NOTinstitute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30, 1982, or in any other terms and condi-tions of employment of our employees without bar-gaining withthe Union.WE WILL NOT fail or refuse to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.WE WILL NOT unilaterally grant to our employ-ees increases in wages without duly notifying theUnion and bargaining collectively in good faithconcerning the proposed changes provided thatnothing herein shall require us to rescind any in-creases in wages that we have previously granted.WE WILL NOT refuse to process grievances in ac-cordancewith the terms of our expired laboragreement.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request,meet andbargain collectively with United Food and Com-mercialWorkers, AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofour employees in the unit described above.WE WILL, on request, furnish the Union with rel-evant information to enable it to bargain on behalfof our employees.WE WILL make whole, with interest, our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have eitherreached an agree-ment or have reached an impasse in bargaining. 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOur employees have the right to join and sup-port UnitedFood and CommercialWorkers, AFL-CIO, Local No.1529 as their collective-bargainingrepresentative or to refrain from doing so.SMF MANAGEMENT, INC., D/B/ASMF FOOD RITE SUPERMARKETSAPPENDIX FNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The National Labor Relations Board has deter-mined that our withdrawal of recognition from andrefusal to bargain with United Food and Commer-cialWorkers International Union AFL-CIO, LocalNo. 1529 was unlawful.WE WILL NOT withdraw recognition from theUnion as the representative of our employees.WE WILL NOT fail and refuse to meet and bar-gainwith the Union regarding terms and condi-tions of employment of our employees in the fol-lowing appropriate bargaining unit. The appropri-ate bargaining unit is:All head meat cutters, journeymen meat cut-ters, apprentices and wrapper-clerks.WE WILL NOT fail or refuse to abide by theterms of our expired labor agreement with theUnion, until such time as an agreement is reachedwith the Union or an impasse is reached.WE WILL NOT institute changes in the terms ofthe collective-bargaining agreement that expired onOctober 30, 1982, or in any other terms and condi-tions of employment of our employees without bar-gaining with the Union.WE WILL NOT fail or refuse to furnish the Unionwith relevant information necessary for it to bar-gain on behalf of its members.WE WILL NOT unilaterally grant to our employ-ees increases in wages without duly notifying theUnion and bargaining collectively in good faithconcerning the proposed changes provided thatnothing herein shall require us to rescind any in-creases in wages that we have previously granted.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, meet andbargain collectively with United Food and Com-mercialWorkers, AFL-CIO, Local No. 1529 con-cerning the terms and conditions of employment ofour employees in the unit described above.WE WILL, on request, furnish the Union with rel-evant information to enable it to bargain on behalfof our employees.WE WILL make whole, with interest, our em-ployees for any losses they may have sustained bythe implementation of any unilateral changes by usfrom the terms of the expired labor agreement.WE WILL reinstate the terms of the expired laboragreement until we have negotiated in good faithwith the Union and have either reached an agree-ment or have reached an impasse in bargaining.Our employees have the right to join and sup-port United Food and Commercial Workers, AFL-CIO, Local No. 1529 as their collective-bargainingrepresentative or to refrain from doing so.GILBERTALLENBIG STAR, INC.,D/B/A BIG STAR No. 142W. Paul Tuberville, Esq.andBruce E. Buchanan, Esq,forthe General Counsel.Howard S. Linzy, Esq.and R.Pepper Crutcher, Esq. (Kull-man, Lange, Inman, & Bee),of New Orleans, Louisi-ana, for Respondents Gilbert Allen Big Star, Inc.,d/b/a Big Star No. 142; Sewell's Big Star, Inc., d/b/aSewell'sBigStarNo. 187; SMF Management, Inc,d/b/a SMF Food Rite Supermarkets; Baker Bros., Inc.d/b/a Baker'sBigStar Nos. 31, 61, 64, and 81, Sewell-Allen Big Star, Inc., d/b/a Sewell-Allen Big Star No.189;and Sewell-Allen Big Star, Inc. No. 2 d/b/aSewell-Allen's Big Star No 103.Ernest R.Malone, Jr.,Esq.andCorneliusHeusel,Esq.(Kullman, Lange, Inman & Bee),of New Orleans, Lou-isiana,for Respondents Pic-Pac Foods, Inc., a subsidi-ary of Malone & Hyde, Inc., and Giant Foods Inc., asubsidiary of Malone & Hyde, Inc.Lynn A. Agee, Esq.andDeborah Godwin, Esq. (Gerber,Gerber,& Agee),ofMemphis, Tennessee, for theCharging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on 14 separate days be- SEWELL-ALLEN BIG STAR327tween January 17 and April 11, 1983, at Memphis, Ten-nessee,pursuant to a consolidated complaint issued bytheRegionalDirector for Region 26 of the NationalLabor Relations Board (the Board) on December 10,1982,1 and is based on charges filed by Local 1529,United Food and Commercial Workers Union (Local1529, the Union, or the Charging Party). The centralissueinvolves allegations of violations of Section 8(a)(5)and (1) of the National Labor Relations Act (the Act),againsteach of the Respondents for their alleged with-drawal of recognition from and refusal to bargain withLocal 1529 as the collective-bargaining representative oftheir employees following a merger between Local 1529and Local 452 (Local 452) of the United Food and Com-mercialWorkers International Union wherein Local 1529was the surviving union. Additionally, violations of Sec-tion 8(a)(5) and (1) of the Act related to this issue areallegedagainstthe Respondents and independent viola-tions of Section 8(a)(1), (3), and (5) of the Act are al-leged against certain, but not all, of the Respondents.The complaint in Case 26-CA-9834 was filed on Sep-tember 30, 1982, and is based on a second amendedcharge filed by Local 1529 on September 28, 1982, and,as amended at the hearing, alleges that Sewell-Allen BigStar, Inc. (Sewell-Allen) and Sewell-Allen Big Star, Inc,No. 2 (Sewell-Allen No. 2) committed violations of Sec-tion 8(a)(1), (3), and (5) of the Act. The complaint inCase 26-CA-9834 is joined by the answer of Respond-entsSewell-Allen and Sewell-Allen No. 2 filed on Octo-ber 2, 1982, wherein they deny the commission of anyviolations of the Act. The complaint in Case 26-CA-9841 was filed on September 30, 1982, by the RegionalDirector for Region 26 of the National Labor RelationsBoard,and isbased on a first amended charge filed byLocal 1529 on September 22, 1982, and as amended atthe hearing,allegesthatRespondent Baker Bros., Inc.(Bakers) committed violations of Section 8(a)(1) and (5)of the Act. The complaint in Case 26-CA-9841 is joinedby the answer of Respondent, Bakers, filed on October12, 1982, wherein it denies the commission of any viola-tions of the Act The complaint in Case 26-CA-98962was filed on November 10, 1982, by the Regional Direc-tor for Region 26 of the National Labor Relations Board,and isbased on a first amended charge filed by Local1529 on November 3, 1982, and, as amended at the hear-ing, allegesthat Respondents Gilbert Allen Big Star, Inc.(Gilbert Allen Big Star), Sewell-Allen, Sewell-Allen No.2, Sewell's BigStar, Inc. (Sewell'sBigStar), and Bakers,committed violations of Section 8(a)(1) and (5) of theAct. By his order of November 10, 1982, the RegionalDirector for Region 26 consolidated Cases 26-CA-9834,26-CA-9841, 26-CA-9877, and 26-CA-9896 and set ahearing date of January 17, 1983. The complaint in Case26-CA-9896 is joined by the answer of Respondents Gil-'The vast majority of the events that will be related in this decisiontook place in 1982 Therefore, all dates and events refer to those occur-ring in 1982 unless otherwise specified2A complaint filed against an additional Respondent, Wadell Bramlettand Lois Tackett d/b/a Bramlett Tackett Big Star, No 30, in this caseand in Case 26-CA-9877 was withdrawn and these cases were severedfrom this proceeding by the order of the Regional Director for Region26 which order was issued on January 12, 1983bert' Allen Big Star, Sewell-Allen, Sewell-Allen No. 2,Sewell'sBigStar, and Bakers wherein the Respondentsdeny the commission of violations of the Act. An orderconsolidating cases and a consolidated complaint wasissued inCases26-CA-9937-1 and 26-CA-9963-1against Respondent Pic-Pac Foods, Inc (Pic-Pac), a sub-sidiary of Malone & Hyde, Inc. (Malone & Hyde), and inCases 26-CA-9937-2 and 26-CA-9963-2 against Re-spondentGiant Foods, Inc. (Giant), a subsidiary ofMalone & Hyde, Inc., on November 24, 1982, by the Re-gionalDirector for Region 26 These complaints arebased on charges filed by Local 1529 on November 9,1982.The consolidated complaints in Cases 26-CA-9937-1 and -2, and 26-CA-9963-1 and -2 as amended atthe hearing, allege the commission of violations of Sec-tion8(a)(1) and(5) of the Act by Respondents Pic-Pacand Giant. By his order of November 26, 1982, theActing Regional Director for Region 26 consolidatedCases 26-CA-9841, 26-CA-9877,3 26-CA-9896, 26-CA-9937-1,26-CA-9963-1, 26-CA-9937-2, and 26-CA-9963-2, and set a hearing date of January 13, 1983 Thecomplaints in Cases 26-CA-9937-1 and -2, and Cases26-CA-9963-1 and -2 are joined by the answers of Re-spondents Pic-Pac and Giant filed on December 7, 1982,wherein they deny the commission of violations of theAct. The complaint in Case 26-CA-9989 was filed onDecember 9, 1982, by the Regional Director for Region26 and is based on a first amended charge filed by Local1529 on December 9, 1982, and alleges that RespondentSMF Management, Inc. (SMF) has violated Section8(a)(1) and (5) of the Act. The complaint in Case 26-CA-9989 is joined by the answer of Respondent SMFfiled on December 20, 1982, wherein it denies the com-missionof violations of the Act. By his order of Decem-ber 10, 1982, the Regional Director for Region 26 con-solidated Case 26-CA-9989 with Cases 26-CA-9834, 26-CA-9841, 26-CA-9877, 26-CA-9896, 26-CA-9937-1and -2, and 26-CA-9963-1 and -2, and set a hearingdate of January 17, 1983. A motion to strike portions ofRespondents' answer was filed by the General CounselinCases 26-CA-9937-1 and -2, and 26-CA-9963-1 and-2 on January 5, 1983. On January 7, 1983, the RegionalDirector for Region 26 filed amendments to the com-plaint in Case 26-CA-9896 and the consolidated com-plaint in Cases 26-CA-9937-1 and -2 and 26-CA-9963-1and -2 and the complaint in Case 26-CA-9834. On Janu-ary 6, 1983, Respondents Pic-Pac and Giant filed a jointmotion to sever the proceedings pursuant to Sections102.24 and 102.33 of the Board's Rules and Regulations.On January 14, 1983, Respondents Pic-Pac and Giantfiled a motion to strike the amendment to the consolidat-ed complaint issued by the Regional Director on January7, 1983. On January 18, 1983, the General Counsel fileda motion to amend consolidated complaint in Cases 26-CA-9937-1 and -2 and 26-CA-9963-1 and -2. At thecommencement of the hearing, all Respondents filed andargued motions to sever the cases of each from the pro-ceedings. These motions were denied by me on the basisthat all the cases had a common issue of fact and law3 See fn 2, supra 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDarising from Respondents' alleged withdrawal of recogni-tion from and refusal to bargain with Local 1529 follow-ing a mergerbetween Local 452 and Local 1529. A spe-cial appeal was taken from this ruling to the Board andwas denied by the Board's Order of January 26, 1983Respondents have re-urged their motions to sever pro-ceedings. The motions are again denied.On the entire record in this proceeding, including myobservation of the witnesses that testified here, and afterdue consideration of the positions of the parties andbriefs filed by the General Counsel, counsel for ChargingParty, and counsel for Respondents, I make the follow-ingFINDINGSOF FACT AND ANALYSIS4ITHE BUSINESS AND STATUS OF RESPONDENTSThe complaints allege that each of the Respondentswas an employer within the meaning of Section 2(6) and(7) of the Act. This was admitted by the Respondents intheir answers.Moreover, the uncontroverted testimonyof the owners and officers of each of the Respondents es-tablished that each of the Respondents, in the course andconduct of its business operations for the year precedingthe filing of the complaints and at all times material, op-erated retail grocery stores,which annually derivedgross revenues in excess of $500,000, and that each of theRespondents annually purchased and received goods andproducts at its respective facilities which were in excessof $10,000 from points located outside the State in whichtheir facilities are located.spondent Gilbert Allen Big Star, is a corporation withoffices and places of business in Memphis, Tennessee. Al-though in its answer to the complaint, Gilbert Allen BigStar admitted an allegation that it was a proprietorship, Ifind on the basis of the unrebutted testimony at the hear-ing of Gilbert Allen that it is a corporation of which heispresident and sole owner and that it has an office andplace of business in Olive Branch, Mississippi.Respondent Sewell's Big Star, Inc., d/b/a Store No.187 contends that it has never been named a party to anycase in this proceeding and moved, at the hearing and initsbrief, to strike the allegations in Case 26-CA-9834and testimony in support thereof. A review of the Gen-eral Counsel's exhibits discloses that on August 20, 1982,the initial charge in Case 26-CA-9834 was filed againstSewell-Allen Stores at 3650 Hickory Hill Road (Big StarNo. 189), Memphis, Tennessee 38138, and that a copy ofthe charge was mailed by certified mail to that address.On September 1, 1982, a first amended charge was filedagainst Sewell-Allen Stores at 3650 Hickory Hill Road,and 6200 Stage Road in Memphis, Tennessee, and a copyof that chargewas mailedto 3650 Hickory Hill Roadand to 6200 Stage Road (Big Star No. 103) in Memphis,Tennessee, by certified mail. On September 24, 1982, asecond amended charge was filed against Sewell-AllenStores at the Hickory Hill and Stage Road addresses,and copies of that charge were mailed to both addressesby certified mail. The initial complaint in Case 26-CA-4 The following includes a composite of the testimony of the witnesses9834 was,filed on September 30, 1982, against Sewell-Allen Big Star, Inc. and referred to the original, firstamended, and second amended charges in this case andasserted that Respondent was a corporation with twoplaces of business at Stage and Hickory Roads in Mem-phis,Tennessee. Sewell-Allen Big Star, Inc., No. 189d/b/a 3650 Hickory Road and Sewell-Allen Big Star,Inc.,No. 2 d/b/a 6200 Stage Road filed a joint answerto the complaint on October 12, 1982. On September 27,1982, an initial charge was filed in Case 26-CA-9896 al-leging a refusal to bargain with Local 1529 against anumber of Employers, including the two above-namedEmployers, and "Mr. Lex Sewell Big Star No. 187 at4400 Summer Avenue, Memphis, Tennessee 38172," whowas served by registered mail. As developed at the hear-ing, the correct title of this Employer is Sewell's BigStar, Inc., d/b/a Store No. 187. A first amended chargewas filed in Case 26-CA-9896 on November 3, 1982,against Sewell-Allen Big Star, Inc., Store Nos. 103, 187,and 189 at 6200 Stage Road. Thereafter, a consolidatedcomplaint was issued against Sewell-Allen Big Star, Inc.,Store Nos. 103, 187, and 189 in Case 26-CA-9896 andothers on November 10, 1982. An answer was filed onbehalf of Sewell-Allen Big Star, Inc., Store Nos. 103,187, and 189 as a named Respondent in Case 26-CA-9896, and the other named Respondents on December20, 1982, which denied that Sewell-Allen was a partner-ship as originally alleged in the complaint but made nospecific reference to Store No. 187.Ifind that under the circumstances, RespondentSewell's Big Star, Inc., d/b/a Sewell's Big Star No. 187has been charged and is properly a party in Case 26-CA-9896 only. It is clear from the foregoing that thisRespondent was initially served with a charge at its cor-rect address in the case, and that it has had actual noticeof the charge filed against it, and has answered, partici-pated in, and defended this action throughout. A misno-mer of a respondent in a charge or complaint is not suffi-cient ground to quash the complaint where respondenthas actual notice of the charge and complaint and filesan answer thereto and participates in the hearing as Ifind Respondent Sewell's Big Star, Inc., d/b/a Big StarNo. 187 did in this proceeding.Peterson Construction Co.,106 NLRB 850 (1953);NLRB v. Process & Pollution Con-trolCo.,588 F.2d 786 fn. 1 at 788 and 789 (10th Cir.1978).I,however, grant the motion of RespondentSewell's Big Star, Inc., d/b/a Sewell's Big Star No. 187to strike any allegations and supporting testimony- withrespect to it insofar as they arise from the complaint inCase 26-CA-9834 to which I find Respondent Sewell'sBig Star, Inc. has never been made a party.I also find that the evidence presented by the GeneralCounsel is insufficient to show that Sewell'sBig Star is asingle employer with Sewell-Allen or is the alter ego ofeither Sewell-Allen or Sewell-Allen No. 2. I find, how-ever, that Respondent Sewell's Big Star, Inc. operates aretailgrocery store in Memphis, Tennessee, known asBig Star Store No. 187, and that Lex Sewell is soleowner of the corporation and an officer therein.Respondent Sewell-Allen Big Star, Inc. owns and op-erates Big Star Store No. 189. This corporation is owned SEWELL-ALLENBIG STARby Lex Sewell and R. Dan Allen, each of whom has a50-percent interest therein.Allen is the president andSewell is the secretary-treasurer of the corporation.Respondent Sewell-Allen Big Star, Inc. No. 2 is a sep-arate corporation and owns and operates Big Star No.103.This corporation is also owned by Lex Sewell andR.Dan Allen, each of whom has a 50-percent interesttherein.Allen is also the president and Sewell is also thesecretary-treasurer of this corporation.Baker Brothers, Inc. is a corporation owned by AlvinBaker and his three brothers Alvin Baker, who is thepresident of the corporation, and his three brothers andhis son Mike Baker all sit on the board of directors ofthe corporation.The corporation owns and operatesBaker's Big Star Stores Nos. 31, 61, 64, and 81.Respondent SMF Management, Inc., d/b/a SMF FoodRite Supermarkets is a corporation that operates fiveretail grocery stores in and around Memphis and Collier-ville,Tennessee,and a sixth store in Hernando,Mississip-pi.Glen Smithart is the president and one of threeowners of this corporation. The other two owners of thisRespondent are Kenneth Miller and Thomas Faulk.Respondents Pic-Pac, Inc. and Giant Foods, Inc. areeach subsidiaries of Malone&Hyde, Inc., and are retailgrocery chains operating stores under these names.Malone & Hyde, Inc. is a wholesale grocery distributor.Accordingly, I find that Respondents Gilbert AllenBig Star,Inc., d/b/a Big Star No. 142; Sewell's Big Star,Inc. d/b/a Sewell'sBigStar No. 187; SMF Management,Inc., d/b/a SMF Food Rite Supermarkets; Baker Bros.,Inc., d/b/a Baker's Big Star Stores Nos. 31, 61, 64, and81; Sewell-Allen Big Star, Inc. d/b/a Sewell-Allen's BigStarNo. 189; Sewell-Allen Big Star, Inc. No. 2 d/b/aSewell-Allen's Big Star No. 103; Pic-Pac Foods, Inc., asubsidiary of Malone & Hyde, Inc.; and Giant Foods,Inc., a subsidiary of Malone & Hyde, Inc. are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.STATUS OF THE LABOR ORGANIZATIONI find on the basis of the unrebutted testimony of LeonSheppard, president of United Food and CommercialWorkers, Local 1529; Michael A. Mancini, secretary-treasurer of Local 1529; and Eugene Burris, director ofoperations of Local 1529, that the Union is engaged inthe representation of and bargaining on behalf of em-ployeeswith employers concerning wages and otherterms and conditions of employment and is a labor orga-nization within the meaning of Section 2(5) of the Act,as alleged in the complaints. 'III.THEAPPROPRIATE UNITSThe labor agreements executed between Respondentsand Local 452, United Food and Commercial Workerscovering the meat department employees of each of theRespondents contain the following unit description:The Employer recognizes the Union as the sole andexclusive collective bargaining agent for the follow-ing classifications in its stores operated in Memphis,Tennessee,and vicinity,namely: head meat cutters,329journeymen meat cutters, apprentices and wrapper-clerks. (Wrappers-Giant, Pic-Pac, and SMF)(G.C. Exhs 7, 8, 56, 56, 58, 59, 60, and 62(b).) I find theabove unit description(s) constitute the appropriateunit(s) covering the meat department employees for eachof the Respondents.The labor agreements executed between RespondentsGiant and Pic-Pac covering their grocery and producedepartment employees contain the following unit de-scription.The Employer recognizes the Union as the sole andexclusive collective bargaining agent of its employ-ees, except meat market and professional employees.(G.C. Exhs. 61, 62(a).) I find the above unit descriptionto constitute the appropriate units covering the groceryand produce department employees of RespondentsGiant and Pic-Pac.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1979, the Amalgamated Meat Cutters and ButcherWorkmen of North America merged with the RetailClerksInternationalUnion to form the United Food andCommercial Workers Union (UFCW). As a consequenceof that merger, Meat Cutters District Union 452 (Local452) and Retail Clerks Local 1529 (Local 1529) becameUnited Food and Commercial Workers Local 452 andUnited Food and Commercial Workers Local 1529, re-spectively. In January 1982, executive officers of Local452 and Local 1529 met with UFCW's representative,Robert E. Burris, following the initiation of discussionsof a merger between the two local unions by Burris inthe fall of 1981 on behalf of theInternationalUFCW. Atthe January 1982 meeting, an agreement was reached tomerge Locals 452 and 1529 with Local 1529 to emergeas the surviving union The merger of Local 452 withLocal 1529 was approved by the executive board ofLocal 452 on January 7, 1982. The executive board ofLocal 1529 had previously authorized Local 1529 Presi-dent and Chief Executive Leon Sheppard to consummatethe mergerin the fall of 1981 Letters dated January 14,1982,were sent by Local 452 to its members notifyingthem of the proposed merger and of voting to take placeat a series of meetingsto be held in February 1983.Local 452 represented separate bargaining units of meat-cutters at the stores of Respondents and at various otherlocations and also bargaining units of produce and gro-cery employees at Respondents Pic-Pac and Giant.The meetings numbered 10 in total. Attendance andvoting was restricted to bargaining unit employees whowere members of Local 452. Nonmembers of Local 452were not notified by Local 452 of the proposed mergerand the meetings wherein the merger was to be submit-ted to a vote. On at least one occasion according to theunrebutted testimony of Michael A. Mancini, the presi-dent of Local 452 who chaired the meetings, non-members were asked to leave a meeting.The meetingsand voting were generally but not uniformly scheduled 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby individual bargaining units or by a group of severalbargaining units in the case of the smaller bargainingunits.The format of the meetings was virtually identicalaccording to the unrebutted testimony of Mancini andBurris each of whom attended all the meetings, and ascorroborated in part by Local 452's business manager,John Lambert, Local 1529'spresident,Leon Sheppard,and Local 1529's business agent, David Jennings, each ofwhom attended some, but not all, of the meetings. Man-cini opened the meeting and referred to the letter of Jan-uary 14, 1982, and the proposal to merge the two localunions. He then introduced Burris who read through themerger proposal and informed the members that themerger documents and agreements would be made avail-able for their reference. Burris offered to and did answerquestions of the members in attendance concerning themerger.At theinitialmeeting,no questions were asked.On at least one occasion, Sheppard also answered ques-tions directed to him concerning the merger. Followinga discussion of the merger, two members were selectedto count the votes and a vote was taken by a showing ofhands. At all but theinitialmeetingwhich included onlya smallgroup of employees who were known to Man-cini,an attendance sheet was kept. The final tally ofvotes of the members in attendance at the conclusion ofthe voting of the series of 10 meetings was 432 votes infavor of the merger, 72 votes against the merger, and 28abstentionsFollowing the vote and on application ofLocal 1529, the UFCW approved the merger on April 1,1982, and it became effective on that date. The officersof the two local unions commenced to carry out themerger agreement terms, including the transfer of theassets of Local 452 to Local 1529, the surviving unionOn April 7, 1982, letters were sent to the Respondentsand other employers notifying them of the merger ofLocals 452 and 1529, and that Local 1529 was the newcollective-bargaining representative of the employees inthe bargaining units formerly represented by Local 452.These letters were sent by Mancini on behalf of Local1529, and stated.Thisletter isto formally advise you that UnitedFood & Commercial Workers Local No. 452 andUnited Food & Commercial Workers Local No.1529with the approval of the membership,have ef-fected a merger pursuant to the provisions of theConstitution of the United Food and CommercialWorkersInternationalUnion.The merged LocalUnions, in accordance with the charter issued onApril 1, 1982, will operate under the name ofUnited Food & Commercial Workers, Local 1529(chartered by the United Food and CommercialWorkers International Union). This letter may beattached to the collective bargaining agreement, sothat the change is properly reflected. [Emphasisadded.]The merger in no way affects the autonomy ofthe Local Union and, in any event, is purely an in-ternalmatter having noeffecton the relationshipbetween Local No. 452 and (name of store).Local Union No. 1529 will continue to administerthe contract and in all respects continue as the col-lective bargaining representative of the employeescovered by the contract.All Respondents thereafter dealt with Local 1529 asthe representative of their employees during the term oftheir various collective-bargaining agreements each ofwhich had been executed with Local 452 and each ofwhich was due to expire by its terms on October 31,1982. Grievances were processed, and dues were deduct-ed and remitted to Local 1529 by those Respondentswhose contracts contained dues-deduction clauses. Cer-tain of the Respondents (Sewell's Big Star, Sewell-Allen,Sewell-Allen,No.2, and Bakers)met in bargaining ses-sions with Local 1529 concerning increases in insurancecontributions then scheduled to be made by Respondentsin June 1982. Health and welfare and pension fund pay-ments were also made by Respondents whose employeeswere covered thereby in accordance with their laboragreements.Respondent Bakers is alleged to have engaged in un-lawful interrogation and threats, to have promised bene-fits and unlawfully solicited its employees in Stores Nos.31, 61, 64, and 81 in order to encourage them to abandontheir support of Local 1529; to have unlawfully support-ed and encouraged the circulation of two decertificationpetitions among its employees; and to have unlawfullycaused the removal of UFCW handbillers from areas ad-jacent to the outside of its Store No 61. RespondentsSewell-Allen and Sewell-Allen No. 2 are alleged to haveengaged in unlawful interrogation,threats, and promiseof benefits; to have unlawfully solicited their employeesto abandon the Union; to have unlawfully caused the cir-culation of a decertification petition at their store(s) inorder to cause their employees to abandon the Union(Local 1529); to have demoted an employee and dis-charged three part-time employees in the summer of1982; and to have unlawfully discharged a full-time em-ployee in January 1983, in order to discourage supportfor Local 1529amongits employees.On July 30, 1982, Local 1529 President Leon Shep-pard requested by letter sent to each of the Respondentsto commencebargainingfor a new laboragreement toreplace the existing labor agreement that was to expireby its terms on October 31, 1982, and in that letter Shep-pard also requested information to prepare for bargain-ing. Some of the Respondents commenced to gather thatinformation and at least one (Respondent's representativeJohn Paul Jones),the personnel manager of Malone &Hyde who is responsible for personnel and labor rela-tions policies of its subsidiaries Pic-Pac and Giant,infor-mally showed Local 1529 representatives portions of therequested information that he was in the process of gath-ering in response to Sheppard's requestOn July 23,1982, the Board issued its decision inAmoco ProductionCo., 262 NLRB 1240 (1982), wherein it held that an af-filiation vote between two locals of different Internation-al unions was invalid because nonmembers of the bar-gaining unit had not been allowed to vote. In November1982, a meeting was called by Howard Linzy, Esquire,who represented and provided legal counsel on mattersof labor relations to a number of individual store ownersthat did business under the names of Big Star and Food SEWELL-ALLEN BIG STARRite markets and that purchased goods and services fromMalone & Hyde pursuant to arrangements with Malone& Hyde to do business under the trade names "Big Star"or "Food Rite," in which Malone & Hyde claims an in-terest and to purchase certain of the goods and servicesmade availableto them byMalone& Hyde. These indi-vidual store owners are referred to as "independents" asdistinguished from Pic-Pac and Giant, each of which is asubsidiary of Malone & Hyde. Linzy and the law firm ofKullman, Lang, Inman, & Bee of which he is a memberrepresented these independents pursuant to an agreementwherein they paid funds into a common escrow fundmaintained by Malone & Hyde from which the law firmwas paid forits legalservices. Linzy and the law firm ofKullman, Lang, Inman, & Bee also represent and providelegal services toMalone& Hydeand its subsidiaries,Giant and Pic-Pac The meeting was attended by otherindependents in addition to the Respondents here. No of-ficers or in-house representative of Malone & Hyde or ofits subsidiaries Pic-Pac and Giant attended the meetingAt thismeeting,Linzy advised those in attendance thatthemerger of Locals 452 and 1529 might be illegal inlight of theAmococase because nonmembers of the bar-gainingunit had not been permitted to vote.In the fall of 1982, certain of the Respondents attendedinitialbargaining sessionswith Local 1529. On October7, 1982, Gilbert Allen attended a bargaining session onbehalf of Gilbert Allen Big Star along with other inde-pendentswho are not a party to the proceeding, atwhich representatives of Local 1529 submitted a contractproposal to amend the existing labor agreement.Initialnegotiation meetings were also held between RespondentPic-Pac and Local 1529 on October 8 and 21, 1982, andbetween Giant and Local 1529 on October 7, 1982. Ne-gotiations were also held on October 13, 1982, betweenLocal 1529 and Sewell's Big Star, Inc, Sewell-Allen, andSewell-Allen No. 2. On November 8, 1982, following theexpirationof their laboragreementwith Local 452, Re-spondents Sewell's Big Star, Inc., Sewell-Allen Inc.,Sewell-Allen No. 2, Gilbert Allen Big Star, Bakers, andSMF, notified Local 1529 by identical letters drafted bytheir legal counsel, Howard Linzy, which letters statedthat theyno longer recognizedLocal 1529 as the bar-gaining representative of their employees on the groundthat themerger betweenLocal 452 and Local 1529 wasinvalid because bargaining unit employees who were notmembers had not been permitted to vote in the mergerelection.Respondents Pic-Pac and Giant also advisedLocal 1529 by their letters of December 2, 1982, thatthey no longer recognized Local 1529 as the bargainingrepresentative of their employees as the merger of Local452 and Local 1529 was invalid because substantial num-bers of bargaining unit employees had neither receivednotice of nor been permitted to vote on the merger issue.Respondents deny the commission of any unfair laborpractices and assert that numerous defects in the mergerprocess provided justification for their withdrawals ofrecognition and refusals to bargain with Local 1529 asthe bargaining representative of their employees.331B. The Merger IssueAs set out above, Local 1529 and Local 452 enteredinto a merger agreement that was to become effectiveApril 1, 1982, following a vote by the membership ofLocal 452 at a series of meetings conducted in February1982 and approval by the executive boards of both localunions and approval by the International union (UFCW)The parties commenced to carry out the terms of themerger by the transfer of assets from Local 452 to Local1529, the survivingunionshortly thereafter.Under theterms of the merger agreements, individual store bargain-ing units remained intact for bargaining purposes as inthe past. Local 452's president, Michael Mancini, was ap-pointed as secretary-treasurer of Local 1529. Local 452'sbusiness manager and chief executive officer, John Lam-bert,was retained as a paid consultant by Local 1529with no specific duties provided therefor pending his re-tirement.He was also furnished an automobile pursuantto the earlier approval by the executive board of Local452 Both Mancini and another member of the executiveboard of Local 452 were appointed to the executiveboard of Local 1529. In addition, another business repre-sentative of Local 452 and the office secretary of Local452 were retained by Local 1529. Mancini was furnishedan office at Local 1529's facilities. The offices of Local452 were retained by Local 1529 and were used by Lam-bert and by Robert Burris and other Local 1529 businessrepresentatives as well as membership meetings for indi-vidual store units that had previously been representedby Local 452. Although there were some differences inthe new structures of the two locals, dues of the mem-bers of Local 452 were not immediately changed. Mem-bers of Local 452 became members of Local 1529 withfull rights and privileges thereunder and without the re-quirement to apply or to be admitted to membership orto pay initiation fees.Respondents have raised several challenges to the va-lidity of the merger, the principal one of which is thatnonmembers of Local 452 were not permitted to voteconcerning the mergerissue.There were also some argu-ments raised by Respondents concerning the hearsay in-formation allegedly received by Gilbert Allen, presidentof Gilbert Allen Big Star, Inc., that some of his employ-ees who were members of Local 452 were not permittedto vote, and of similar hearsay information received byJohn Paul Jones, the personnel manager of Malone &Hyde, who has responsibility for personnel policies at itssubsidiaries Pic-Pac and Giant to the effect that meetings,were not scheduled so as to allow all the Pic-Pac andGiant employees to attend. Respondents, at the hearingand in their briefs, also contended that the membershipwas not permitted to vote by individual store units andwere not fully informed of the terms of the merger (i.e.,the terms of pay as consultant for John Lambert and theassignmentof an automobile for his use), that the meet-ingswere conducted under the watchful eyes of Local1529 representatives, and that balloting was by a show-ing of hands rather than by secret ballot among otherdue-process challenges thereto.It is undisputed that Local 1529 notified each of theRespondents by letter of April 11, 1982, of the merger 332DECISIONSOF THE NATIONALLABOR RELATIONS BOARDand of Local 1529's purportedstatus asa representativeof the employees formerly represented by Local 452. Re-spondents continued to deal with Local 1529 followingtheir receipt of the notification letter from Mancini noti-fying them of the merger of Local 452 and Local 1529whereby Local 1529 was the survivingunion.All Re-spondents continued to follow their respective laboragreementswith Local 452, including the remission ofduesin the case of some Respondents and health, wel-fare, and pension benefits in the case of all Respondentsexcept Pic-Pac and Giant with respect to their groceryand produce employees who were not covered by a pen-sionplan.AllRespondents continued to follow thegrievance procedure in accordance with the contracts.Some Respondents (Sewell-Allen, Sewell-Allen No. 2,Sewell'sBig Star,and Bakers) met with Local 1529'spresident John Sheppard to bargain concerning a mid-contract term modification of the pension plan payments.Each of these Respondents was accompanied and repre-sented by its attorney, Howard S. Linzy, at these meet-ingsin June 1982According to the testimony of certain of these Re-spondents, they wereunawareof any defects in themerger process until thelate summeror early fall of1982 when they became aware that nonmembers had notbeen permitted to vote, and inone instance,thatmem-bers may have been late toa meetingand had not beenpermitted to vote. In his affidavit, Dan Allen, one of thetwo owners of Sewell-Allen and Sewell-Allen No. 2,stated that he had heard nonmembers had not been per-mitted to vote from other owners. At the hearing, he tes-tified that he had heard of this from employees and fromhis brother Gilbert Allen. Lex Sewell, the other co-owner of Sewell-Allen and Sewell-Allen No. 2, and thesole owner of Sewell'sBig Star,testified that he learnedof this from his partner Dan Allen. Al Baker, presidentof Bakers, and his son Mike Baker, who is a vice presi-dent of Bakers, testified that they had heard from otheremployees that members had not been permitted to vote.There wassomediscussion of thisissue at a meeting ofindividual store owners held in November 1982 with At-torney Howard S Linzy when he advised them of theBoard's recent decision in theAmococase, supra, where-in the Board had held in August 1982 that an affiliationvote was invalid becausenonmembersof the local unionhad not been permitted to vote, and that the merger be-tween Locals 452 and 1529might alsobe invalid. Therewere no representatives of Pic-Pac and Giant, the twosubsidiariesof Malone & Hyde, at the meeting chairedby Attorney Linzy However, John Paul Jones,, the per-sonnel director of Malone & Hyde who has responsibilityforpersonnel policies at Pic-Pac and Giant and atMalone & Hyde, was advised by Linzy by telephone thatthemerger might be invalid because nonmembers ofLocal 1529 whowere bargaining unit members of meatdepartment employees and of produce employees at Pic-Pac and Giant had not been permitted to vote, in viewof theAmococase. Jones met with officials of Local 1529and theInternationalrepresentative of UFCW in bar-gainingon behalf of Pic-Pac and Giant on October 21and 22, 1982, but refused to bargain further until theUnion gave him more information concerning themerger vote Subsequently, Respondents Sewell-Allen,Sewell-Allen No. 2, Sewell's Big Star, Gilbert Allen BigStar,Bakers, and SMF each issued identical letters pre-pared by Linzy, dated November 8, 1983, wherein theywithdrew recognition from Local 1529 on the groundthat nonmembers of the Union had not been permitted tovote concerning the merger. As set out above, these let-terswere all drafted by Howard Linzy on their behalfand were also similar to letters sent on the behalf ofGiant and Pic-Pac on December 2, 1982, which also as-serted that members of the Union had not been notifiedand permitted to vote at reasonable times in support oftheir contention that the merger was invalid. All Re-spondents have since refused to recognize Local 1529 asthe bargaining representative of their employees andhave refused to furnish information for bargaining.There are several issues concerning the merger processthatwere initially presented for resolution. (1)WhetherRespondents had notice of the merger vote of Local 452and Local 1529? (2) Whether Respondents were advisedor had knowledge that nonmembers of the various bar-gaining units were not permitted to vote? (3) WhetherRespondents are barred by the 6-month limitation periodset out in Section 10(b) of the Act (proscribing the filingof unfair labor practices beyond 6 months after the inci-dent has occurred) from asserting the purported lack ofmajority status of the Union (Local 1529) as a defense ofrefusal-to-bargain charges resulting from their withdraw-al of recognition from the Union? (4) Whether the Re-spondents are estopped from challenging the validity ofthe merger between Local 452 and Local 1529 becausethey waited until November 8 or December 2, 1982, tochallenge the validity of the merger? (5) Whether themerger is invalid on due-process grounds? (a) Whetherthe refusal by the Union to permit nonmembers to voteinvalidates the merger? (b)Whether the failure to con-duct a vote of members of Local 1529 (the survivingUnion) invalidates the merger? (c) Whether the memberswere sufficiently informed of the details of the merger soas to be able to make an informed choice? (d) Whetherthe lack of a secret ballot invalidates the merger? (6)Whether there is sufficient continuity between Local 452(themerged Union) and Local 1529 (the survivingUnion) so as to entitle Local 1529 to representative statusas a successorof Local 452?Michael A. Mancini testified at length concerning themerger between Local 1529 and Local 452. As set outabove,Mancini is secretary-treasurer of Local 1529, aposition he has held since April 1, 1982. Prior to thattime, he was president of Local 452. He testified thatLocal 1529 exists for the purpose of representing em-ployees and that employees in Local 1529 participate inthe organization by electing officers, voting on increasesand assessment of dues, participation in all meetings, ap-provingminutes of the executive board, and a greatnumber of other matters pertaining to the running of alocal union that must be approved by the membership.Local 1529 represents employees with respect to wages,hours, and other terms and conditions of employment.Mancini testified that Local 1529 engaged in negotia-tionswith Respondents Sewell's Big Star, Sewell-Allen, SEWELL-ALLENBIG STARSewell-Allen No. 2, and Bakers in regard to an increasein health and welfare payments. Mancini and Burris at-tended a meeting in June 1982 at Local 1529's officewith Lex Sewell, Dan Allen, and their attorney, Linzy,concerning this matter. During this meeting, each of theBig Star stores with which Sewell and/or Allen was af-filiatedwas discussed including Big Star No. 62, which isowned solely by Allen, Big Star Nos. 103, 187, and 189.At no time during this meeting did Sewell or Allen, ortheir attorney, raise an objection to bargaining withLocal 1529. Later that day, Mancini met with AlvinBaker and Linzy on behalf of Bakers to discuss the in-crease in health and welfare payments by Baker. Therewere no objections raised by Baker or Linzy to bargain-ing with Local 1529 at this meeting. Prior to the merger,Respondents Bakers, Pic-Pac, and Giant had remitteddues on behalf of their employees to Local 452 pursuantto a dues-checkoff provision in their contracts withLocal 452. Following the merger, Bakers, Pic-Pac, andGiant remitted the dues to Local 1529 at its office ratherthan to Local 452 Additionally, Respondents Bakers,Pic-Pac, and Giant had remitted payments by their em-ployees to Local 452 for a supplemental life insurancepolicy and, following the merger, remitted these pay-ments to Local 1529. Mancini filed grievances withSewell's, Sewell-Allen, and Sewell-Allen No. 2 in thesummer of 1982 concerning the Union's contention that ajourneyman meatcutter should be on duty during night-time hours; he received no response to these grievances.Mancini testified that the initial negotiation meeting toexecute a successor to the Union's contracts, which wereto expire on October 31, 1982, was held on October 7,1982,with a group of independent store operators, in-cluding Gilbert Allen on behalf of Gilbert Allen's BigStar, the only one of which is a Respondent in this case.At this meeting, Mancini and Burris presented a copy ofLocal 1529's proposals, including a request to change thename of the Union in the agreements from Local 452 toLocal 1529, and asked the owners to examine the pro-posals, and Mancini and Burris then withdrew from theroom. The owners met among themselves for an hour,and when Mancini and Burris returned, the owners in-formed them they were optimistic that an agreementcould be reached. At this meeting, Gilbert Allen raisedno objection to bargaining with Local 1529 nor to theproposed name change in the contract from Local 452 toLocal 1529 as the designated collective-bargaining repre-sentative.An initial negotiation meeting for a new labor agree-ment was held on October 7, 1982, between Local 1529and Giant concerning its meat department employees.Present at this meeting were Mancini on behalf of Local1529, John Paul Jones, the personnel manager of Malone& Hyde; John LaRue, the division manager of Giant;and Clyde Cooksey, the meat merchandiser of Giant. Inthismeeting, Mancini handed a copy of the proposal thatalso included the requested change of name to Local1529 to each of the representatives of Giant and severalissueswere discussed for a period of 45 minutes. TheGiant representatives informed Mancini they wanted theopportunity to review the proposal and would get backtoMancini. No questions were raised by the Giant repre-333sentatives concerning the merger vote or bargaining withLocal 1529 rather than Local 452. An initial contract ne-gotiationsmeeting took place between Local 1529 andPic-Pac on October 8, 1982. Present at the meeting onbehalf of Pic-Pac were Jones and William Creech, the di-visionmanager of Pic-Pac. The meeting concerned Pic-Pac's meat market employees. Mancini gave Jones andCreech a copy of the Union's proposals for a new laboragreement that was the same as that given to the Giantrepresentatives on the prior day. At this meeting, nomention was made of the merger between Local 452 andLocal 1529, nor were any objections raised by the Giantrepresentatives to bargaining with Local 1529.An initial contract negotiations meeting was held be-tween Local 1529 and Respondents Sewell's Big Star,Sewell-Allen, and Sewell-Allen No. 2, and was attendedbyMancini and Union Representative Bill Smith onbehalf of Local 1529, and by Lex Sewell and Dan Allenon behalf of Big Star Stores Nos. 103 and 189. Sewellstated he was negotiating for Store No. 187 of which heis the sole owner, separately at that meeting. Mancinipresented the Union's proposals to Sewell and Allen andalso gave them a summary sheet of the proposed changesin the labor agreement. Allen questioned the change inthe first article of the proposed contract and inquiredwhy it referred to Local 1529 rather than to Local 452.Mancini informed Allen that Allen was aware there hadbeen a merger in April. Allen told Mancini he had notbeen informed of the merger. Mancini told Allen that thestore owners had all been sent letters notifying them ofthe merger. Allen replied he had not received a letter,and asked whether nonmembers of the Union had beenpermitted to vote concerning the merger, and Mancinireplied that nonmembers had neither been allowed tovote, nor had they been sent notices concerning the pro-posedmerger.At that point, Allen stated that they(Sewell and Allen) would need to review the Union'sproposals and would set another date to meet with theUnion's representatives.Another negotiations'meetingwas scheduled between the Union and Sewell and AllenforOctober 20, but that meeting was later canceled bySewell and Allen. On October 21, 1982, an initial con-tract negotiations meeting was held between Local 1529and Pic-Pac concerning the grocery employees. Mancini,BillSmith, and John Gorlea, a representative of theUFCW, represented Local 1529, and Jones and Creechrepresented Pic-Pac at that meeting. Jones referred tothe conversation between Mancini and Dan Allen at theprevious meeting with Sewell's Big Star, Sewell-Allen,and Sewell-Allen No. 2, and inquired concerning themerger vote. Gorlea told Jones that they were there tonegotiate a contract and that the merger was none of hisbusiness. Jones told the Union's representatives that hewould not discuss the labor agreement until the mergermatter was cleared up. Jones also stated that he had metwithGiant's grocery department earlier that day andthat if this was the response he would have received tohis inquiries, he would cancel that meeting also. Gorleatold Jones he would receive the same response the nextday and the scheduled meeting with Giant concerning itsgrocery employees was also canceled. Following this 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmeeting,there were no further negotiations with any ofthe Respondents. Information requested by Local 1529for collectivebargainingwith respect to the negotiationfor a new labor agreement was received by the Unionfrom SMF in a letter dated October 12, 1982.Lex Sewell testified as follows- He received lettersfrom the Union, Local 1529, informing him of themerger, the letters were dated April 7, 1982 At the timehe received the letters, he raised no objections to themerger and continued to deal with Mike Mancini. Hemet in June 1982 with the Union to discuss union-pro-posed increasesin insurancepayments.He did so onbehalf of all three stores in which he has an ownershipinterest, thatisBigStar Nos. 103, 187, and 189. Howev-er,each store was discussed individually at the samemeeting.After the date of the letter, he continued toaccept grievances and continued to make payments tothe Union'spensionfund under his contract for each ofthe three stores and also to the Union's health and wel-fare fund. He continued to pay insurance premiums andto deal with Mancini. Sewell testified that sometimeprior to October 1982, he learned of a procedural ques-tion with respect to the merger vote from his partner inBig Star Nos. 103 and 189, Dan Allen. In late August,Allen told him there were rumors that all the employeeshad not been allowed to vote and that he had heardthose rumors from other store owners. The first inquirythat Sewell made of the Union concerning the mergervote was during the negotiations for a new contract forStores 103, 187, and 189. All three stores withdrew rec-ognitionfrom the Union on November 8, 1982. Subse-quent to the withdrawal of recognition, a payraisewasgranted to the meat department employees of all threestores after the anniversary date as Sewell contendedraiseswere normally granted each year. The meat wrap-pers received a 40- to 50-cent-per-hour raise, the appren-ticemeatcutters'raisewas vaned, the meatcutters re-ceived 75-cents per hour, and the meat marketmanageror head meatcutter received $1-per-hour raise. Raiseswere discussed between Sewell and Dan Allen and withthe store managers as they wanted to stay competitiveand they decided on their own in attempting to deter-minewhat the Union would get in its contracts withKroger and Montesi, two other retail grocery stores inthe area. Sewell is certain that the question of the mergercameup in discussions with Malone and Hyde, but he isnot sure whether he talked to anyone in Malone andHyde. He did not talk to Jones, the personnelmanagerof Malone and Hyde, with respect to the merger.The parties stipulated that in November 1982, all threeBig Star Stores gave raises to the meat department em-ployees without discussing these raises or giving noticethereof to Local 1529 with the opportunity to bargainwith Local 1529. Sewell acknowledged that he had re-ceived a letter from Local 1529's president Leon Shep-pard dated May 18, 1983, informing him that Local 452had merged with Local 1529, and had also received thesame lettersdirected to Stores 103 and 189. RespondentsSewell'sBig Star,Sewell-Allen, and Sewell Allen No. 2responded to these letters sent to Sheppard by Linzy onbehalf of each of the stores with respect to theinsurancepremium question. At the time of the discussion of theincreasein insurance premiums after the merger in April1982, Sewell received grievances filed by the Union con-cerning Store No. 103. He also received letters fromSheppard requesting information on behalf of Local 1529for the upcoming contract negotiations. Sewell did notobject to bargaining with Local 1529 in response to thegrievances filed by the Union or to the information re-quested by the Union. General Counsel's Exhibit 20 is aresponseto the letters for Big Star Store 189 drafted byLinzy dated September 18, 1982. Prior to November 8,1982, union representatives were allowed to visit the em-ployees in the meat market of Big Star Stores Nos. 187,189, and 103 but were not allowed to do so after No-vember 8, 1982. Since November 1982, Big Star StoresNos. 187, 103, and 189 have not accepted or processedgrievances from Local 1529.Sewell testified further that a wage increase to themeat market employees was announced later in the sameweek as the letter of November 8, 1982, went outSewell talked with Linzy about the wageincreases andLinzy informed him of what other stores were giving totheir employees.Allen had also received informationfrom Linzy with respect to what raises the Giant andPic-Pac food chains were giving to their employees.Aftermeeting with Mancini in October, Sewell con-firmed that some members of the Union had not been al-lowed to vote. Sewell attendedameetingof storeowners at the Malone and Hyde offices or warehousewhich was held by Linzy in the spring of 1982 with re-spect to the issues of whether the stores would bargainas a group or as individuals. Sewell and Allen decided tonegotiate their labor agreements separately from thegroup. There was no discussion at this spring 1982 meet-ing with respect to the merger. Sewell also attended ameeting in November among store owners and Linzyprior toNovember 8. This meeting concerned themerger and Linzy told them that the merger betweenLocal 452 and Local 1529 wasillegal.Dan Allen, the co-owner of Sewell-Allen and Sewell-Allen No 2, testified as follows. In April 1982, he re-ceived a letter informing him that Locals 452 and 1529had merged. He is not denying that he received theletter but he does not remember it specifically. He didnot raise any objections to the merger at the time helearned of it in April 1982. He, subsequently, met withLocal 1529 at Local 1529's offices. In July 1982, he re-ceived a letter from Local 1529 requesting informationand requesting to negotiate over a new contract. He at-tempted to get the information for the Union (G.C.Exhs.18(a) and(b)).He initially heard rumors from anemployeeat BigStar 162, a store which he owns individ-ually, in the latter part of September 1982 who told himthat all the employees had not been allowed to vote. Aweek or so afterward, his brother Gilbert Allen told himthat his employees had informed him that they had noopportunity to vote on the mergerissue.He discussedthis information with his Attorney Linzy the first of Oc-tober.He attended a negotiation meeting on behalf ofStores 103 and 189 with Mancini on October 13, 1982.He acknowledged that in his affidavit he had stated thathe had heard rumors initially of an impropriety in the SEWELL-ALLEN BIG STARvote from other owners in August 1982 and that he hadnot mentioned that he had heard rumors from other em-ployees.Allen testified that he waited until negotiationsto raise the issue with Mancini on the advice of his attor-ney who told him to ask Mancini about it in negotiations.At the meeting of October 13, 1982, Allen informedunion representatives that there would be no negotiationswith respect to Store 103 because a decertification peti-tion had been filed. At this meeting, Sewell told theunion representatives that he would discuss Store 187 inorder to save time as well as Store 189 rather than todiscuss them at separate times. Allen met at a generalmeeting with all employees of Big Star Stores 103, 187,and 189 on November 11, 1982, and told them that they(Sewell and Allen) no longer recognized Local 1529 asthe collective-bargaining representative of the meat de-partment employees. A day or so prior, Sewell and Allenmet with the meat department employees and told themthey would receive a wage increase as Sewell and Allenwould be competitive with other stores. Allen andSewell did not discuss the proposed raise with any otherstore owners. Allen attended the meeting at the Maloneand Hyde warehouse held by Linzy a day or so beforethe November 8 letters were sent, and Linzy brought thestore owners up to date on the merger and informedthem of theAmococase. Some of the owners chose tocontinue to recognize Local 1529 and others did not.Allen has never had any discussions with Personnel Rep-resentative Jones of Malone and Hyde or with LaRuethe divisionmanagerof the Giant stores or with Creechthe divisionmanagerof the Pic-Pac stores or with Hydethe chairman of Malone and Hyde or with any otherMalone and Hyde representative with respect to themerger nor with respect to the wage increase granted inNovember 1982 to his stores.Al Baker, the president of Bakers, testified as follows.He received a letter with respect to the merger of Local452 and Local 1529 in April 1982. He continued tofollow the contract with Local 452, he raised no objec-tions to the merger, but he continued to deal with Man-cini,continued to make payments to the Union's healthand welfare fund and the Union's pension fund, and con-tinued to make dues deductions to the Union. After noti-fication of the merger, he was aware that he was dealingwith Local 1529 rather than Local 452. In May 1982, aquestion with respect to the amount of the contributionto the health and welfare fund came up, and he receiveda letter from Local 1529 requesting an increase in pay-mentsthat he sent to his attorney, Linzy, who prepareda response. He also received a letter from Local 1529'spresident,Sheppard,requesting information to bargaindated September 17, 1982. Bakers stores continued toprocess union grievanceswith the Union. On November8,1982, he directed a letter to Local 1529 informingthem that Bakers would no longer recognize it as thecollective-bargaining representative of its meat depart-ment employees. After the expiration of the labor agree-ment on November 31, 1982, Bakers granted wage in-creases of 50 cents to $1 per hour to head meatcutters,$1 per hour to the journeymen meatcutters, 50 cents anhour to the apprentice meatcutters, and 60 cents an hourto the meat wrappers. He had previously had collective-335bargaining agreementswith Local 452 for a period of 20years.He made the decision to grant the wage increasesalong with his brother and his son who share businessownership and responsibility for Bakers. The raises werecleared through Linzy. He called asking Linzy what theother stores were giving. Shortly after November 8, hemet with his employees and informed them that Bakerswould no longer recognize Local 1529 as their collec-tive-bargaining representative, because there had notbeen a valid merger election as all employees had notbeen allowed to vote. He had received information withrespect to the lack of opportunity to vote from variousemployees that none of the nonunion employees werepermitted to vote and that possibly some of the unionemployees had not been permitted to vote. His firstknowledge that the merger might be illegal came thefirst of October (1982) when he was informed of this byLinzy. He attendedmeetingsinOctober 1982 when themerger vote was discussed at Malone and Hyde. Therewere 15 to 18 Big Star owners present. His son and hemade the decision to send the November 8 letter. SinceNovember 8, 1982, all four Bakers stores have no longeraccepted grievances. In April 1982, he had written let-ters asking the Union for concessions from a scheduledwage increase on economic grounds. On cross-examina-tion, he testified that he believed the economic outlookoverall was better in October as Bakers no longer had anobsolete store and had opened a new store that lookedprofitableHe, subsequently, testified that he learned themerger vote was illegal from Linzy 3 or 4 days after themeeting with the store owners. Bakers had continued todeduct union dues from April when he was informed ofthe merger until he revoked the recognition in Novem-ber. Bakers has continued to deduct union dues and as-sessments.Mike Baker, the son of A] Baker, testified thatafter he received the April 7 letter, he was aware thatthere had been a merger between Local 452 and Local1529.Gilbert Allen testified as follows. In April 1982, he re-ceived a notice of a merger between Local 452 andLocal 1529, and knew then that the meat department em-ployees would be represented by Local 1529, and he nei-ther objected nor raised any questions concerning themerger at that point. He continued to follow the laboragreement.He continued to make payments to theUnion's health and welfare fund and the Union's pensionfund.He received a letter from Local 1529's presidentSheppard requesting bargaining on a new labor agree-ment and requesting information in order to bargain. Heresponded to this on September 23. He attended a meet-ing that lasted 10 to 15 minutes along with other inde-pendent store owners in October 1982 with Mancini tocommence negotiations for a labor agreement. Therewere eight individual store owners and Mancini andBurris of Local 1529. At the time they left the meeting,they were given a copy of the Union's contract proposal.There was no discussion of the contract at the meeting.He raised no objections to a name changeof Local 452to Local 1529 which was proposed in the labor agree-ment nor did he object to negotiating with Local 1529rather than Local 452. There was a meeting of the Big 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStar owners in November 1982 and Lmzy,,who is hislegal advisor and to whom he sends all his legal corre-spondence,with respect to labor relations.The firstknowledge that he had of any difficulties with themerger was from his employees in either June or August1982 who told him that they had arrived at the mergervote meetings late and were unable to vote in the mergerand had not received notice of the merger.He passed onhis letter from the Union in April with respect to themerger to his attorney,Linzy.He had heard in severalplaces that all employees were not allowed to vote onthemerger.He believes that his brother probably toldhim of this.He did not talk to other Big Star ownersother than his brother with respect to the merger.He ini-tially learned of a question concerning whether themerger was legal at the meeting held at Malone &Hyde's warehouse in the first week in November. Hesent a letter on November 8, 1982,whereby he withdrewrecognition from Local 1529. This was the first time hehad raised any objections to bargaining with Local 1529.The letter was prepared by Linzy at a Malone & Hydeconference room approximately 2 or 3 days prior tomailing it after the general meeting of the owners.Glen Smithart,the president of SMF,testified as fol-lows. Prior to April 1982,Local 452 represented employ-ees in the meat department in five of the six stores ofSMF. In April 1982, he was informed of the merger ofLocal 452 and Local 1529 by a letter received fromMancini.At the time he received this letter,he did noth-ing about it. There was no change in the way the laboragreement was administered.He continued to make con-tributions to the Union's pension fund after his receipt ofthe letter.He was aware that Sheppard was in charge ofLocal 1529 prior to April 1982.He received a letter fromSheppard dated July 30, 1982,on behalf of Local 1529that contained a request to bargain over a new contractand also requested information pursuant to bargaining.He responded to that letter about a month later. Therewere two responses.He believes he initially respondedthrough his attorney,Linzy,in September and sent Shep-pard the information that was requested.He sent this in-formation a second time as Mancini wrote him a letterand asked for it.He had received his second letter fromMancini dated October 12,1982, requesting information.He sent a letter to Sheppard on November 8, 1982, noti-fying Sheppard that he no longer recognized Local 1529as a representative of his employees.Prior to that datehe had not raised any objections to recognizing or bar-gaining with Local 1529. Prior to this time, he had alsoengaged in discussions with Mancini about setting a dateto discuss the new labor agreement and had not at thattime mentioned any problems to Mancini concerning themerger.Some time after that discussion,he did set a spe-cificdate to meet with Mancini in early October butcalledMancini and canceled that meeting because hiswife was ill.Smithart testified further that SMF gave a wage in-crease to its meat department employees between No-vember 20 and 24,1982. This raise was given to the em-ployees in the meat department only. He gave the samepercentage to his head meatcutters, journeymen meatcut-ters, and his apprenticesHe made the decision to give awage increase on November 17. The other people in-volved in the decision were his two partners in business.He also discussed the raise with Linzy.He did not dis-cuss it with anyone else. About a week or two prior toNovember 19, he told his employees that he no longerrecognized the Union as their collective-bargaining rep-resentative.He had a meeting of all meat department em-ployees in his office and told them that the merger ofLocals 452 and 1529 was illegal and that SMF had dis-cussed the matter with its attorneys, and the decision hadbeen made to refuse to recognize Local 1529 as he hadbeen informed by his attorney that he might be violatingthe law if he continued to recognize Lcoal 1529. To thebest of his knowledge,he told the employees therewould be no change in benefits or any other terms andconditions of employment,and that SMF would do whatitcould with respect to pay raises to improve the con-tracts.He told the employees that normally at this timeof year there is a pay raise and he would look into it. Hedid not discuss any of their other benefits.He received agrievance letter from Mancini dated December 10, 1982,and responded to that grievance with a letter wherebyhe refused to accept any grievances filed with his Com-pany by Local 1529.Since November 8, 1982,he has re-fused to accept any grievances filed with his Companyby Local 1529. After he received the letter of April1982, he had heard that some of their employees had notbeen given an opportunity to vote on the merger. Heheard this initially sometime in the late summer or earlyfall, and he believes he heard it second hand through oneof his partners who supervises the meat department. Hebelieves he discussed the merger with Linzy and prob-ably some of the other store owners after they had ameeting.He thinks this meeting occurred sometime inOctober.The meeting was held at Malone&Hyde'swarehouse.Smithart testified that he did not talk toanyone from Malone & Hyde concerning Local 1529after the first of April 1982 nor did anyone from Malone& Hyde talk to him about Local 1529 or Local 452, nordid he talk to anyone from Malone&Hyde about amerger.All prior labor agreements had provided forwage increases.Smithart has had responsibility for laborrelations matters since the time of inception of SMF Hisinitial discussion concerning difficulties with the mergervote between Local 1529 and Local 452 was either thelatter part of October or the first of November withLinzy.After that conversation,he made a decision torefuse to bargain with Local 1529. He has had no com-munications from anyone connected with Malone &Hyde concerning the merger of Local 452 and Local1529 or concerning the wage increase that he granted inNovember 1982. When he granted the wage increase inNovember 1982, he was aware at that time that Giantand Pic-Pac were also granting increases as he hadtalked to Linzy concerning this. After Linzy discussedthiswith him,he waited to talk to his partners and theymade their own decision about what they were going todo.Thomas A. Faulk,who is one of the owners of SMFalong with Smithart and Miller,testified as follows. Hewas aware in April 1982 that Local 452 and Local 1529 SEWELL-ALLEN BIG STARof the United Food and Commercial Workers hadmerged One. employee told him that when he had goneto themergerelection, he was told that the decision hadalready beenmadeand that although he could vote, ithad already been determined that the Unions wouldmerge.Faulk informed his partners, Smithart and Miller,of this information.Joseph R. Hyde, the president of Malone & Hyde, tes-tified as follows. There is no connection between serv-ices rendered to independent supermarket owners andthe Company's operations. There are completely differ-ent reporting structures. The Memphis wholesale gro-cery division is 1 of 10 food distribution centers. Individ-ual store owners may purchase one or all services ofMalone & Hyde as with any product It is a voluntaryfood group that they are members of and select servicesbought from Malone & Hyde. Malone & Hyde ownsrights to thename,Big Star, on a territorial basis. Theonly agreement with respect to the use of the name con-cerns joint advertising under thatnamewith individualoperators. Thereis anagreement between individual op-erators and Malone & Hyde as far as advertising underthat name.He isnot certain whether there is a writtenagreement.A similar relationshipexistswith respect tothe use of the name, Food Rite. He is also not certainwhether there is a written understanding or not. To hisknowledge, there are no grocery supply agreements ofany type between Malone & Hyde or any of its subsidi-aries or any of the Respondents in this case, nor havethere been such agreements in the last 5 years. The rela-tionship between Malone & Hyde and independent oper-ators are basedon mutualtrust built from the success ofthe businessand he believes there may be a written doc-ument that describes advertising services and accountingservices.Most of the documents are not signed by theparties but are merely descriptions of the services avail-able that Malone & Hyde attempts to sell to the opera-tors. In most instances, nothing is signed. If they acceptthe accounting services from Malone & Hyde, for exam-ple, they agree to a certain arrangement under whichthat is to be doneJohn Paul Jones, the personnel director for Malone &Hyde which also includes responsibility as director ofpersonnelfor the Giant and Pic-Pac stores, testified asfollows.He is the individual responsible for labor rela-tions for Giant and Pic-Pac. He gives the Giant and Pic-Pac divisions advice and counsel on matters concerninglabor relations, negotiation policy, and everything exceptthe day-to-day routine matters. He deals with the manag-er of the Giant profit center who is John LaRue and themanagerof the Pic-Pac profit center who is Bill Creech.It isthe practice of Giant Food and Pic-Pac Foods torefer to him questions of concern involving the Union.In the past, grievances that were not settled at the storeleveland contract negotiations and discriminationcharges were referred to Jones.Jones initially became aware that Locals 452 and 1529had merged in the earlysummer,probably May or June1982. Between April and October 1982, both Giant andPic-Pac continued to remit dues payment to the Union.They also continued to make payments under the insur-ance programsthatwere contained in the union con-337tracts for the respective departments and storesGiantand Pic-Pac continued to accept grievances and respondto them between April and October 1982 Local 1529'sreopener letters for the four labor agreements were re-ferred to Jones by LaRue and Creech. These are thecontracts for the grocery and meat departments forGiant and Pic-Pac. These letters also contained a requestfor information received from the Union. Jones com-menced collecting the data that was requested at thetime he received these letters.When Jones initiallylearned that the two Unions had merged in earlysummer, it was brought to his attention as Pic-Pac andGiant began to get a number of written grievances onLocal 1529's stationery. They continued to handle thesegrievances. Jones had been aware since 1980 that therewas to, be a merger between the two Locals, but was un-aware that the merger had been effected until his receiptof the grievances. When he was told the grievances wereon Local 1529's letterhead, he took no additional steps tofindout anything concerning the merger as he hadknown that the merger was going to take place and heaccepted the fact. He did not object to the merger. Jonesprepared the information requested in the letters directedto him by the Union requesting information to bargainand he had a meeting with Mancini and another unionrepresentative and allowed them to look at the informa-tion in September or early October The information wasnot in the form that had been requested. He does notrecallwhether he actually turned the information over tothem at that time.He initially raised a question concerning the mergerwhen he met with the Union on October 21, 1982, forthe purpose of the Union's presentation to Pic-Pac's gro-cery department of the Union's proposal. Present at thatmeeting were Jones, Bill Creech, Mike Mancini, JohnGorlea, Bill Smith, and another individual. On that date,Jones attempted to clarify at themeetingwho he wasdealing with, Local 452 or Local 1529. He raised severalquestions at this meeting as he did not want to do any-thing illegal. He had previously had meetings concerningtwo of these contracts and had not raised any questionsconcerning who he was dealing with At the meeting onOctober 21, he informed Mancini that he could nolonger negotiate with the Union until his questions re-garding the merger were resolved. The basis for his firstdoubt on October 20 was a telephone conversation fromhis attorney Linzy on that date wherein he was informedthat there had been a conversation between Mancini andDan Allen to the effect that all employees covered bythe collective-bargaining agreementwere not allowed tovote on the merger.Jones testified further that Giant Food no longer rec-ognizes Local 1529 as the bargaining representative of itsemployees in its meat or grocery departments. Nor doesPic-Pac Foods recognize Local 1529 as the collective-bargaining representative of its employees in its meat de-partment or grocery department. He initiated an investi-gation 2 or 3 days after his meeting with Mancini, andasked the managers of the store operations, Creech andLaRue, and possiblysomeindividual storemanagers toquestion the employees and obtain answers to the ques- 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtions he had asked the Union to answer concerning themerger. Creech and LaRue reported back to him thattheir employees had not received notices of meetings forthe purpose of merging the two unions and that meetingswere held at such times that it was impossible for em-ployeesworking in a 24-hour operation to attend themeetings, and that there were certain employees whohad been at the meeting but had not been allowed tovote It was his decision that Giant and Pic-Pac wouldno longer recognize Local 1529. There were meetingsheld in early November or late October in which em-ployees were informed of this action. The decision wasalso made to continue to withhold dues from employees'paychecks. Since late October or early November, em-ployees' dues have been withheld from their paycheckseven though Local 1529 is no longer recognized byGiant or Pic-Pac. Additionally, a special union assess-ment was withheld from employees' checks in December1982. These dues and assessments have not been remittedto the Union, but the money has been deposited in a sep-arate account. He informed Sheppard in a letter that iftheUnionwon the litigation; it would receive themoney, and if it lost the litigation, the money be returnedto the employees with interest.Jones testified further that employees at Giant and Pic-Pac were given a pay raise that became effective in mid-November. All employees within each particular classifi-cation received the same amount for each classification.Head meatcutters received 70 cents an hour, and jour-neymen received 70 cents at the top of their classifica-tion and 20 cents at the bottom of their classification. Hedid not recall what wrappers or checkers or stockers re-ceived.The decision to grant the wage increases wasmade in early November by Jones and Peter Formanack,a vice president of Malone & Hyde, and by Bill Creechand John LaRue. Jones checked with other companies asto what they were paying in increases and the amount ofthe increase. He also considered retail service labor re-ports and similar resource materials. Giant and Pic-Pacalso initiated on behalf of their employees in the grocerydepartment, a pension plan in November 1982. Prior toNovember 1982, the employees in the grocery depart-ments at Giant and Pic-Pac had not had a pension pro-gram. The decision to implement the program was madeby Jones, Formanack, Creech, and LaRue. They hadbeen considering the pension plan for years but they haddecided to do it in early November and decided to im-plement the plan after they had their conversation withGorlea and Mancini. The withdrawal of recognition wasthe result of the investigation conducted among the em-ployees.There had been prior negotiations with theUnion for the pension plan for some employees but noagreement had been reached. Prior to withdrawal of rec-ognition of Local 1529, Giant Foods and Pic-Pac hadpermitted union representatives access into the stores toconduct union business. Since the withdrawal of recogni-tion, union representatives are permitted in the stores butare no longer permitted to interfere with the work ofemployees.It is undisputed that the insurance carrier was unilater-ally changed for the employees in the meat departmentof Giant and Pic-Pac from a Meat Cutter's health andwelfare plan to a Blue Cross/Blue Shield plan after No-vember 8, 1982, and Jones also testified that a new noticeof a vacation policy was placed in effect for Giant Foodsemployees after November 8, 1982. Jones testified thatthe pension plan was implemented without notice to theUnion. The policy with respect to the denial of unionaccess and the wage increase was also implemented with-out notice to the Union.Jones also testified that an employee complaint proce-dure was placed into effect for Giant and Pic-Pac em-ployees on November 8. Meetings were held with theemployees and copies of benefits information distribu-tionswere passed out at meetings of employees com-mencing on November 8, which meetings were held tobring the employees up to date as to their status.WilliamCreech, the division manager of. Pic-PacFoods, who is responsible for all aspects of the Pic-Pacoperations that include 10 Pic-Pac stores operated in theMemphis area, testified as follows. He assigns supervisorsto handle Pic-Pac's labor relations matters. He becameaware in April 1982 that Locals 452 and 1529 hadmerged. The letter came to his office and he believes heforwarded it to Jones. His office manager would prob-ably have a copy of it. On October 21, 1982, he waspresent at a negotiation meeting with the Union regard-ing the Pic-Pac grocery contract At that meeting, Pic-Pac refused to negotiate with Local 1529 until questionsconcerning the merger were resolved. Sometime afterOctober 21, Pic-Pac withdrew recognition or refused torecognize and bargain with Local 1529 further. He wasnot involved in the decision to withdraw recognition. Hewas consulted by Jones. He received a phone call fromJones informing him that they were withdrawing recog-nition from the Union. This occurred 2 to 3 days to aweek after the October 21 meeting with the Union. Heconducted an investigation into the manner in whichLocals 452 and 1529 had merged This was done afterthe October 21 meeting with the Union. Individuals weresent out to talk with the employees in the stores and thequestionwas raised by the employees as to how themerger had come about and why they had not beengiven the opportunity to vote concerning the merger.Questions had been raised by the employees prior to themeetings and afterward. His supervisor, Keith, reportedto him concerning this information after the meeting. Hemade no written memos or notes; he told Jones hethought there was a problem with the merger as the em-ployees had not been given the opportunity to vote.Jones stated that he would check it out. He had no fur-ther conversation with Jones except that less than aweek later, Jones informed him that they were not goingto recognize Local 1529 at this time. Jones gave him noexplanation as to why. Pic-Pac granted wage increases toitsemployees in the grocery and meat departments inNovember. The decision to do so was made around No-vember 1, as they were due an annual increase. The in-crease took effect on November 1. They had known forsome time that they were going to give the employees anannual raise. To the best of his recollection, the amountof the raises were decided approximately the latter partof October. Involved in that decision were Jones, For- SEWELL-ALLEN BIG STARmanack, and Creech. Additionally, the decision to imple-ment a new pension plan for Pic-Pac employees in thegrocery department who had not previously been cov-ered by the pension was made in the first part of Octo-ber.This occurred prior to his conversation with Joneswherein Jones told him that Pic-Pac was withdrawingrecognition.He believes Jones made the decision togrant the pension plan as he was informed that the deci-sion had been made. He does not recall being consultedby Jones or anyone else concerning the Employer's abili-ty to pay wage increases He conceded that under theUnion's labor agreement, which had been in existencethrough October 1982, wage increases had not alwaysbeen on an annual basis. Charging Party's Exhibit 26 is ahandbook entitled "Pic-Pac Keeps You Smiling." Hewas told by Jones what was to be in the booklet. Afterthe October 21 meeting, he met at corporate headquar-terswith Jones and Formanack and they discussed theamount of the wage increase to be implemented afterwithdrawing recognition of the Union. Factors utiliziedin arriving at an increase were primarily job classifica-tions.They did not look at the amount of money Pic-Pacstores were earning or did not discuss Malone & Hyde'sprofitabilityJones suggested the amount of the raises.Pic-Pac purchases wholesale groceries from Malone &Hyde at the same prices the other independent storeshave to pay in the Memphis metropolitan area.John LaRue, the division manager for Giant Food, tes-tified as follow. He is responsible for the operations ofGiant Food stores in the city of Memphis. This responsi-bility includes the five Giant Food stores in Memphis,and these five stores were covered by contracts withLocal 1529. This responsibility includes responsibility forlabor relations matters. During the period between Apriland October, he recognized Local 1529 as the represent-ative of the meat, produce, and grocery department em-ployees. In the course of dealing with Local 452 andsubsequently Local 1529, he has received communica-tions.He received a copy of Local 1529's letter datedApril 7, informing him that Local 452 and Local 1529had merged. He also handled grievances received fromLocal 1529. In his position, he has approved wage in-creases granted to employees and was consulted con-cerning increases and changes in employee benefits. Hewas also involved in contract negotiations and waspresent at negotiationsWhen he received the letter ofApril 7, he gave it to his office manager. Jones was hisconsultant at Malone & Hyde. He received the April 7letter informing him of the merger. He discussed it withhis office manager and told the office manager to dowhat the letter requested. He was aware from that timeon that Local 1529 was representing the employeesrather Local 452. He was also aware that Sheppard wasthe chief officer of Local 1529. He does not recallwhether he brought any of this information to the atten-tion of Jones, and as far as he remembers, he did not doso; he might have discussed the merger with the supervi-sors.Giant Food or Malone & Hyde did not raise anyobjections to Local 1529 in April 1982. Giant Food con-tinued to accept grievances from Local 1529 and toprocess those grievances and made dues payments toLocal 1529, and continued to make health and welfare339payments under the contract after he received the April7 letter. Insurance payments that had been made toLocal 452 prior to April were thereafter made to Local1529. In October 1982, he met with Local 1529 concern-ing the contract for the meat department of Giant. Afterthatmeeting,Giant Food refused to recognize Local1529 as a representative of its employees. He was notconsulted concerning the decision to withdraw recogni-tion, but was informed of the decision sometime in theearly part of November by Jones who told him that as aresult of the irregularities in the merger, Giant would nolonger recognize Local 1529. He believes he first learnedof the irregularities regarding the merger in the latterpart of October He was informed of this by Jones whostated that they would not deal with the Union at thepresent time until they checked out the possibilities ofthe irregularities in the merger of the Union. To hisknowledge, he did not conduct an investigation intothese irregularities. Shortly afterwithdrawing recogni-tion,Giant Food gave wage increases to its employees.He was in the meeting concerning the decision to grantwage increases.He believes also that Jones, Creech,Peter Formanack, and a Charlie Shade who was then incharge of retail grocery sales were in that meeting. Thismeeting was held after he had been informed of the deci-sion to withdraw from the Union. The institution of anew grievance procedure was also discussed in this meet-ing as was the printing of an employee benefit bookletand the pension plan for grocery employees. He does notrecall any discussion concerning the insurance carrier forthe meat department employees This was not the firsttime there had been a discussion of instituting a pensionplan for employees. Since November 1982, Giant has re-fused to accept any grievances from Local 1529. Anotice of the vacation policy was also posted. The vaca-tion policy contained in the notice (G.C. Exh. 76) has ac-tually been in effect for about 2 years.Itwas stipulated that wage increases at Sewell-AllenBig Star No. 103, Sewell-Allen Big Star No. 189, andSewell's Big Star No. 187 were made effective Novem-ber 1, 1982, and that on or about November 1982, Re-spondent'sGiant and Pic-Pac each instituted wage in-creases in the grocery departments in the followingamounts given to each employee within the followingclassifications: for sackers and carryout employees, frontend, full time, 40 cents; stockers and clerks full time, 65cents; checker and courtesy booth, checkers and stockersfull time, 65 cents; checkers and courtesy booth andcheckers and stockers part time, 40 cents; checkers part-time, 50 cents; front-end employees part time, 20 cents,and produce department employees, 65 cents. Addition-ally, a stipulation was offered and received that on orabout November 1982, Respondents Giant Food and Pic-Pac Foods each instituted wage increases of the follow-ing amounts to each employee within the following clas-sifications in the meat department- head meatcutter, $1;journeymen meatcutter, 75 cents; apprentice meatcutter,65 cents; and wrapper clerk, 65 cents. All the amountslisted are hourly amounts 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. Analysis of the Alleged Refusalsto Bargain inViolationof Section 8(a)(5) and (1) of the Act.withRespect toWithdrawal of Recognition of the Union bythe RespondentsinNovember 1981 and AllegedImplementationof Unilateral Changes in Terms andConditions of Employment1.The validity of the mergerAs a result of recent events, the issuesas towhetherthe merger was invalid on due-process grounds and spe-cificallywhether the merger between Local 1529 andLocal 452 was invalid because unit employees who werenot members of Local 452 were denied the right to voteon themerger issuewill be addressed at the outset. Thisissue hasbeen the principal ground on which Respond-entshave asserted their withdrawal of recognition andrefusal to bargain with Local 1529 as the valid successorof Local 452 in November 1982, in reliance onAmoco,supra, wherein the Board held (262 NLRB at 1241):Accordingly, we find that, in order to provideadequate due process safeguardsinanaffiliationelection, all unit employees, whether union mem-bers or not,mustbe permitted to participate andvote in an affiliation election.Because,in this case,allunitmembershave not been accorded theserights we find that the affiliation was improper andtherefore the Respondent did not violate Section8(a)(5) of the Act when it refused to bargain and re-pudiated the collective-bargaining agreement.At the hearing, the General Counsel and the ChargingParty contended that theAmococase was not applicableto the instantcase,which involves the merger of twolocals of thesameInternational union rather than an af-filiation election.However, inF.W.WoolworthCo., 268NLRB 805, 806 (1984), issued by the Board on February10, 1984, the Board applied theAmococase to a mergersituationinvolving two locals of the same Internationalunion, and held that the merger of the two local unionswas invalid because bargaining unit employees who werenot members of the local union which lost its identityhad been denied the right to vote. The Board stated:TheAmococaseinvolved an election in whichnonmembersof the independent were barred fromvoting on the affiliation with the International. Thesameprinciple applies, however,when, as here,thereisamergerbetween two locals within thesame Internationalunion. In both instances, the cer-tifiedunion is replaced by a different entity fromthat designated by the unit employees. In both casesa factor of primary importance is whether the af-fected employees have had an opportunity to passon the change of representative. That a mergerelection involves locals of the same parent uniondoes not diminish the impact of the change on theemployees or extinguish the due-process require-ment that all employees in thebargainingunit be af-forded the opportunity to voteBy letter of February 22, 1984, the General Counselwithdrew its "contentions and positions taken to date tothe extent that they are inconsistent withF.W. Wool-worth "I,accordingly, find that the issue of the validityof the merger of Local 452 and Local 1529 has been re-solved by the Board's decision inF.W. Woolworth,supra.As set out previously, in this, decision, it is undis-puted that bargaining unit employees who were non-members of Local 452 were barred from voting at themerger election of Local 452 to decide whether Local452 should merge with Local 1529. I, therefore, find thatthe merger election conducted by Local 452 in February1982 violated due process standards because nonmembersof Local 452 were not permitted to vote. I, accordingly,find that the merger which resulted from the electionwas invalid.F.W.Woolworth Co.,supra I find it unnec-essary to make a determination concerning the otherchallenges to the merger raised by the Respondents.Remaining for resolution are the issues of whether Re-spondents should be barred by operation of Section 10(b)of the Act from contesting the validity of the merger asa defense to their November 1982 withdrawal of recogni-tion from Local 1529, and whether Respondents shouldbe estopped from challenging the validity of the mergerunder the principles set out inKnapp-Sherrill Co.,263NLRB 396 (1982), and recently affirmed inKnapp-Sher-rillCo.,268 NLRB 800 (1984)(Knapp-Sherrill Co. II).2.The 10(b) issue and the estoppel issueAfter a review of all the evidence in this case, I findthatRespondents were barred by Section 10(b) of theAct from challenging the validity of the merger of Local452 and Local 1529 as the basis for their withdrawal ofrecognition from Local 1529 in November 1982. I alsofind that the Respondents were estopped from challeng-ing the validity of the merger between Local 452 andLocal 1529 in November 1982 shortly after the expira-tion of their collective-bargaining agreements.Althoughsome of the Respondents' representatives initially ap-peared to be contending at the hearing that they did nothave notice of the merger between Local 452 and Local1529 in April 1982 when pressedon cross-examination,they admitted that they had received or had knowledgeof the letter sent by Local 1529 dated April 7, 1982, ad-visingthem of the merger between Local 1529 andLocal 452 wherein Local 1529 was the survivingunion. Icredit the testimony of Mancini that he mailed the lettersto the Respondents on or about April 7, 1982. It is undis-puted that each of the Respondents received a copy ofthe Union's April 7, 1982 letter. I specifically find herebased on the testimony of Lex Sewell, Dan Allen, Gil-bertAllen,Al Baker,Mike Baker, Glenn Smithart,Thomas Faulk, Bill Creech, and John LaRue that eachof these individuals received the Union's letter of April7,1982, and were aware of themerger inApril 1982.Mark I Tune-up Centers,256 NLRB 898 (1981). Each ofthese individuals had responsibility for labor relations forhis organization,and I find that each of them was a su-pervisor and agent for the Respondents within the mean-ing of Section 2(11) and (13) of the Act.Specifically, I find that Lex Sewell was a supervisorand agentfor Sewell'sBig Star,Inc., d/b/a Sewell's BigStarNo. 187 within the meaning of Section 2(11) and SEWELL-ALLENBIG STAR(13) 'of the Act. I find that Lex Sewell and Dan Allenwere supervisors and agents of Sewell-Allen Big Star,Inc.,d/b/a Sewell-Allen's Big Star No. 189, and forSewell-Allen Big Star, Inc., No. 2, d/b/a Sewell-Allen'sBig Star No.103within the meaning of Section 2(11)and (13) of the Act. I further find on the basis of the un-disputed testimony of Lex Sewell and Dan Allen and onthe basis of the testimony of the witnesses who testifiedat this proceeding concerning the meetings conducted bySewell and Dan Allen among the employees of Big StarStores Nos. 187, 189, and 103 that Respondents Sewell-Allen Big Star, Inc., and Sewell-Allen Big Star, Inc., No.2 have exercised common control and common controland cooordination of their labor relations policies and area single employer. I find that Gilbert Allen was a super-visor and an agent of Gilbert Allen Big Star, Inc., d/b/aBig Star No. 142 within the meaning of Section 2(11)and (13) of the Act. I find that Al Baker and Mike Bakerwere supervisors and agents of Baker Bros.,Inc , d/b/aBaker's Big Star Nos. 31, 61, 64, and 81 within the mean-ing of Section 2(11) and (13) of the Act. I find thatGlenn Smithart and Thomas Faulkner were supervisorsand agents of SMF Management, Inc., d/b/a SMF FoodRite Supermarkets within the meaning of Section 2(11)and (13) of the Act. I find that Bill Creech was a super-visor and agent of Pic-Pac Foods, Inc., a subsidiary ofMalone & Hyde, Inc. within the meaning of Section2(11) and (13) of the Act. I find that John LaRue was asupervisor and agent of Giant Food, Inc., a subsidiary ofMalone & Hyde, Inc. within the meaning of Section2(11) and (13) of the Act. I further find that John PaulJoneswas an agent of Giant and Pic-Pac within themeaningof Section 2(13) of the Act. I further find on thebasis of the undisputed evidence of the coordinated ap-proach and commonality of purpose of labor relations ofPic-Pac Giant Food as disclosed through testimony ofCreech, LaRue, and Jones that Pic-Pac and Giant are asingle employer.Although there were unlawful solicitations by Re-spondents Sewell-Allen, Sewell-Allen, No. 2, and Bakersto encourage their meat department employees to decer-tifyLocal 1529 as the collective-bargaining representa-tive of their employees and to otherwise abandon theirsupport for the Union (as will be detailed hereinafter inthis decision), each of the Respondents otherwise contin-ued to conduct business as usual with Local 1529 untilthey commenced bargaining on a successor labor agree-ment with Local 1529 in October 1982 The evidenceshows that there was a coordinated effort among the Re-spondents in October and November 1982 in seeking toreject Local 1529 as the collective-bargaining representa-tive of their employees, However, this effort did notresult in actual withdrawal of recognition from Local1529 as the successor of Local 452 until November 8,1982, in the case of each of the Respondents. Sewell'sBig Star, Sewell-Allen, Sewell-Allen No. 2, Bakers, Gil-bertAllen Big Star, and SMF and until December 2,1982, in the case of Respondents Pic-Pac and Giant.Thus, I find that the withdrawal of recognition fromLocal 1529 by each of the Respondents occurred morethan 6 months after they had notice of the merger ofLocal 452 and Local 1529. The Board has held in reli-341ance on the Supreme Court's decision inMachinists Local1424 (BryanMfg.Co.) v.NLRB,362 U.S. 411 (1960),that employers are barred by Section 10(b) of the Actfrom raising as a defense against unfair labor practice al-legations of refusal to bargain, attacks against the majori-ty status of theunionon the ground that the original rec-ognition that occurred in excess of 6 months prior to thefiling of the charges in the case was unlawful. SeeJimKelley's Tahoe Nugget,227 NLRB 357 (1976), enfd. 584F.2d 293 (9th Cir 1978), wherein the Board held in ac-cordance with theBryan Mfg.Co. case that Section 10(b)of the Act was "specificallyintendedby Congress toapply to agreements with minority unions in order to sta-bilize bargaining relationships."In cases involving chal-lengesby the employers to the validity of successorshipof one union for another as a defense to 8(a)(5) refusal-to-bargain allegations against the employers, the Boardhas inNorth Bros. Ford,220 NLRB 1021 (1975), and inJoe Costa Trucking,238 NLRB 1516 (1979), enfd. 631F.2d 604 (9th Cir. 1980), held that the employers werebarred by Section 10(b) of the Act from challenging thevalidity of the successorship of the surviving union asthey had not raised the challenges until after the expira-tion of the 10(b) period. I thus find that each of the Re-spondents were barred from asserting the Union's lack ofmajority status as a defense to the refusal-to-bargaincharges in the instant case.I also find that Respondents are estopped from attack-ing the validity of the successorship of Local 1529 be-cause they waited until November 1982 to do so afterthe expiration of the collective-bargaining agreement onOctober 31, 1982, and after having dealt with Local 1529since April 1982. It is clear that Respondents were eachon notice that the membership of Local 452 had voted toapprove a merger between Local 452 and Local 1529 bythe April 7, 1982 letter sent to them by Local 1529. Al-though that notice did not state in negative terms thatnonmembers had not been permitted to vote, it did statethat the vote had been by the "membership." Respond-ents continued business as usual with Local 1529 duringthe summer and fall of 1982. In fact, some of the Re-spondents, Sewell's Big Star, Sewell-Allen, Sewell-AllenNo. 2, and Bakers engaged in collective bargaining withLocal 1529 in June 1982 concerning a midterm contractmodification at which they were represented by their at-torney,Howard S. Linzy. No Respondent raised anyquestions of the majority status of Local 1529 at the timethat Local 1529's president, Sheppard, issued a letter inJuly 1982, requesting bargaining on successor contractsto the then-existing labor agreements between the Re-spondents and Local 452 that were scheduled to expireon October 31, 1982. Respondents Pic-Pac and Giantcommenced to collect information requested by Shep-pard for bargaining purposes in August 1982. Respond-entsGilbertAllen,Sewell'sBig Star, Sewell-Allen,Sewell-Allen No. 2, Pic-Pac, and Giant attended bargain-ing sessions with Local 1529's representatives. Althoughatone of these bargaining sessions Dan Allen raisedquestions concerning whether nonmembers had been per-mitted to vote on the merger, and on October 13, 1982,Pic-Pac and Giant's personnel representative John Paul 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJones raised questions as to whether members and non-members of the Union had been permitted to vote andrefused to bargain further until the issue was resolved,theseRespondents did not withdraw"recognition, fromLocal 1529until after the expiration of their labor agree-ments on October 31, 1982.Moreover,the evidence issubstantial in this case that each of the Respondents wason notice of the purported infirmities in the merger proc-ess, and had been advised of the possible application oftheAmococase to this issue at least by September andOctober 1982.However,no action was taken by any oftheRespondents to withdraw recognition from Local1529 until the issuance of the November 8, 1982 letterspreparedby AttorneyLinzy on behalf of all Respond-ents except Pic-Pac and Giant both of which issued simi-lar letters to the Union withdrawing recognition on De-cember 2, 1982.Under the above circumstances,Ifind that the Re-spondents were estopped from raising the challenges torecognition of Local 1529 in November and December1982 under the principles set- out by the Board inKnapp-Sherrill Co.,supra, and as recently affirmed by the BoardinKnapp-SherrillCo. II,supra. Although I recognize thatthe length of time delay involved in theKnapp-Sherrillcase was substantially longer than in this case,and thatthe Board cited the extensive correspondence betweenthe employer and the union in theKnapp-Sherrillcase in-cluding a hold-harmless agreement that had been execut-ed by the union to satisfy the employer's concerns in theKnapp-Sherrillcase as evidence of the conscious waiverof the employer of its right to contest the validity of themerger in the that case, I find that the Respondents inthe instant case nonetheless had sufficient notice of themembers only vote by virtue of theApril7, 1982 noticesent to them by Local 1529 and specifically consideredthe consequences of the merger process in view. of theBoard'sAmococase in October 1982, and in view of theiracquired knowledge from discussions among themselvesand their attorney,Howard Linzy.Thus,Respondentshad ample time to take action to withdraw recognitionfrom Local 1529 which could have permitted it to recti-fy any objection to the merger vote in this case but Re-spondents waited until the collective-bargaining agree-,ment had expired to do so at which timetheytook uni-fied action through the use of virtually identical lettersrefusing to recognize and bargain further with Local1529 and put in place a series of unilateral changes that Ifind were designed to take advantage of the Union's dis-placement during the critical time of contract negotia-tions for a new labor agreement.In making this determi-nation,Ifind that the Respondents did not act in isola-tion in their withdrawal of recognition from the Unionbut rather the evidence is clear that they were kept ap-prised of what actions the other Respondents weretakingwith respect to bargaining and the granting ofwages as well as other actions in conjunction with theirrejection of the Union,and were part of an overall co-ordinated rejection of the Union.The common relation-ship the independents shared with each other was theirassociation with their distributor Malone&Hyde and theutilization of a shared meeting place at Malone&Hyde'sfacilities,the same labor relations counsel and the pay-ment for said services from a common escrow fundmaintained by Malone & Hyde into which the Respond-ents paid for these legal services. Although no impropri-ety is attached to the existence of this arrangement, it isclear that these Respondents did not operate in a vacuuminmaking their determination with respect to theircourse of action in rejecting the Union. It is also clearthat the rejection of the Union by Pic-Pac and Giant,two subsidiaries of Malone & Hyde, was closely tailoredto the rejection of the Union by the independents asdemonstrated by the testimony of Malone & Hyde's per-sonnel manager Jones who was kept apprised of the situ-ation with respect to the "independents" by Linzy. I findthat the evidence is sufficient in this case to warrant theinference that the timing of the withdrawal of recogni-tion from the Union at this critical point was part andparcel of the Respondents' overall attempt to dislodgethe Union as the collective-bargaining representative oftheir employees. Local 1529 was thus placed in the posi-tion of reliance,to its detriment,on the continued recog-nition by the Respondents until the labor agreement hadexpired ata timewhen Local 1529's role as collective-bargaining representative was most essential to Respond-ents' employees,and at a time when its status as the col-lective-bargaining representative of Respondents' em-ployees was most vulnerable. I, thus, find that Respond-ents did not act in good faith in this case in withdrawingrecognition from Local 1529 in November 1982, and thatthey waived any right that they had to contest the valid-ity of the merger and are each estopped from now chal-lenging the representational status of Local 1529 as thecollective-bargaining representative of their employees.Furthermore, I have also considered the overall lack ofgood faith by Respondents Sewell-Allen Big Star, Inc.,Sewell-Allen Big Star, Inc., No. 2, Baker Bros, Big Star,Inc.,Giant Food, Inc., and Pic-Pac, Inc., in the contextof their commission of various unfair labor practices asfound in this decision and that their withdrawal of recog-nition and refusal to bargain did not occur in a contextfree of unfair labor practices. Accordingly, I find that bytheir withdrawal of recognition an the refusal to bargainwith Local 1529, each of the Respondents violated Sec-tion 8(a)(5) and(1) of the Act.D. Allegations of Independent Violations AgainstSewell-Allen Big Star, Inc., d/b/a Big Star No. 189and Sewell-Allen Big Star, Inc., No. 2, d/b/a Big StarNo. 1031.A preliminary issue-the supervisory status ofClifford PhillipsJohnnie Worrell, a journeyman meatcutter at the timeof the hearing, testified that prior to August 1982, he wasemployedas head meatcutter in the meat department atBig Star No. 103 and reported to Clifford Phillips whowas his supervisorWorrell was a member of the bar-gaining unit as a head meatcutter.As a supervisor, Phil-lips spent 100 percent of his time in the meat department,made out work schedules, told employees what meat tocut, and inspected the employees' work. Prior to August1982, Phillipsassignedovertime to the employees Phil- SEWELL-ALLEN BIG STARlips did not punch a timeclock as did Worrell and otheremployees in themeat department.Several other em-ployees assigned to the Big Star No. 103 meat marketalso testified concerning the performance by Phillips ofvarious supervisory duties such as the assignment ofovertime to complete work, making out of work sched-ules, approval of vacation and holiday requests, inspec-tions of the employees' work, and correction of theirmistakes on the job, authorization of refunds or creditsand exchanges to customers and the handling of com-plaintstherein, inspection of the meat, and inquiring ofemployees whether they wished to leave early at suchtimes asthe store was not busy. Michael Rowley testifiedthat he was hired by Phillips in March 1981. James Kim-brough, a former journeyman meatcutter at Store No103, testified he was interviewed by Phillips in January1982, and that Phillips asked him to begin work on thefollowing week and later asked him to take a week offand then return to work whereupon Kimbrough thenbecame a full-time employee. Theresa Heist, a meatwrapper, also testified that Phillips had interviewed andhired heras anemployee.Phillipswas not called as a witness, and the foregoingtestimony of the employees is unrebutted.With respectto the supervisory status of Phillips, an inquiry was madeof Lex Sewell, co-owner of Sewell-Allen Big Star, Inc.,No. 2, d/b/a Big Star No. 103, who testified that Phillipshad been the highest ranking employee in the meat de-partment,was salaried until mid-August 1982 at whichtimehe was demoted to the position of meat marketmanager andthen punched a timeclock. As a supervisor,Phillips had received a bonus in accordance with theperformance of the meat department. Phillips had notbeen included in the unit nor had contributions beenmade on his behalf to the Union's health and welfare andpension funds. Rather, contributions were made on hisbehalf to company-sponsored plans. Dan Allen, the otherowner of Sewell-Allen Big Star, Inc., No. 2, testified inconclusionarylanguagethat all of Phillips' duties wereroutine meatcutter duties and that Phillips did not havethe authority to hire, fire, or discipline employees I findthat the specific exercise of supervisory authority byPhillips as set out herein and the undisputed fact thatPhillipswas the highest ranking employee in the meatdepartment demonstrates that he was a statutory supervi-sor withinthe meaningof Section 2(11) of the Act. SeeLibertyMarkets,236 NLRB 1486, 1495 (1978).Worrell testified further in mid-August 1982 that Phil-lips informed him that he had been demoted from super-visor to head meatcutter. Shortly thereafter, Worrell washimself demoted to a journeyman meatcutter. Worrelltestified,however, that neither his duties nor Phillips'duties changed after the title change.Worrell testifiedconcerning his own duties as head meatcutter at Store103 until the time of his demotion, that he directed andassistedemployees during 1 day a week when Phillipswas off work and 1 week during the vacation of Phillips.He otherwise performed meatcuttmg duties. I creditWorrell's testimony and find under these circumstancesthe Phillips was a supervisor within the meaning of theAct at all times relevant herein, including after his demo-tion to the position of head meatcutter as he continued to343exercise supervisory authority. I find also that the limitedamountof exercise of supervisory authority accorded toWorrell during the absences of Phillips was not sufficientto make him a statutory supervisor.Cannonsburg GeneralHospital Assn.,244 NLRB 899, 900 (1979). I further findthat,assumingarguendo, Phillipswas nota supervisorwithin themeaningof Section 2(11) of the Act, Re-spondent placed Phillips in a position whereby the em-ployees could reasonably believe he was a supervisor andthat his participation in the Respondent Sewell-Allen No.2's campaign to decertify the Union (as will be herein-afterdetailed) reflected the antiunion attitude of Re-spondent Sewell-Allen, Inc, No. 2, and his conduct isproperly attributable to Respondent.American Door Co.,181NLRB 37 (1970);NLRB v. Des Moines Food,296F.2d 285 (8th Cir. 1961);Clevenger Logging, Inc.,220NLRB 768 (1975).2.TheJune 28, 1982 conversation between Phillipsand WorrellWorrell testified that Phillips called him outside of themeat department and stated, "I guess you know therehave been a lot of changes made at Sewell and AllenCompany." And "Well, they want you all to get out ofthe Union because of the merger of the Union." WorrelltestifiedPhillips also stated that "working conditionswould be a lot better if we were out of the Union"Worrell informed Phillips that he did not wish to get outof the Union and Phillips told him that Sewell and Allenwould then want to talk to him. Phillips also told himthat Sewell and Allen "could not work with Leon Shep-pard." Sheppard was the president of Local 1529.IcreditWorrell's testimony which was unrebutted asPhillips did not testiy at the hearing. I find that the solic-itationofWorrell by Phillips! to withdraw from theUnion on behalf of Respondent and the promise of betterworking conditions if he did so were violations of Sec-tion 8(a)(1) of the Act.3.The conversation between Store ManagerGordon and WorrellWorrell testified that approximately 2 days later, Mi-chael Gordon, the storemanagerof Store No. 103, ap-proached him and told him that he (Gordon) had heardthatWorrell wished to talk to him. Worrell told Gordonhe had heard that Gordon wished to talk to him. Theythenwent to a nearbyrestaurantand Gordon askedWorrell if he wanted anything, to which Worrell replied,that he did not. Worrell testified that Gordon then wenton to discuss Worrell's withdrawing from the Union.Worrell told Gordon he had noplansto get out of theUnion.Gordon then went on to tell Worrell that thestorewould be a lot better if the employees withdrewfrom the Union and the hospitalization and lifeinsurancebenefits would be better, and that "the store" could notwork with Leon Sheppard following the merger and thatthe union dues would go up. Worrell testified that at thistime he asked Gordon, "what about the rest of thepeople in the store?Would you talk to them?" AndGordon replied, "No, we are not concerned with the restof the people." This conversation took place during 344DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWorrell'sworking hours as he had just returned fromlunchMichael Gordon, the manager of Big Star 103, placedhis conversation with Worrell on July 3, at a restaurantnext door to the store and acknowledge that it occurredshortly after lunch. Gordon testified that there was con-fusion as both he and Worrell thought the other individ-ualwished to talk to him. He acknowledged, however,tellingWorrell that "they" were concerned about theUnion that they were having to deal with now and feltthat there were going to be some difficult times with theUnion as there had been some threats to the Companyand possibly it (the Union) would close the store downand that he wanted Worrell to be aware of that. Accord-ing to Gordon, Worrell stated he was skeptical of theRetail Clerks as he did not know much about them buthad heard unfavorable reports, and that Worrell indicat-ed that he would rather stay with the Union but did notknow how other employees felt. Gordon denied tellingWorrell that he wanted to talk to him about getting outof the Union or that Worrell's hospitalization and life in-surance or any other benefits that the Company providedwould be better if he withdrew from the Uhion.IcreditWorrell's testimony over that of Gordon. Inmaking this determination, I have considered my obser-vation of Worrell on the stand. I found Worrell to be acredible witness although as Respondent has pointed outin its brief and at the hearing, Worrell's specific recall ofdates of various discussions and events was not precise.However, the various events, including this one, weresubstantially acknowledged by Respondent's witnesses ashaving taken place and fall into a pattern whereby Re-spondent's representatives solicited thewithdrawal ofsupport from the Union by its employees. I have alsoconsidered the fact that Worrell is currently an employeeatBig Star No. 103, and the lack of hkeihood that hewould take an untruthful position contrary to that of theRespondent, given his statusas anemployee of Respond-ent.Moreover, I find Gordon's version of the meetingunlikely, given Gordon's own admissions that he did dis-cuss the Union with Worrell after this allegedly mistakenmeeting between the two that followed the prior discus-sion of Phillips with Worrell whereby Phillips solicitedWorrell'swithdrawal from Local 1529. I, accordingly,find that Respondent's statements violated Section8(a)(1)of the Act by its solicitation of Worrell to abandon theUnion and the issuance of threats of store closure if em-ployees did not abandon the Union, and the promise ofbenefits if the employees did abandon the Union.4.The July 12, 1982 meetingWorrell initially testified that this conversation tookplace approximately June 12, 1982. I find on the basis ofother evidence, however, that this conversation tookplace on or about July 12, 1982. Specifically, Worrelltestified that a couple of weeks after the June 28 meet-ing,he was called to a meeting with Store OwnersSewell and Allen that took place in the front office ofthe store.Worrell was called to the front of the store byManager Gordon, and Sewell and Allen were in theoffice and Gordon then left. Allen asked Worrell whatkind of future he planned with the Company. Worrelldid not reply. Allen then went on to tell Worrell thatthey (Sewell and Allen) wanted to get the employees outof the Union. Worrell replied that he did not want to getout of the Union Allen then went on to state that they(Sewell and Allen) did not like the merger and wantedthe employees to get out of the Union and that it wouldbe better for the whole store and the employees wouldget betterlife insuranceand hospitalization and retire-ment without the Union. Worrell testified that during thecourse of this conversation, he asked Sewell and Allenwhether they were willing to give the employees a con-tract if the employees got out of the Union. Allen statedthat he did not know, but he would look into it. Worrellfurther testified that during thismeeting,Sewell referredto Firestone Company and International Harvester eachof which had closed facilities in the 'Memphisarea andasked Worrell whether he saw what the Union had doneto these companies, and Worrell further testified thatSewell stated that if he had to open up another store thathad a union, he would close it.Gordon did not testify concerning this incident. Allenacknowledged that he and Sewell had an initial discus-sionwithWorrell that he placedinmid-July (1982) inthe front office of Big Star No. 113. Allen testified thathe and Sewell met with Worrell to talk about the mergerand problems they thought it would bring in the futureand talked to Worrell as he was interested in the effect itwould have on his future at Store 103. According toAllen,Worrell asked if he withdrew from the Union,what benefits he would have concerning pension, vaca-tion days, and days off, and that Allen and Sewell toldWorrell they had a comparable plan to the Union's pen-sion and health and welfareplansand that the employeeswould not lose anything in theseareasas they (Sewelland Allen) had to pay the going rate in the city of Mem-phis or they would lose their employees and thereforethey would be competitive as far as wages were con-cerned.Worrell asked about his vacation, and they toldWorrell that the standard vacation procedure would pre-vailwhether they wereunion or nonunion.Worrell indi-cated hewas interestedin doing something about thisand wanted to go back to the meat market and talk tosome of the other employees and get their opinions, andhe (Worrell) would get back to Sewell and Allen. Ac-cording to Allen, the meeting was very short on thatparticular day.Allen denied tellingWorrell that hewanted him and the other employees to get out of theUnion. According to Allen either in thismeeting or asecond meeting,Worrell stated that he had some friendsor relatives who had worked at Firestone or Internation-alHarvester and referred to the hard times those compa-nieswere having and that he was aware of the fact therewas a possibility of those plants being closed.Sewell also acknowledged that he and Allen met withWorrell in mid-July (1982) in the office of Store 103.Sewell testified that he opened the meeting and toldWorrell that there was something important to them(Sewell and Allen) and also to him (Worrell) that theyfeltwould affect the future of Worrell as well as thefuture of Sewell and Allen and that they wanted to dis-cuss somepotential problems thatmight arisein the fall SEWELL-ALLEN BIG STARof 1982 when the present contract with Local 452 ex-pired as it looked like they were going to be dealingwith Leon Sheppard and his union instead of Mike Man-cini and Johnny Lambert (the former representatives ofLocal 452) as they had in the past. They feared some dif-ficultyindealingwith Sheppard and problemsarisingfrom that and they wanted to inform Worrell of this. Ac-cording to Sewell, he and Allen told Worrell that therecould be problems because Sheppard had a reputationfor having strikes, pickets, and that type of thing, andthey also told Worrell of a threat that had been made tothem by someone representing that Union that causedthem some concern. Sewell testified that Worrell madethe statement that he did not know a lot about the Unionbut had heardsomethings that were not good about theUnion and that he had some thoughts about getting outof the Union and if they did not mind, he would, askthem a few questions that they agreed to. Allen an-swered an inquiry by Sewell with respect to the type ofbenefit programs that would be available to them if theygot out of the Union and told Worrell that if anyonewithdrew from the Union, they would not lose anything.Sewell denied that either he or Allen at any time toldWorrell that they wanted him to get out of the Union orthat they could not work with Leon Sheppard or that ifhe got out of the Union, the Company would providebetter hospitalization and life insurance than he currentlyenjoyed. Sewell testified that the conversation about acontract withWorrell came up in one of themeetingswithWorrell, but that he was notsurewhether it wasthismeeting or a subsequent meeting. Sewell testified hetoldWorrell it would be illegal for them to give the em-ployees a written contract as they already had a con-tract.According to Sewell, Worrell brought the subjectof Firestone or International Harvester up and noted thatemployees ought to be thankful if they had a good job asWorrell had friends or relatives employed at one or an-other of these organizations who were worried abouttheir jobs.Worrell stated he would like to think aboutgetting out of the Union and would like to get back withSewell and Allen after he had time to think about it andthat he wanted to talk to some other employees about it.Icredit the testimony of Worrell.It isundisputed thatSewell and Allen initiated this meeting and brought upthe subject of their perceived difficulty in dealing withLocal 1529, and made it clear to Worrell that he coulddo better or atleastas well without the Union, and theirdesire that he withdraw from the Union. I thus find thatRespondent Sewell-Allen, Inc., No. 2, violated Section8(a)(1)of the Act by soliciting Worrell's withdrawalfrom Local 1529, and by indicating that they would beunable to deal with Sheppard which is an anticipatoryrefusal to bargain.Moreover, I find that Allen'sinitialquestion to Worrell as to the type of future he plannedwith the Company was also a violation of Section8(a)(1)of the Act as this was clearly an unspecified threat thathis future could be endangered if he continued to sup-port the Union, particularly in light of Allen's statementthat he wanted the employees out of the Union. I furtherfind that Respondent's references to being competitivewith other employers and that the employees would notlose anything were promises of wages and benefit in-345creases without the necessity of belonging to the Union,and that Respondent also violated Section 8(a)(1) of theAct, thereby. I further find that Sewell's statement con-cerning Firestone and International Harvester and theirpossible plant closures as well as his statement that if hehad a union in another store, he would close it, wereclear threats that Big Star No. 103 might be closed if theemployees, and specificallyWorrell, remained in theUnion, and were also violations of Section 8(a)(1) of theAct. I find that the statements that Sheppard had a repu-tation for strikes was also an unlawful threat and a vio-lated of Section 8(a)(1) of the Act.5.Themeetingof July 26, 1982Worrell testified that he had a subsequentmeetingwith Sewell and Allen approximately 2 weeks after theinitialmeetingwith them. Thismeetingalso took placein the front office of the store. At that time, Allen askedWorrell whether he had changed his mind about gettingout of the Union. Worrell replied that he had not, andplanned on staying in the Union because "it isbetter forme and my family." Sewell and Allen told Worrell thatthey would give the employees better benefits than theUnion had and that anything the Union had, they hadsomething better as far as life insurance and hospitaliza-tion and they would take the $8 per month that was cur-rently paid into the Union's pensionfund and put it intoan IRA for the employees. They further stated that theycould not work with Leon Sheppard whereas they hadbeen able to work with Mancini and Lambert. Worrelltestified that at that time, he told them he would get outof the Union.Allen testified that this meeting withWorrell tookplace about a week after theinitialmeetingand thatWorrell told Allen and Sewell that he had talked tosome of the other employees and would like to get backwith them so they went up to the front office and Wor-rell told Sewell and Allen that he had some more ques-tions for them.Worrell then asked about the pensionplan and they told Worrell they were in the process ofpreparing a pension plan that would start at the yearending July 1 (1982), but they had not yet decided onthe formula. They also talked about an IRA. Worrellagain inquired about pay and they emphasized they hadto be competitive and in this meeting Worrell askedwhether Sewell and Allen wouldsigna contract withhim. Sewell told him they could not do that becausethey were already underan agreementand it would beagainst the law for them to sign another agreement witha group of people. Worrell inquired about working con-ditions and asked whether the help (number of employ-ees)would be cut and they assured him that workingconditions would be the same as they had in the past Atthe end of themeeting,Worrell stated he was seriouslythinking about getting out of the Union and that some ofthe other employees in the meat market felt the sameway he did. Worrell stated that he would like to getback with the other employees and set up another meet-ing and have some of the other employees meet withAllen and Sewell as well as himself. Allen denied that hebegan thismeetingby asking Worrell if he had changed 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDismind about getting out of the Union or that Worrellhad stated in that meeting that he intended to stay in theUnion because it was better for himself and his familyAllen denied that either he or Sewell offered Worrellbetter benefits than the Union was providing.Sewell testified that he and Allen met with Worrellabout a week after the initial meeting, and Allen openedthe meeting by stating that Worrell had wanted to getback to them and they were in the store today andwanted to talk to Worrell if he had anything to askthem. At this time Worrell inquired concerning the typesof benefit programs such as health and welfare and pen-sions, and pay rates, that would be available to him if hewithdrew from the Union. Allen responded concerningthe health and welfare program that they would have forthe grocery employees and that if Worrell withdrewfrom the Union, he would be under the same program asthe grocery employees. Allen went into details and toldWorrell that it contained a disability provision, dental in-surance, eyeglass insurance, and other benefits. Accord-ing to Sewell, this plan was almost the same as thatwhich the meat department employees then currentlyhad through the Union in accordance with the laboragreement as they had taken the Union's plan and used itas a sample and given it to two or three insurance com-panies to obtain bids on the cost for a similar plan. Wor-rell also inquired about the pension plan and Sewell toldhim there would be a pension plan in effect as of July 1(1982) for all the store employees but that he could notgive him the exact details of what it would be. Worrellasked about holidays, and they told him about personalholidays, and they told him there would be no changesinholidays or vacations.Worrell asked how pay in-creaseswould be determined and they responded thatpay raises would be granted in accordance with whatcompetitors (other grocery stores) paid their employees.At the close of this meeting, Worrell stated he had beentalking to some of the other employees in the meatmarket and a number of them were interested in gettingout of the Union and asked whether Sewell and Allenwould meet with them so they could ask questions di-rectly of Sewell and Allen. Allen responded that theywould be glad to meet with the other employees at anytime.Neither he nor Allen stated that they would givethe employees better benefits if they got rid of the Unionor better life insurance and hospitalization insuranceNeither he nor Allen asked Worrell whether Worrellhad changed his mind about getting out of the Union.Neither he nor Allen stated that they could not workwith Leon Sheppard.I creditWorrell's testimony, and I find that Respond-ent Sewell-Allen Big Star, Inc., No. 2 violated Section8(a)(1) of the Act by the interrogation of Worrell byDan Allen and Sewell concerning whether he had decid-ed to get out of the Union at the outset of the meeting. Ifind that said Respondent also violated Section 8(a)(1) ofthe Act by the statement of Allen and Sewell that theycould not work with Sheppard which constituted athreat of the futility of continuing to be represented bythe Union as Respondent would not deal with the Union.I further find that Respondent made an implied promisetoWorrell of better benefits, terms, and working condi-tions if the employees chose to no longer be representedby the Union, and that it also thereby violated Section8(a)(1) of the Act.6.Themeeting inlate July 1982 between Phillipsand Rowley and SheltonThomas Shelton Jr., an aprentice meatcutter at BigStarNo. 103, testified that in July or August 1982, hewas initially involved in a conversation with his supervi-sor,Clifford Phillips, and with Michael Rowley, anotherapprenticemeatcutterThis conversation took place inthe meat department. At that time, Phillips came in andmotioned Rowley and Shelton to the side and stated, "Idon't know whether you know it or not, but contracttime is coming up, and Mr. Sewell and Mr. Allen wantto decertify the union." Phillips then stated, "What theyhave to offer is better as far as their insurance." Phillipsalso told them that the retirement plan would be better.Phillips also told them that as soon as Rowley became ajourneyman meatcutter, they (Sewell and Allen) wouldput him on the night shift and also stated that Rowleyand Shelton "had not had any say so in theunion mergerfrom Local 452 and Local 1529 " During the course ofthis conversation, Shelton asked Phillips if he would putwhat he had stated in writing, and Phillips stated that"I'm pretty sure they would." Phillips told the employ-ees that the stores would follow the Kroger andMontessi (two other retail grocery store operations in thearea) contracts line for line.Michael Rowley, an apprentice meatcutter, testifiedconcerningan initialconversation between Phillips andhimself and Thomas Shelton in the meat department.Phillips approached the two employees and told themthat Sewell and Allen were not rich men as the formerowner of thisBig Starstore had been, and that the econ-omy was bad and that the employees' vote was neededas the contracts were coming up shortly in August andthat Sewell and Allen would like for the employees tostand behind them in getting out of the Union. Phillipsemphasized that Shelton and Rowley were young, andthat they could grow with Sewell and Allen over theyears if they voted their way. Phillips also mentionedthat a lot of businesses were closing down such as Inter-nationalHarvester and Firestone and that a lot of em-ployees were walking the streets and that they could alsobe walking the streets later on if something did nothappen. Phillips also told them that because they wereapprentices and most of their job requirements were tocut chickens, the Employer could go to prepackedchicken and they (Shelton and Rowley) could be walk-ing the streets as they would be laid off. After furtherquestioning by the General Counsel, Rowley also re-called that at this meeting Phillips had madea statementthe because Rowely was an apprentice and the low manon the totem pole with respect to seniority, he could besubjectto lessdesirableworking hours; that in March(1983),Rowley would become a journeymanmeatcutterand the Union required journeymen meatcutters to workon the third shift which commences at 5 p.m.; and thatShelton and Rowley could be given some "rottenhours." SEWELL-ALLEN BIG STARI credit the testimony of Shelton and Rowley which isunrebutted as Phillips did not testify at the hearing Al-though I recognizesomedifferences of recollection intheir testimony, I find their testimony is essentially cor-roborative particularly with respect to the central themeof themeetingwith Phillips that Sewell and Allenwanted them to withdraw from the Union and Phillips'solicitation of their withdrawal. I found both Shelton andRowley to be candid and credible witnesses. I, accord-ingly, find that Respondent violated Section 8(a)(1) ofthe Act throughitsagentPhillips by the solicitation ofthese employees by Phillips to withdraw from the Unionby the promise o improved retirement and insurance ben-efits if they chose to withdraw from the Union and bythreatening them with adverse consequences with re-spect to the selection of hours and loss of employment ifthey did not withdraw from the Union.7.The meeting of Sewell and Allen with meatdepartment employees in Store 103 in earlyAugust 1982Worrell testified that he attended another meeting inthe produce room approximately 2 weeks after hissecond meeting with Sewell and Allen. Present at thismeetingwere Herbert Bobbitt, Jim Kimbrough, CliffordPhillips,Mike Gordon, and Sewell and Allen. BobbittandKimbrough were journeymen meatcutters at thetime.At thismeetingAllen stated that they (Sewell andAllen) had brought the employees there to have a meet-ing to talk about getting out of the Union. Allen wentover the benefits and told them how benefits would bebetterwithout the Union and that he could not workwith Leon Sheppard. Allen told them that he had runSheppard out of a previous store. Allen told them that ifthe employees got out of the Union, they would havebetterhospitalization, life insurance, and retirement.Worrell asked Allen about working conditions at thestore, and Allen told him that the only thing the employ-ees would have to do is their job. Allen asked why theemployees needed a union, and Worrell replied heneeded the Union because they had his retirement, andAllen told him that "your retirement (Union) would befrozen after 10 years."James Kimbrough testified as follows- ApproximatelyAugust 2, 1982, Sewell and Allen met with Kimbroughand other employees in the produce room at Big StarNo. 103 and discussed their withdrawal from the Union.Present at this meeting were Kimbrough, Sewell, Allen,Phillips,Gordon, Worrell, and Bobbitt. Sewell referredtoLeon Sheppard, the union representative, by an ob-scenename andstated he would not allow him in hisstore Sewell and Allen talked to employees about retire-ment insurancebenefits and getting out of the Union.Sewell stated that they had fought Sheppard to keep himout of the front end of the store, and as a result of themergerswith Local 425 and Local 1529, Sheppard wascoming inthe back door now. (The front end refers tothe front area of the store staffed by checkers and stock-erswhereas the back end refers to the area of the storestaffedbymeat department personnel.)During thatmeeting,Sewell and Allen stated that they felt that theUnion believed there had to be a meatcutter there at347night.Kimbrough agreed with Sewell and Allen that itwas not necessary for the store to have a meatcutterthere all night and suggested that when negotiations forthe contract came up, he believed that the Union wouldbargainwith them concerning this matter. Sewell andAllen stated that they were not going to have the Union,and they would give the employees a chance to thinkabout it and get back with them later.Bobbitt was not called to testify nor as stated earlierdid Phillips testify at the hearing. Gordon who testifiedwas not questioned concerning this meeting.Sewell testified as follows. This meeting occurredabout a week later than the second meeting with Wor-rell.Present at this meeting were Allen and Sewell,Gordon, Phillips,Worrell,Kimbrough, and Bobbitt.Allen opened the meeting and stated that he and Sewellunderstood that some of the employees had questionsthey would like to ask and that was the reason they werethere.Kimborugh spoke first and stated they werehaving problems with the union situation and would liketo ask questions concerning what would happen if theydecided to get out of the Union. Kimbrough asked ques-tions about the health and welfare programs, the pensionprograms, and the pay raises. Sewell does not recall Bob-bitt,Phillips, or Gordon talking in this meeting. He re-callsWorrell saying that he wanted to think about this(getting out of the Union) and that he would get backwith them. Sewell responded to Kimbrough's questionsand told him that they would have the same health andwelfare program that other employees in the store had.Allen told Kimbrough that they were looking at anumber of pension programs for all employees at thestore.Kimbrough was told that wage increases would bedetermined as in the previous years by considering whatcompetitors (other retail grocery stores) did. Kimbroughstated he wanted to think about it and get back withthem. Neither Sewell nor Allen made any statement tothe effect that employee benefits would be better withoutthe Union, nor did they state they could not work withLeon Sheppard. He does not recall any discussion aboutimproving working conditions or reducing the number ofpeople in the department. Neither he nor Allen askedany of the employees why they needed a union.Allen testified as follows. There was a subsequentmeetingwith Worrell that also included other employeesabout a week after the second meeting with Worrell.This meeting took place in the produce room of Store103Present were Sewell, Allen, Gordon, Phillips, Wor-rell,Kimbrough, and Bobbitt. Allen started the meetingand told the employees that he understood through Wor-rell that some of them wanted to ask more questions orto discuss the merger situation. Kimbrough did most ofthe talking. Phillips said nothing nor did Gordon andWorrell say very little at the meeting. Sewell and Allentold the employees they were there to answer any ques-tions concerning what would happen if the employeesgot out of the Union with respect to the pension plan,health and welfare plan, vacation schedules, and workingconditions and gave them the same answers as in a priormeeting with Worrell. Neither Sewell nor Allen offeredbetter vacations or better personal holiday programs to 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe employees. They might have talked aboutInterna-tionalHarvester and Firestone companies in this meetingalso.At the end of this meeting, Kimbrough said that theemployees would talk it over among themselves andwould get back to Sewell and Allen at a later date itthey had more questions. Worrell may have asked aboutworking conditions, and they told the employees thatworking conditions would not change, and that the em-ployee complement would not be reduced to half its cur-rent number in response to a questionby Worrell. Theydid not ask Worrell or the assembly of employees at thatmeetingwhy theyneeded a union.I credit the testimony of employees Worrell and Kim-brough as set out above.I recognize some differences inrecall by these employees as to the specific statementsmade by Sewell and Allen at the meeting. However,there testimony was corroborative as to the essentials ofthismeeting. I found Worrell and Kimbrough to be cred-iblewitnesses.With respect to Sewell and Allen's credi-bility in this instance, I find that this incident is only oneof a series of incidents involving Sewell and Allenwherein they solicited the employees to get out of theUnion. I find that Respondent Sewell-Allen Big Star,Inc, No 2 violatedSection 8(a)(1) of the Act by solicit-ing its employees to withdraw from the Union and bytheir statements of Sewell and Allen that they were notgoing to have the Union in the store and would not haveSheppard in the store as these statements clearly con-veyed the message expressed to the employees that itwould be futile to continue to support the Union. I fur-ther find that Sewell and Allen's promises to give theemployees improvements in pension,health,and welfareprograms and that they would remain competitive withrespect to wages and benefits constituted promise of im-provements in wages and benefits to the employees with-out the necessity of the Union and were violations ofSection 8(a)(1) of the Act.8.The mid-August 1982 meeting of Sewell andAllen with the employees in the meat department atBig Star No. 103Worrell testified that approximately 2 weeks after themeeting in the produce room he attended a subsequentmeeting alongwith other employees with Sewell andAllen which was also held in the produce room. At thatmeetingwere employeesKimbrough, Shelton, andRowley as well as Sewell, Allen, and Worrell. At thismeeting Allen asked the employees if they had changedtheirminds about getting out of the Union and the em-ployees all replied that they had not and were going tostay in the Union. At this time, Kimbrough asked, "whatwould happen if we stayed in theunion?What wouldhappen if I stayed in the Union?" Worrell testified thateither Sewell or Allen stated that if Kimbrough stayed intheUnion, his family would be on the street and hewould be out of a job. Worrell testified that Kimbroughstated he would remain in the Union. At that point,Worrell was asked if he had anything to say in reply andhe did not.Kimbrough testified that at this meeting Sewell askedeveryone if they had had a chance to think about whatthey had talked about in the previous meeting, and thathe would likean answer.Sewell then looked at Kim-brough and Kimbrough told him that he , would stay inthe Union, and Sewell replied, "well, you know whatthatmeans,"and Kimbrough stated,"Iguess it means Iwill be in the union." To which Sewell then replied,"That means whether you will have a job or not." And"You better think about your wife and children." Kim-brough testified further that during this meeting Worrellasked if Sewell and Allen would pay insurance retire-ment benefits and why the employees should get out ofthe Union if everything would be paid anyway. Sewellreplied they could not deal with Sheppard. Kimbroughtestified further that employee Rowley asked if the em-ployees got out of the Union, whether seniority wouldstillbe followed with respect to layoffs and other mat-ters, and Sewell and Allen stated they could not promiseanything but they would try to go by it as close as theycould.He did not recall whether Sewell or Allen hadmade this statement. Kimbrough testified further thateither Sewell or Allen stated that if the employees gotout of the Union, they would honor Kroger's contract,and that anything the Kroger employees got, they wouldget.Shelton testified that at this meeting Allen askedwhether the employees had given any thought to whathad been discussed earlier concerning decertification ofthe Union, and that Sewell stated they were prepared togive the employees a better insurance policy than theyhad and that whereas the current policy contained a$50,000 limit, their policy would be limitless. Shelton tes-tified that either Sewell or Allen stated the retirementplan they had to offer was better than the existing oneand that they would follow the Montesi's and Kroger's(two retail grocery store chains) contracts line for lineand were willing to put this in writing. Sewell and Allenasked if there were any questions from the employees,and Kimbrough stood up and stated he was not going toget outof the Union. At that point,Sewell said,"Well,Jim, I'm sorry you feel that way, when Christmas youare out on the streets." Kimbrough replied, "Well, that'sjust how I fell." The employees were then told that thiswould be the last time they (Sewell and Allen) would betalking to them and that they had 2 weeks before the pe-tition(decertification)went out. During this meeting,Sewell and Allen told the employees they were not ableto get along with Sheppard and called him an obscenename.Rowley testified that the meeting occured in Augustapproximaely 2 or 3 weeks after his initial meeting withPhillips, and that Sewell did most of the talking andstated that it was time to decertify the Union and timewas closingin quicikly and they needed to decertifysoon and that he wanted to know how the employeesstood on that situation as to whether they were going toget out of the Union.Sewell gave them some examplesconcerning their pension and what the benefits would bewithout the Union and told Shelton that by retirementtime,he would have$200,000 in his retirement or pen-sion plan,and under the Union's pension plan he wouldnot have nearly that amount of money. He also said thattheirwages would be the same as Kroger's,that they SEWELL-ALLEN BIG STARwould not have a contract, but that if Krogergot a raise,they in turn wouldget anequal raise and essentially theywould have the same benefits as Kroger employees had.Sewell also stated that he did not agree with the Union'snew leader, Leon Sheppard, as he personally did not likehim and called him an obscenename.Sewell said thatthey would not sign any petition with the Union. He alsoasked the employees how they stood on the Union, Kim-brough said that he was going to stay with the Unionand Sewell said, "Well, depends on who you trust if youtrust them that don't sign your check or you trust thepeople who do sign your check," and they were thinkingabout long-range effects, and that Kimbrough said hewas thinking about job security and Sewell said, "Well, Ihate to see you walking the street, come December orJanuary."Sewell testified that this meeting occurred about 2weeks after theearlierone with the various employees inBig Star No 103 and was held in the produce room atBig Star No. 103. Allen opened themeetingand askedwhether there were any questions and Kimbrough askedthem to repeat information concerning the health andwelfare program. Sewell replied to this and basically toldthem what they had told them before about that pro-gram Rowley brought up a complaint that he thoughthe deserved to be classified in a higher wage rate bracketthan that of an apprentice because of his service at thestore prior to the purchase of the store by Sewell andAllen. Sewell told him they could not accommodate himon this and he would receive a journeymen rate when itbecame due. According to Sewell, Mary Armour wasalso at thismeetingbut did not say anything. He alsodoes not recall Worrell stating anything at thismeeting.Sewell told Kimbrough they were looking at three dif-ferent pension programs and told them what the optionswere and picked Shelton to give an example with himregarding the annuity program. Near the end of themeeting,Kimbrough stated he did not know how theothers felt but he thought for the time being, he wantedto stay in the Union. Sewell responded and said, "Well,Jim, that is your prerogative to make that decision if youwantto I just hope you know everybody understandsthat we will be negotiating a contract sometime in Octo-ber and if we do indeed run into any problems with ne-gotiating a contract with Leon Sheppard and if we can'treachan agreementon the contract, the way Mr. Shep-pard has acted in the past, thereisnotellingwhat isgoingto happen," and that he said, "We all may be outon the street after that period," as "he is liable to putpickets around it." Allen told the employees if they hadanything else they wanted to ask, to feel free to come tothem and there were no other meetings held at this store.He does not recall whether or not Allen began the meet-ing by saying that it was time to decertify the Union orthat time was closing out quickly and they needed to de-certify it soon. Neither he nor Allen stated that he wasnot going to have any dealings with Leon Sheppard orwas not going to sign an agreement with Leon Shep-pard's Union Nor did they ask the employees what theirposition or standing on the Union was or if they hadchanged their minds about getting out of the Union. Nei-ther Sewell nor Allen made any statements to Kim-349brough or anyone else at that meeting that if they stayedin the Union, the employees would lose their jobs andtheir families would be out on the street.Allen's testimony concerning thismeetingessentiallycorroborated Sewell's testimony.Allen recalls Sewellmaking statementthat it would be difficult to deal withSheppard and could lead to a bad situation if they got tothe point where they could not negotiate with him andthat it was very likely in that event that they would takesometype of economic action which would involvepickets and there could be a strike and you could be outwalking the picket line. Neither he nor Sewell stated thathe would notsign acontract with the Union. Neither henor Sewell stated that if the employees stayed in theUnion, their families would be on the streets and theywould be out of a job.I credit the testimony of the employesas setout aboverather than the version of Sewell and Allen. I find thatSewell and Allen didengagein interrogation, solicitationof the employees to withdraw from the Union by theirquestions as to how they felt on the Union and whetherthey were willing to get out of the Union and as to theirstatementsthat it was now time to decertify the Unionor thattimewas drawing close to do so. These state-mentswere clearly violative of Section 8(a)(1) of theAct. I further find that the statements made by Sewell tothe effect that they would not deal with Sheppard orsign acontract with Sheppard weremessagesto the em-ployees of the futility of continuing to support the Unionand were also violative of Section 8(a)(1) of the Act. Ifurther find that the example given of employee Sheltonaccummulatinggreater benefits under the Employer'sproposed pension plan as opposed to the plan currentlyin effect with the Union was a promise of improved ben-efits if the employees withdrew from the Union and vio-lative of Section 8(a)(1) of the Act. I also find that thestatements that the Respondent would follow the con-tracts of other retail grocery stores in the area werepromise of improvementsinwagesand benefits withoutthe necessity of the employees' representation by theUnion and were also violative of Section 8(a)(1) of theAct. I also find that Respondent violated Section8(a)(1)of the Act by the stated threat to discharge Kimbroughbecause of his decision to stay in the Union to the effectthat he had better think about his family and that hewould be out on the street. SeeWeather Tamer, Inc.,253NLRB 293, 304 (1980), enfd. in part 676 F.2d 483 (11thCir. 1982).9.The mid-August 1982 meeting of Sewell andAllen with the meat department employees at BigStar Store No. 189William Garland, the head meatcutter at Sewell-AllenBig Star No. 189 in August 1982, testified that he hadmeetingsand discussions with Sewell and Allen concern-ing the Union. The firstmeetingoccurred approximatelythe first of August. Allen called him on the store phoneand asked him to come to the maine office in the front ofthe store. He went there and Sewell and Allen were inthe office.Allen commenced the conversation referringto the past weeks'salesin the market and told Garland 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe was doing a good job running the market and hopedthat he continued to do a good job. Sewell stated thattheywanted to talk to him aboutgettingout of theUnion. Garland replied he was not interestedin gettingout of the Union. Sewell said he did not want his answerright then but wantedtimetowait and give him theanswer later. Sewell told him they would give him thesame benefits that he now had with the Union. Theyasked Garland if he would talk to the other employees inthe meat department about getting out of the Union andGarland said that he would. Neither Sewell nor Allensaid they wanted to talk to him about the merger be-tween Local 1529 and Local 452 nor did they want totalk about any difficulties they foresaw because of themerger between the two Unions. He did not tell Sewellor Allen or any other supervisor that he wanted to talkto them about the merger nor that he wanted to talk tothem about getting out of the Union nor that he wantedto talk to the other employees in the market about get-tingout of the Union.Allen testified that at the first meeting, Sewell and hegot together with Garland to discuss the merger andhow they felt it would affect them and the problemsthey could foreseein dealingwith Sheppard and theywanted to talk to Garland and he wanted to talk to themabout the situation. Allen testified that after that meeting,Garland requested that he and Sewell go back and talkwith other employees in the meat market. Several dayslater,Garland told Allen he would like to have anothermeeting with Allen and Sewell and have some of theother employees from the meat department there also.On approximately August 20, 1982, Sewell and Allenmet with employees Garland and meatcutters BobbyThurman and Jim Perry in the meat department at Store189.Garland testified that approximately 3 weeks later,therewas a second meetingwith Sewell and Allen.Present at that meeting were Allen, Sewell, and meat de-partment employees Bobby Thurman andJamesPerry inaddition to Garland. Allen called the employees on thestore phone and asked them to come to the front office.Garland had not requested thismeetingwith Sewell andAllen, nor had he told Sewell and Allen that any of theemployees had questions for them about getting out ofthe Union. On cross-examination, Garland acknowledgedthat he had filed a grievance on May 19, 1983, about hisdischarge from the Employer. He denied he had statedhe had strongfeelingsat the second meeting attended byThurman and Perry that Sheppard's union wasresponsi-ble for four of his tires being cut when he was employedby Pic-Pacduring a disputebetween Sheppard'sunionand the Meat Cutters Union (Local 452) at Pic-Pac in1981.He denied also having told Sewell at anytimebefore that meeting about difficulties with Sheppard'sunion,or that he blamed Sheppard's union for cuttingfour tires on his car. His tires were not cut during thecourse of that dispute, but one of the tires was deflated.His discussionwith Allen concerning his'tires was priorto the firstmeetingin August.Bobby Thurman testified that on August 20, 1982,during the course ofameeting, initiated by Allen, andAllen and Sewell discussed getting out of the Union withthe employees. The discussion took placein the mainoffice over the store area. The conversation was initiatedby Allen. Allen asked if Garland had spoken to the em-ployees about decertifying the Union and they noddedtheir heads that he had done so. Allen then asked wheth-er the employees understood the situation. Thurman thenspoke and stated that he was there tolisten.Allen thenwent on to state that he could get the employees betterhospitilization without the Union and that a lot of moneywas being spent on their union health and welfare planand that Allen did not know where it was going and thatas far ashe was concerned, it was a rip off. Allen thenstated that their retirement was not good and'that by thetime they were retired, they could not get over a coupleof hundred dollars and that Allen and Sewell could es-tablish an IRA account and that the employees wouldrealize a greater accumulation of funds with such a planthan with the existingunion plan.Allen gave the em-ployees examples as to how this would work utilizingemployee Perryas anexample. Allen went on to statethat the employees'salarieswould be based on whatKroger's employees were paid. Perry asked Allen if hewould put this in writing, Allen stated he would be gladto do so after the Union is out but it would be illegal forhim to do so at this time and that the employees wouldhave to trust him in themeantime.At this point, Sewelltook over and told the employees that he realized theywere not responsible for the merger with Local 1529 andfor its leadership by Leon Sheppard. Sewell called Shep-pard an obscene name and relatedsomepast experiencesinvolving Sheppard's prevention of the discharge of em-ployeeswho hadstolensomething Sewell stated that(Sewell and Allen) had always been able to work withLambert and Mancini but that Lambert was no longerinvolved and Mancini was on the way out. Sewell didnot think there was any way he could sit down and ne-gotiate a contract with Sheppard. Sewell then stated itcould very well be that the employees could be out onthe streets with picketsigns andthat the holidays werenear and they should think of their families. At thatpoint, Thurman asked whether they could be dischargedwithouta unioncontract if Sewell stated their jobswould be based on performance and asked whether theemployees trusted them. No one replied and Garlandspoke up and told Sewell and Allen that he was going tohave to take up themeetingwith union officials. Sewellresponded that some of the things that he and Allen hadstated could possibly be construed as illegal and therewas a possibility thata lawsuitcould be filed, but hehoped that what had been said would go no further thanthe meeting itself. Allen spoke up and asked the employ-ees to give them a year and if they did not live up totheir promises, the employees could reorganize. Sewelland Allen asked if there were morequestions.Thurmanspoke up and stated that he wanted to think about it andhis answers would be based on past experiences withstore owners over the past 23 years. Sewell and Allenagreed and asked Perry and Perry stated he would thinkabout it. On cross-examination, Thurman acknowledgedthat at the time of this conversation, Kroger rates wereapproximatelythe sameas those paid to employees at SEWELL-ALLEN BIG STARSewell-Allen. Thurman also recalled the mention of tiresbeing cut at thismeetingbut does not recall exactly whatwas said,Jim Perry, an apprentice meatcutter employed atSewell-Allen Big Star No. 189, testified that at the begin-ning of the meeting Allen asked Thurman, Garland, andPerry if they knew why the were there and they repliedthey had heard rumors about decertifying the Union.Allen agreed and wanted to know what they thoughtabout it. Allen asked them each how long they had beenin the Union. Allen told them he had reviewed theUnion's retirement plan and felt his retirement planwould be better for the employees if they withdrew fromthe Union and utilized Perry as an example to demon-strate the amount he would receive from his contemplat-ed plan. Allen told the employees he did not knowwhere the money wasgoingfor the current union plan.Allen stated he would not be ableto sign acontract withSheppard but could have done so with Mancini of Lam-bert.He felt the employees would be on strike in Octo-ber or during the holiday season and did not feel he orthe employees could afford it Allen and Sewell asked ifthere were questions. Perry replied that the hardest thingwas to give up a written contract that set out the wagesand benefits and asked if Allen was going to ask him togive that up and put his trust in him and he told Allenthat he could not do that. Allen stated he could not givePerry a written contract. Sewell stated he had had otherdealings with Sheppard and called him an obscene nameand said he could notsign acontractwith him. Allenasked the employees to think about decertification, andthat they still had time before the date for the decertifi-cation petition to be turned in and to think about itSewell and Allen told the employees they would getback with them but never did so.Allen testified that he opened this meeting and toldPerry and Thurman that he thought they knew whythey were there and they said that Garland had alreadytalked to them and they knew they were to discuss themerger and problems surrounding it. A question-and-answer period followed where the employees askedquestions concerning the pension plan and health andwelfare plan and whether they would lose anything iftheywithdrew from the Union. They also discussedwagesand Allen and Sewell told them it was their inten-tion to pay a competitive wage and they realized theirwages and benefits needed to be comparable to Kroger.Garland discussed an experience he had with Sheppardwho he blamed for having tires cut on his automobile.Allen recalled that he utilized Perry, who was a youngman, as an examplewith respect to a pension plan underconsideration and showed him what he would get inreturn for the same amount of money as compared tounder the Union's pension plan. He believes that workingconditions were also discussed and the employees wereassured that working conditions would remain the same.The employees told Allen and Sewell at the end of themeeting that they would think about it and get back withthem and let them know if they wanted to talk to themagain.Allen received no further contact from them.Allen denied that he at any time offered to provide these351employees with additional pay or benefits in order tosecure their withdrawal from the Union.Sewell essentially corroborated Allen's testimony con-cerning the meeting. Sewell testified he believes he an-swered a question with respect to a health and welfareprogram he and Allen were in the process of putting to-gether, which was to be effective September 1, 1983, forall employees in the store. Garland asked about the pen-sion program and Sewell told him that at the presenttime, there was nota pensionprogram for the groceryemployees in the store but one wold be established at theend of the corporate year in November and they werelooking at a proposal for pension plans and had nar-rowed it down to three options, an IRA program, an in-surance annuity program, and a profit-sharing program.Allen utilized Perry as a example of what he wouldobtain in the future under the annuity type of program.Thurman asked how wageincreaseswould be handled inthe future if the employees withdrew from the Unionand Sewell replied that as in the past, they would givethe sameincreasesas the major competitors gave andwould have to do this in order to retain good employees.Sewell also related the comment by Garland concerningthe tires being cut. Sewell testified that at thismeetingneither he nor Allen stated that the Company could getbetter hospitalizationwithout the Union and that theonly thing that was said with respect to comparing wageincreases and Krogerrateswas that they would give theemployeesincreasesas they had in the past as their com-petition at Kroger and Montesi's. Neither he nor Allenoffered to put into the written contract existing wagesand benefits if the Union no longer represented the em-ployees. There was some discussion that it would be dif-ficult dealing with Leon Sheppard. He does not recall,and does not believe, he said there was no way he couldsit down and negotiate a contract with Sheppard. He didask the employees to listen carefully because the meetingcould be misconstruedas illegal andthat he could makeno promises or threats to them and he wanted them tounderstand that he was not doing that.Icredit the testimony of the employees that Sewelland Allen did in fact interrogate them and promise themimproved benefits particularly with respect to the pen-sion plan and with respect to paying competitive wagesin linewith major competitors and that Respondent fur-ther threatened the employees with the futility of thecontinued support of the Union as Sewell and Allenwould notsign acontract with Sheppard or the Unionand also told the employees that it was likely that therecould be a strike later in the year if they continued to berepresented by the Union. Accordingly, I find that Re-spondent Sewell-Allen Big Star, Inc. violated Section8(a)(1) of the Act by unlawfully interrogating the em-ployees at themeetingsconcerning their union sympa-thies and solicited their withdrawal from the Union. Ifind that the Respondent also violated Section 8(a)(1) oftheAct by promising improved pension plans throughthe employer-sponsored plan as opposed to the Union'splan and improved benefits with respect to the healthand welfare plan and improved hospitalization benefits,and by promising to keep up with the competition with 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrespect to wage rates in the absence of their representa-tion by the Union. I also find that Respondent violatedSection 8(a)(1) of the Act by its statement to the effectthat it would be futile to be represented by the Union asRespondent would not negotiate with the Union andwould notsigna contract with Sheppard and his Union.I further find that Respondentissued anunlawful threatin violation of Section 8(a)(1) of the Act by the state-mentsthat the Union was likely to strike later in the yearand that the employees could be out of walking thepicket lines and they should think of their families at thistime.10.The meeting between Fortner and SewellMary Fortner, a meat wrapper at Big Star No. 103until she was laid off on January 8, 1983, testified that inlateAugust 1982, she had a dispute with Clifford Phil-lips, her supervisor, regarding arrangements for a person-al holiday wherein she was told to take both or her per-sonal holidays at the same time. She raised this questionwith Union Representatives Mancini and Bill who cameto the store and discussed the contractual provisions con-cerning personal holidays with Clifford Phillips. The dis-pute was settled at that time. After Mancini and Smithleft the store, she was putting items in the meat case andwas approached by Sewell who had asked her if every-thing was all right. She told him what had happened andshe did not understand what had happened. She testifiedthat Sewell then told her that they do not need them(the Union) in the store and asked her to call him regard-ing any other problems. I credit Fortner's testimonywhich is unrebutted as Sewell did not testify concerningthis incident. I find that Respondent violated Section8(a)(1) of the Act by telling Fortner that it was not nec-essary to have union representatives represent her ingrievances with the Employer and by soliciting her tobring her grievances to him, thus undermining theUnion's status as her collective-bargaining representative.11.The circulation of the decertification petitionLeroy Dancer, who at the time of the hearing was em-ployed at Sewell-Allen Store No. 103 as a full-time jour-neyman meatcutter and who had previously been a part-time journeymen meatcutter since December 1977, testi-fied as follows. On July 20, 1982, he was approached byClifford Phillips in Phillip's office and asked whether hehad considered getting out of the Union work withoutthe Union. Phillips informed Dancer that he could giveDancer more hours as Dancer was then a part-time em-ployee. Dancer agreed that he would be willing to workwithout the Union or that he would consider it. A fewdays later, Phillips called Dancer at his home and askedDancer again whether he would get out of the Union.Dancer told him he would. Subsequently, in August,Dancer was approached by Store Manager Gordonwhile picking up his paycheck at the front of the storeand Gordon told Dancer that he understood that hewanted to get out of the Union. Gordon then stated thathe would tell him what he had to do and them pulledout a piece of paper from his billfold that read, "We donot want Local 1529 nor 452 to represent us. We wantout."Gordon told him he should get this petition circu-lated and obtainsignatures.Dancer did not reply to this.Gordon told him that Dancer needed toget signaturesand specified that Dancer's name should be on the top ofthe petition and that the wording on the piece of papershould be written on a piece of paper and dated andPhillips' name should be on the bottom. Later that day,Dancer, who worked primarily evening hours had re-turned to work in the evening and saw a note to callPhillips at home. Before he was able to place a call toPhillips,Phillips calledDancer and told Dancer thatGordon had said to hold up on the petition.Approximately August 25, Dancer arrived for workand Phillips and Gordon were waiting for him in theoffice.At that time Dancer was asked whether he wasready to go through with the petition and he replied hewas. Then he was told how to proceed and to be at thestore on Thursday, August 26, to obtain the signature ofJohn Bevile, a part-time employee,as Bevilewould notbe working on Friday, August 27. Gordon also took outanother piece of paper from his billford with the addressof the Labor Board and stated, "you need to take it tothis address." Dancer told Gordon that he wasgetting ina serious situationand did not want to be involved in thepetition, that working without the Union was one thingbut filing a petition was somethingelse andsomething hedid not want to be a part of. Gordon told Dancer that heneeded to go through with it. Gordon also told him,"Now, remember, this is your idea," whichstatementGordon repeated throughout the conversation. Gordonexplained the procedure as to how to get Bevile to signand also to ask Worrell and the other employees to signthe petition and make sure that Phillips was thelast em-ployee to sign the petitionAt thistime,Dancer toldGordon that he had heard rumors that most of the em-ployees would not sign and there was no way Gordoncould win the vote because the majority of the employ-ees would not sign it. Dancer testified that at that point,Gordon called Dancer over to the scheduleand said,"Well, I want to show you something." "It is even now.These people are no longer with us." Gordon then men-tioned Bill Gross, Becky Hordyk, and Theresa Heist.Gross was a part-time meatcutter and the other two em-ployeeswere part-timemeatwrappersGordon toldDancer that these employees had been terminated.Gordon again reminded Dancer of the procedure forfiling a petition and Dancer told Gordon that he feltDancer was heading for trouble. Gordon told Dancerthat he knew what Dancer wanted and Dancer wouldget itThe next day, Thursday, August 26, Dancer went tothe store early in order to obtain John Bevile's signatureon the petition. Dancer was not scheduled to work untilthat night. Phillips told Dancer that he would telephonehiswife who was a part-time employee in themeat de-partmentand alsohis son to come down to the store andsign the petition. Although Dancer had been scheduledto work on Thursday night, he telephoned Phillips andtold him he was understress as a resultof his involve-mentwith the petition and would not be able to work hisregular schedule. Phillips told Dancer to getsome sleep SEWELL-ALLEN BIG STARand come in when he could. Dancer came in and report-ed at the store at 6 a.m. on Friday, August 27. Heworked for approximately 1 hour on the clock until 7a.mAt that point, Phillips told Dancer that wheneverhe was ready to circulate the petition, to let Phillipsknow and they would get things rolling. Somewhere be-tween 7 and 8 a.m. Dancer told Phillips he was readyand Dancer went into Phillips' office and placed the peti-tion on the desk. Phillips proceeded to call employees infor the remainder of the morning and told the employeesthatDancer wanted to see them at which time Dancerwould show them the petition (G.C. Exh. 4) and askthem to sign. Phillips returned to the office to determinehow many names Dancer had obtained on the petition.Dancer showed Phillips, and Phillips asked Dancer totake the petition to Gordon. Dancer took the petition tothe front of the store to see Gordon who told Dancer,"well, don't show me that in front of the door, let's stepoverto the side here." The two stepped over to the sideof the store in a corner and Gordon inquired whetherDancer had obtained the dates by each name on the peti-tion.Dancer had not done so as a result of a misunder-standing concerning instructions given to him but hadmerely dated the top of the petition. Gordon then toldDancer that the dates needed to be placed by each name.Dancer then went back to Phillips and told him of thisand as some of the employees who had signed the peti-tionwere not there at the time, Phillips told Dancer tosign and date the petition himself. Dancer then dated hisown signature and Phillips dated the rest of the signa-tures on the petition. Dancer then returned to the frontof the store to Gordon and explained to Gordon that hehad heard rumors that Dancer was heading for a lot oftrouble and would be blackballed and perhaps not findanother job in the city. Gordon assured Dancer thatGordon knew what Dancer needed and would take careof Dancer. Dancer filed the petition with the Board'sRegional Office on that date. After he filed the petition,he returned to the store that evening at 7 p.m. and toldPhillips that the petition had been filed. Phillips thencalledGordon on the intercom and Gordon returned tothe office in the rear of the store by the meat market,looked over the petition, and said, "Good. This is whatwe need. Well done, Leroy " Two days later on August29, a Sunday, between 8 and 9 a.m Dancer received atelephone call from Phillips who told him that his sched-ule had been changed and he would be working full timeon the night shift. Dancer thereon became a full-timeemployee the following Monday night. On August 27,although Dancer had worked only 1 hour, he was paidfor 6 hours. When Dancer returned to the store in theevening Phillips asked about his expenses and how longhe had been involved in preparing the decertification pe-tition.Phillips then took Dancer's timecard from the fileand asked him whether 6 hours would take care of it towhich Dancer replied, "it sounds good" whereon Phil-lips credited him for 6 hours of working on time on thatdate.On cross-examination,Dancer testified as follows.After he left the store on August 27 to take the petitionto the Board's office, he initially went to the union halland talked to Union Representatives Mancini and Smith353concerning the petition. They told him to go to theLabor Board and give a statement.Dancer reiterated histestimony that Gordon had initiated the decertificationpetition.Dancer also denied having given Gordon anyhints or indications prior to the initial conversation in thelatter part of August that he was interested in getting outof the Union. There was a time gap of almost a week be-tween the time Dancer and Gordon initially discusseddecertification and the time that Gordon explained toDancer what was necessary to put on a decertificationpetition.The meeting with Mancini and Smith at theunion hall prior to filing the petition lasted about 15 to30 minutes as Dancer explained what had occurred andthat he did not want to get involved in the petition andwas concerned about various matters including his lifeinsurance and needed some answers. He inquired ofMancini and Smith how this would affect him. Dancertestified thatMancini and Smith told him to tell the truthabout the matter and made no assurances to him.Gordon testified as follows. He initially had a conver-sationwithDancer concerning decertification of theUnion around the first of August. According to Gordon,Dancer stopped him around the meat case and told himthat he was interested in getting out of the Union andwanted to know if Gordon could give him any tips onhow to file a decertification petition. Gordon stated hedid not know but would find out for him as this was thefirst time there had been any discussion with Dancerconcerning decertification. Other conversations followedthis initial one concerning decertification. The next con-versation took place either a week or 2 weeks after thatwhen Dancer came by the office and asked if Gordonhad obtained the information. Gordon told him he had.Gordon had the information written down in his walletwhich contained a statement as to what should be writ-ten and that it needed to be signed and dated which in-formationGordon had obtained from Dan Allen.Gordon told Dancer that a letter would be required stat-ing that the employees wanted to decertify from theUnion and that it must be signed and dated and taken tothe National Labor Relations Board. About the last weekinAugust, there was another conversation at a timewhen Gordon was in the meat market department andDancer walked up. Phillips was present at that time also.At this time, Dancer stated he wanted to get the petitionfiled by Friday and was having a hard time because hiswork schedule and that of other employees conflicted.Dancer asked Gordon how he would be able to contacteach of the employees. Gordon then pointed out thatDancer would have to see certain people on Friday andothers at night according to the schedule. Gordon point-ed to threenamesthatwere on the schedule and toldDancer that he did not need to see these employees be-cause they had been terminated. Dancer again asked himfor the address to the National Labor Relations Boardand Gordongaveitto him. On Friday, Dancer toldGordon he had the petitionand againasked for the ad-dress of the National Labor Relations Board. Gordongave him theaddress again.Dancer did not ask for anyspecial consideration for filing the decertification petitionor that he be given any additional hours for filing the de- 354DECISIONS OF THENATIONALLABOR RELATIONS BOARDcertification petition.Gordon maintained that Dancer ini-tiated the decertification petition issue and that Gordonat no time asked or ordered Dancer to circulate the peti-tionor to file it with the National Labor RelationsBoard. As noted above, Phillips did not testify.AnalysisI credit the testimony of Dancer. I found him to be acredible witness who testified with detailed and specificrecollection of the facts involved in a forthwithmanner.His testimony is unrebutted with respect to his conversa-tionswith Phillips who did not appear and testify at thehearing.Moreover, much of his testimony was not spe-cifically rebutted by Gordon who testified concerningthese events. However, to the extent to which there is aconflict between Gordon's testimony and that of DancerIcreditDancer. I, accordingly, find that by reason ofthe initialconversation on July 20, between Dancer andPhillips wherein Phillips asked Dancer if he would workwithout the Union and that he might be able to giveDancer more hours, Respondent Sewell-Allen, Inc., No2 violated Section 8(a)(1) of the Act by soliciting Dancerto withdraw from the Union and by promising increasedworking hours if he did so. I find by Gordon's solicita-tion of Dancer to circulate the decertification petitionthe Respondent also violated Section 8(a)(1) of the Act.Anderson's Cabinets, 241NLRB 513, 518 (1979), enfd.611 F 2d 1225 (8th Cir 1979). I find that Respondentviolated Section 8(a)(1) of the Act in each of the in-stances setout above wherein either Phillips or Gordonsolicited the circulation and filing of the decertificationpetition by Dancer. I further find that by the promise ofbenefits of more hours to Dancer for filing the petition,Respondent also violated Section 8(a)(1) of the Act.12.The discharge of part-time employees BillGross, Theresa Heist, and Becky Hordyk and thedemotionof Johnny WorrellWorrell's testimony concerning the circumstances ofhis demotion from head meatcutter to journeymen meat-cutter was set out previously in this decision.Heist testi-fied that she was initially employed at Big Star No. 103and had commenced working in that store in 1978 priorto its takeover by Sewell-Allen. She was employed as apart-timemeat wrapper and was also used for reliefwork as a meat wrapper. She had obtained her job atStore 103 through the Union. Several weeks prior to herlayoff in August 1982, she was told by other meat de-partment employees that the store would lay her offsoon. She contacted Store Manager Gordon in the frontof the store the next day and told him that she had heardthat she was to be laid off. Gordon told her that this wasamistakeon Clifford Phillips' part, who had told theother employees of this, and as long as Gordon werethere, she would have a job. Gordon went on to tell herthat she was a very good wrapper and was dependablebecause she had been substituting for two other wrapperswho were ill. She told Gordonduringthis conversationthat she had always worked through the Union becausethey knew her reputation as a meat wrapper and that shewas dependable. Gordon stated she would have a jobthere as long as he had one and she was not going to belaidoff.On the day of her layoff she was called, byGordon into the meat department office and he told herhe was sorry but he was going to have to let her go. Shedid not question him at this time. She telephoned Clif-ford Phillips that evening as Gordon was not at thestore.She told Phillips that she thought they werewrong to lay her off and Phillips told her that it was outof his hands and to get in touch with the Union. During1982, she was scheduled to work 1 day a week on Tues-days but frequently worked more than 1 day a week as arelief employeeMary Armour, the mother of Becky Hordyk, MaryFortner, the sister of Theresa Heist, and Worrell all testi-fied that approximately the last week of July, they werecalled toa meetingwith Clifford Phillips who informedthem that Hordyk and Heist would be laid off and thatthe present week would be their last. On inquiry byArmour as to why they were informed of this, Phillipsinformed them that he wanted them to know what wasgoing on inthe market. Armour testified further that 2days following the conversation with Phillips she wasapproached by Gordon who informed her that BeckyHordyk, her daughter, would not be laid offMary Fortner, the sister of Theresa Heist who hadbeen employed as a meat wrapper a Big Star No. 103until she was laid off on January 8, 1983, also testifiedthat she attended a meetingheld by CliffordPhillips inJuly 1982.Worrell and Armour were present at whichtime Phillips told the employees that he was going to layher sister Theresa Heist and Becky Hordyk off, and thatthiswould be their last week. Fortner testified that hersisterTheresa Heist was laid off approximately a monthafter the conversation with Phillips concerning the layoffof Heist.As set out previously in this decision, Dancer had beeninformed by Gordon on August 26, in connection withhis circulation of the decertification petition,in responsetoDancer's reservations concerning whether the em-ployees would sign the petition that it would be evennow as Gross, Hordyk, and Heist were "no longer withus " Heist,Hordyk,and Gross were terminated sometimeduring the week of August 21, 1983. Additionally, onAugust 25, Clifford Phillips was demoted from meat su-pervisor to heat meatcutter and Worrell was informed byGordon that Phillips was being demoted from meat su-pervisor to head meatcutter and that Worrell himself wasbeing demoted to a journeymen position with a conse-quent loss in salary.Sewell and Allen testified that the decision to dis-charge meat wrappers Heist and Hordyk was consistentwith a decision to eliminate part-time employees in themeat department. Sewell and Allen contended that whenthey originally took over the *store a year prior thereto,the store had been profitable and they had wanted toallow a sufficient amount of time to observe the oper-ation of the store and make as few changes as possibleuntil they were certain those changes would be beneficialto the store's operations. They testified that the decisionto eliminate part-time employees was actually made inmid-July after the performance of the store for the prior SEWELL-ALLEN BIG STARyear thereto had been discussed among themselves andStoreManager Gordon. Gordon testified only that priorto the termination of Heist, he had a conversation withher concerning her possible layoff or termination that oc-curred possibly 2 or 3 weeks prior to her termination asshe had heard that she was going to be laid off and wasupset, and that he told her that there were no definiteplans for a layoff and if she were to be laid off he wouldtell her about it. He recalled nothing else of that conver-sation.He contended that he had not assured her thatshe would be laid off.With respect to the termination of Bill Gross, a part-time meatcutter, who was otherwise employed as a fire-man, Sewell and Allen testified that the termination ofGrossresulted from a complaintby the Union that theRespondent was not complying with the terms of thelabor agreement that contained a requirement that ameatcutter be on duty at all times including the eveninghours when the market was open for business. The com-plaint had been received by a letter of the Union datedJuly 27, 1982. Sewell and Allen testified that the decisionwas then made to give Dancer the extra hours workedby Gross and put him on the night shift in order tocomply with the Union's request as Gross was unable towork night hours because he held a full-time position asa fireman. Sewell and Allen acknowledged that they hadnot discussed the possibility of a schedule change withGross nor was there any evidence that anyone else haddiscussed it with him. Sewell and Allen also contendedthat Phillips had been made a head meatcutter and Wor-relldemoted to a journeyman position in response to agrievance filed by the Union (G.C. Exh. 9) dated July12, 1982, which grievance contended that Phillips as asupervisor was performing journeymen duties in viola-tion of the labor agreement, and that there had been aduplication of titles that had existed prior to their takingover the store with Phillips as a supervisor and Worrellas a head meatcutterAnalysisIcredit the testimony of employees Worrell, Dancer,Heist, Fortner, and Armour as set out above. I find thatthe General Counsel has made a prima facie case of vio-lations of Section 8(a)(1) and (3) of the Act by Respond-ent's discharge of the three part-time employees Hordyk,Heist, and Gross, and by the demotion of employeeWorrell from head meatcutter to journeyman meatcutter.The animus of the Respondent toward the Union hasclearly been demonstrated in this case, as had the Re-spondent's sponsorship of the decertification and petitionand its attempts to solicit employees to withdraw fromthe Union which were accompanied by numerous viola-tions of Section 8(a)(1) of the Act. I find these circum-stances are sufficient to support an inference that theactual motivation for Respondent's actions in terminatingthese three part-time employees and demoting Worrellwere to support its sponsorship of the decertification pe-tition in order to rid itself of the Union. As the GeneralCounsel points out in its brief, only 7 persons of a 17-man unit inthe store that included the part-time employ-ees signed the decertification petition. One of the individ-ualswho signed the petition was Clifford Phillips who355was a supervisor prior to his demotion on August 27, theday he signed the petition. Additionally, Gordon's state-ment to Dancer that things are even now when he in-formed him that he had terminated the three part-timeemployees on that week resulted in the reduction ofthree unit employees The inclusion of Phillips in the unitmade him eligible to sign the petition in favor of decerti-fication of the Union. In the absence of Phillips' signa-ture only 6 out of 13 employees would have signed thepetition even after the termination of the 3 part-time em-ployees.Moreover Worrell's demotion on the same datewas consistent with Respondent's attempt to make Phil-lips eligible to sign the decertification petition to bolstersupport for the decertification petition. I have reviewedthe testimony of Sewell and Allen and of Gordon re-garding the reasons assignedby them forthe terminationof the part-time employees and for the demotion of Wor-rell and Phillips, and I find that these reasons were notthe true reasons, but rather were pretextual.LimestoneApparel Corp.,255 NLRB 722 (1981). However,assum-ing arguendo, that Respondent was motivated in part byeconomic considerations, in discharging the three part-time employees and in demoting Worrell, I find that Re-spondent has not demonstrated that the discharges of thethree part-time employees, Heist, Hordyk, and Gross,and the demotion of Worrell would have occurred in theabsence of Respondent's unlawful reasons for doing so. Ithus find that the General Counsel has made a primafacie case that Respondent has violated Section 8(a)(3)and (1) of the Act in terminating Theresa Heist, BeckyHordyk, and William Gross, and in demoting JohnnyWorrell and that Respondent has failed to rebut theprima facie case.Wright Line,251NLRB 1083 (1980),enfd 662 F.2d 889 (1st Cir. 1981);NLRB v. Transporta-tionManagement Corp.,462 U S.'393 (1983).13.The discharge of James KimbroughKimbrough was initially hired by Sewell-Allen BigStar, Inc., No. 2 d/b/a Big Star No. 103 in January 1982.Kimbrough was a member of the Union and was, as theevidence set out above indicates, the most outspokenmember of the Union among the employees in the meatdepartment in Store 103 in favor of remaining in theUnion and who opposed the unlawful efforts of Sewelland Allen in sponsoring the decertification campaignamong its employees. This opposition by Kimbrough wasmet by a threat by Sewell in August wherein after Kim-brough responded he would stay in the Union, SewelltoldKimbrough that this decision by Kimbrough meantwhether Kimbrough would have a job or not and thatKimbrough had better think about his wife and children.I have credited the testimony that this threat did in factoccur as set out previously herein in this decision. More-over,Kimbrough also testified that he was present at ameeting of the employees of Sewell-Allen Big Star Nos.103 and 189, and Sewell's Big Star No. 187, held in No-vember 1982 at which time it was announced by Sewelland Allen that they no longer recognized the Union asthe collective-bargaining representative of the employeesof the stores. At that meeting, Kimbrough walked out ofthe meeting with other employees and went to Respond- 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent's parking lot and passed out literature soliciting mem-bership in the Union, while Sewell, Allen, and Gordoncame out of the store and watched Kimbrough passingout the literature for approximately a half hour until heleft the premises. On January 8, 1983, Kimbrough wassummonedto the office of Gordon at which timeGordon informed him that there was too much help inthe meat market and that he would be laid off. This was9 days prior to the scheduled commencement of thehearing in this case. Subsequently, Kimbrough was re-called from January 22 to February 12, 1983, as a substi-tute for an employee who was hospitalized and was in-formed at this time that his recall was only temporary inorder to fill in for the hospitalized employee.Sewell and Allen testified that the meat department inStore 103 was overstaffed and they were aware of this inlateOctober or November at which time Store ManagerGordon informed them that there were too many man-hours worked in the meat market. Gordon corroboratedthis but did not specifically testify regarding the decisionto terminateKimbrough. Sewell and Allen contendedthat the amount of work to be performed by meatcuttershad declined as a result of a switch from using hangingbeef that required substantial cutting and additional workto boxed beef that had already been cut up into smallerportions and from a change from whole chickens thatneeded to be cut to prepackaged chickens both of whichchanges required less work on the part of the meatcut-ters and that the figures for dollars per man-hour workedin the meat department showed that the meat departmentin Store 103 was performing at a figure below that of$140 per man-hour that Respondent contended was theproper standard to be applied. Sewell and Allen testifiedthat at the time the decision was made to terminate Kim-brough, no action was taken as a meat wrapper was illduringmost of November and December, meatcutterWorrell was absent for jury duty during a 2-week periodinDecember, and that Respondent also did not wish tomake a change during the Christmas season.I find that the General Counsel has made a prima faciecaseof violation of Section8(a)(1) and(3) of the Act byreason of Respondent's discharge of Kimbrough. Re-spondent's animustoward the Union and toward Kim-brough as a supporter of the Union and an outspoken op-ponent of Respondent's unlawful campaign to decerfitytheUnion had been demonstrated. Additionally, thetimingof the discharge, of the most outspoken proponentof the Union among its employees only 9 days prior tothe commencement of the hearing in this case, would notbe lost on its other employees who were scheduled totestify in this case. I do not credit the testimony ofSewell and Allen concerning their purported reasons forthe discharge of Kimbrough. I find that the reasons setforth by them (the change to boxed beef and prepack-aged chickens and the alleged unsatisfactory dollars toman-hour ratio in the meat department)were not the realreasons for the termination of Kimbrough. I find that thereasons were pretextual.Limestore Apparel Corp.,supra.,Assuming arguendo that Respondent was motivated inpart by economic considerations in discharging Kim-brough, I find that Respondent has failed to rebut toprima facie case of the General Counsel and has failed todemonstrate that Kimbrough would have been terminat-ed in the absence of the unlawfulreasons asfound here.Wright Line,supra;NLRB v. Transportation ManagementCorp.,supra.I,accordingly,findthatRespondentSewell-Allen, Inc., No. 2 violated Section 8(a)(1) and (3)of the Act by its discharge of employee Kimbrough.14.The alleged violations of Section8(a)(5) and (1)of the Act by reason of the course of conductengaged in by Sewell-Allen Big Star, Inc., andSewell-Allen Big Star No. 2 and by Sewell's BigStar, Inc.With respect to Sewell'sBigStar, Inc., there has beenno evidence presented by the General Counsel of any in-dependent violations of the Act apart from withdrawalof recognition from the Union in November 1982, andactions undertaken thereafter. However, with respect toSewell-Allen Big Star, Inc., No. 2 Inc., I find that for allpurposes here, the two corporations were operated as asingle employer as demonstrated by a common approachby its two owners, Sewell and Allen, with respect tolabor relations and the handling thereof and specificallywith respect to theinstancescited here previously in thisdecision regarding the findings of various violations ofthe Act and coordinated approach to their solicitation oftheir employees' withdrawal from the Union It is appar-ent from a review of the testimony in this case thatSewell and Allen because of their dislike of Sheppard,the president of Local 1529, determined that they wouldnot deal with him and initiated a pervasive campaign torid themselves of him and the Union which he represent-ed which included the gamut of unfair labor practices asfound here.5 These Respondents threatened their em-5 A note concerning credibility determinations with respect to Lex Sewelland Dan Allen in this proceedingAs will be noted here, I have descredit-ed the testimony of Sewell and Dan Allen on a number of occasions inthis proceeding wherein there versions of the incidents in question con-flicted with those of the individual employees who testified I found thetestimony of the employees to be candid and believable although I recog-nize there were variances in their testimonyHowever, there was acommon thread throughout their testimony, that Sewell and Dan Alleninitiated themeetings between themselves and the employees, whichmeetingswere ostensibly held to discuss problems with the mergerMuch of the testimony of the employees in this regard is not disputed bySewell and Dan Allen (i e, that the meetings took place, were on at leastsome occasions initiated by Sewell and Allen who discussed their dislikeof Sheppard, their previous difficulty in dealing with the Union, the pos-sibility of a strike, the employees withdrawal from the Union, and wagesand benefits in the event of their withdrawal from the Union) Thesemeetings were utilized by Sewell and Allen to interrogate their employ-ees concerning their support for the Union, to advise the employees oftheir dislikes of Local 1529's president Leon Sheppard, referring to himin derogatory terms and advising of their perceived inability and/or un-willingness to accept or deal with Local 1529 as the collective-bargainingrepresentative of their employees These meetings were characterized bythe carrot and stick approach with Dan Allen, principally holding thecarrot in terms of improved pension and other benefits and competitivewages if the employees would abandon the Union and Sewell principallyholding the stick in terms of his perceived inability and unwillingness todealwith Sheppard and the issuance of threats of strikes and dischargeand store closure if he were required to bargain with Local 1529WhileDan Allen had a ready answer to questions propounded to him on thestand in his testimony, and Sewell's manner at the hearing was mild, Icannot credit their version of these meetings to effect that they weremerely informing the employees of perceived problems as a result of thmerger and responding only to questions initiated by employees Rather,Continued SEWELL-ALLEN BIG STARployeeswith strikes, discharge, and store closure. Re-spondents followed through on certain of these threatsby the discharge of four employees, and the demotion ofone employeeas wellas by their withdrawal of recogni-tion from the Union and refusal to bargain and the insti-tution of unilateral changes in the terms and conditionsof employment of their employees without notice to orbargainingwith the Union. I find that this pervasivecampaign initiated by Respondent and followed over acourse of several months up to the time of the hearing inthis case with respect to the discharge of Kimbroughconstitutes a separate and continuing violation of Section8(a)(5) and (1) of the Act as this attempt to underminetheUnion was wholly inconsistent with Respondent'sobligation to bargain in good faith with the Union andthatRespondents Sewell-AllenBigStar,Inc.,andSewell-Allen Big Star, Inc., No. 2 thereby also violatedSection 8(a)(5) and (1) of the Act.Taurus Waste Disposal,263 NLRB 309 (1982).E. Independent Allegations of Violations by BakerBros., Inc., d/b/a Baker's Big Star Store Nos. 31, 61,64, and 81The complaint, as amended, alleges that RespondentBakerBros., Inc. committed various violations of Section8(a)(1) and (5) by engaging in interrogation of its em-ployees, the issuance of threats, promise of benefits, andsolicitation of its employees to abandon its support of theUnion and by sponsoring the circulation of two decertifi-cation petitions to decertify Local 1529 as the collective-bargaining representative of its employee.1.The supervisory status of employees MikeHamm,Todd McClellan, Mark McClellan, andJohn WestmorelandThe General Counsel contends that Respondent Bakercommitted violations of Section8(a)(1) duringthe courseof its campaign to decertify the Union through the circu-lation of two decertification petitions during the summerand fall of 1982 and byengagingin acts of interrogation,threats,promisesof benefits, and solicitations to abandonsupport for the Union and to decerfity Local 1529 en-gaged in by bargaining unit member employees MikeHamm,Todd McClellan, Mark McClellan, and JohnWestmoreland,whom the General Counsel contendswere supervisors under the Act. Respondent contendsthat these individuals were not supervisors and that it isnot responsible for their activities in this regard.a.The supervisory status of Mike HammMike Hamm was designated as the meat marketmanager/head meatcutter at Bakers Store No. 61. MaryMonasco, a meat wrapper at Baker's No. 61, testifiedconcerning the duties of Hamm as follows. Hamm is themarket manager at BigStar No. 61. She went to the oldBaker's Big Star store down the street in July 1982 andapplied to Hamm for employment. Hamm had hired an-Ifind that the evidence overwhelmingly shows that Sewell and DanAllen engaged in a protracted effort to nd themselves of Local 1529 asthe collective-bargaining representative of their employees357other meat wrapper and told her to check back when thenew store (the current Store No. 61) was opened. Shedid so, and Hamm took her name and address and calledher on the Saturday of the grand opening whereupon thecommenced working at Big Star No. 61 in July 1982.Hamm writes out the employees' work schedules. Herhours vary from week to week. She has only taken 1 dayoff since she has been employedas a resultof a death inthe family. She spoke to Hamm concerning this day off,and he allowed her to take the time off. She has askedHamm for instructions with respect to wrapping meat.He instructs her on how to work smoked meats andchange prices.VickieMason, who had been employed at Big StarNo. 61 in 1982 as a meat wrapper, testified as follows.The marketmanager atBaker'sBigStar No. 61 is MikeHamm.Hamm disciplined her when she was 3 hours latefor work. On that occasion, he told her not to come inthe rest of the day, and that if she did not come in ontimethe next day, she should not come in. Hamm doesthe hiring at Baker's BigStar No. 61, and she is aware ofthis because he hired a friend of hers, Patricia Doty,whom she had recommended. This took place after aninterview at which only Hamm and Doty were present.On cross-examination, she testified that when she re-ferred Patricia Doty to Hamm, Hamm told her he wasgoing to need some help, and he was going to call AlBaker and talk to him about hiring someone.Richard Floyd, who had been employed by Baker'sBig Star No. 61 in the meat department as a meatcutterfor approximately 6 months from June until December1982 when he was transferred to Big Star No. 64, testi-fied as follows. Hamm instructed him on what meat tocut and would leave a list of items form him to do suchas to makeground beef, fill the meat counter, worksmoked meats, and the like. Hamm made out the em-ployees' work schedules, and if Floyd needed a day off,he asked Hamm, and Hamm would change it. On occa-sion,Hamm asked Floyd to work overtime.Roy Needham, who is employed at Baker'sBig StarNo. 61 as a journeyman meatcutter and who had been atthe store since it opened, testified as follows. Needhamhas requested time off fromHamm,who has told himthat he would let him know. On occasions when businesshas been slow, Needham has asked Hamm to take a per-sonal holiday, and Hamm has allowed him to do so.Hamm prepares the work schedules at the store. Need-ham worked overtime when the store initially opened.On those occasions when he worked overtime, Hammasked if he would mind staying an hour or two more,and he agreed to do so.Sometimesthere would be verylittle notice prior to this.Hammspends approximately 25percent of his time cutting meat. Hamm usually inspectsNeedham's work, and directs him to change it, if it is notaccording to the way he wantsit.Hammorders the meatand poultry.Al Baker testified as follows concerning the superviso-ry status of Hamm. Patricia Doty was employed at BigStar No. 61 just prior to that store's move to its new lo-cation a few blocks south. The decision to employ herwas made jointly by AlBaker andhis son Mike Baker. 358DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDHamm,the head meatcutter in Store No. 61, informedthem that Patricia Doty was a friend of meat wrapperVickiMason who had recommended Patricia Doty tothem for employment.Hamm suggested that as theywere getting ready to go into a larger store and weregoing to need more wrapping help, they should be train-ing the new meat wrapper(PatriciaDoty)in the fewweeks that they would have prior to going into thestore.Mary Jane Monasco was employed during thegrand opening of the new larger store that came aboutwas a result of a large overflow of work that could notbe handled by the existing crew during the opening asevery employee was working all the overtime they wereable to and they were still unable to keep up with thework.Hamm had her application on hand as he hadchecked with them prior to this before he had talked toMike Baker about her. Al Baker authorized the hiringand told him to hire her as soon as he could get her as itwas his understanding that she was an experienced meatwrapper and would be able to start right away. Al Bakerdid not review her application prior to her hire.Mike Baker,a vice president of Baker's Bros. Inc. andthe son of Al Baker,testified concerning the duties ofHamm as follows. Hamm is employed at Big Star No 61as a head meatcutter and has been so employed for 3years. The head meatcutter's duties at Big Star No. 61 donot differ from those at Big Star Nos. 31,64, or 81. In1982, the high level of employment at Big Star No. 61 inthemeat market was 11 employees and the low levelwas 4 employees.The highest number of employees wasreached in July 1982 and the low was reached in June1982.As a head meatcutter,Hamm ordered fresh meat,cut meat,trayed meat,wrapped meat,directed the workof other employees in the market,and had the samedutiesasTodd McClellan.Hamm was hourly paidthroughout 1982 and was covered under the collective-bargaining agreement for the Meat Cutters (Local 452)health and welfare trust fund throughout 1982, and thepension fund from June through August 1982. Hamm didnot have the authority to hire or fire individuals as headmeatcutter at Big Star No. 61 nor to grant wage in-creases or discipline employees during 1982 as only Mikeand Al Baker had that authority. The circumstancesunder which Mary Jane Monasco was employed at BigStar No. 61 were that Baker had moved Big Star No. 61to a new location a few blocks south of its previous loca-tion into a larger store, and they were involved in agrand opening sale and business had quadrupled and em-ployees were working 40 to 50 hours a week overtimeand Hamm asked Mike Baker to give him additional helpfrom other stores because people were worn out after 2weeks of such long hours.Hamm told Mike Baker heknew of an experienced wrapper who had an applicationin at the courtesy booth.Mike Baker told him that be-cause it was an emergency situation,to call her and gether in to work as soon as he could and hire her on thatbasis.The circumstances under which Patricia Doty washired in June 1982 were that she was recommended toA] and Mike Baker by Vicki Mason who was a meatwrapper at Big Star No.61. She had been recommendedtoMike Hamm,and he asked Mike Baker it he couldcall an additional wrapper to be trained for the grandopening, and Mike Baker directed him to do so. MikeBaker made the decision to try and train an additionalwrapper in June to prepare for the grand opening and,after the grand opening, determined that this was notenough,and All and Mike Baker determined that itwould be necessary to hire additional help because of thelarge amount of overtime hours what were being in-curred by present employees.This is when the decisionwas made to hire Monasco. Mike and Al Baker togethermade the decision to hire Doty and were also togetherthe day the decision was made to hire Monasco. MikeBakerwas responsible for deciding when overtimewould be worked at Big Star No.61, and he authorizedHamm to ask employees in the market to stay later eachday until work was performed because of the great dealof business during the grand opening.The level of over-time has since ceased.Mike Baker made the decision astowhen overtime would stop Hamm has never had theauthority to determine when overtime would be workeduntilMike Baker gives him that authority by directinghim to schedule a person for more hours in a particularweek if someone is sick or the like. The authorization isdust for a particular day. Mike Baker visits the storesdaily.Hamm has no authority to issue reprimands of anynature to employees.Icredit the testimony of employees Mary Jane Mon-asco,VickiMason,Richard Floyd,and Roy Needham,concerning the authority exercised by Hamm.On cross-examination,Mike Baker acknowledged that although heappears at the store on a daily basis, he is only there fora brief period of time. For the remainder of that time,Hamm is in charge of the meat department.As such, hehas instructed the employees,corrected the employees'work,approved days off,assigned overtime,made outwork schedules,and has ordered meat products.Accord-ing to the testimony of Needham,Hamm only spent ap-proximately 25 percent of his time actually cutting meat.I find that Hamm is a supervisor although he unquestion-ably performs meatcutting duties.LibertyMarkets,236NLRB 1486,1495 (1978);Big John Super Stores, 232NLRB 134,135 (1977).Moreover,the specific testimonyof the employees that Hamm interviewed and made ef-fective recommendations to Mike and Al Baker with re-spect to the hiring of both Monasco and Doty as meatwrappers at Store 61 was uncontroverted.Gerbes SuperMarkets,176 NLRB 11,15-16 (1969).Ihave consideredthe testimony of Mike Baker that Hamm did not havethe authority to hire, fire, reprimand employees, or toschedule overtime without his consentHowever, thefacts as developed through the unrebutted testimony ofthe employees demonstrate that he has actually exercisedthe authority to hire, or at least effectively recommendedthe hire of,new employees;schedule overtime;repri-mand employees;and grant time off to employees as wellas instruct them in their work.Accordingly,Ifind thatHamm was, at all times relevant,a supervisor within themeaning of Section 2(11) of the Act.b.The supervisory status of Todd McClellanWilliam Mayfield,an apprentice meatcutter employedby Baker's Big Star Store 61, at the time of the hearing SEWELL-ALLEN BIG STARbut who had previously worked at Big Star No.81 testi-fied as follows. Todd McClellan was the meat marketmanager for Store No 81 for the 3 to 4 months preced-ingAugust 1982 when Johnny Westmoreland becamethe store manager for Store 81. During this period ToddMcClellan ordered beef, pork, chickens, and smokedmeats.He instructed Mayfield how to cut the meat onorder and also forspecialorders for customers. If May-field needed a day off, he asked Todd McClellan. In lateJune or early July, he asked Todd McClellan to changehis day off for the week of August 27 as he was gettingmarried. Todd McClellan told him there would be noproblem and they would work it out. At the end of theweek, Todd McClellan totaled the hours of the employ-ees' timecards on Saturdays.RandyInman,ameatcutterwho at he time of thehearing had been employed at Baker Bros., Inc., Big StarNo 64 for approximately 2-1/2 months prior thereto butprior to that had been employedat BigStar No. 81 forapproximately a year and who had been with Baker for13 years, testified as follows: At the time he left Big StarNo. 81 about 2-1/2 months prior to the date of the hear-ing, the meat marketmanagerwas Johnny Westmore-land. Prior to that in the summer of 1982, Todd McClel-lan had been the meat market manager from approxi-mately the end of March 1982 until August 1982. Asmeatmarketmanager,ToddMcClellancorrectedInman'swork.Inman,who was a second man, also cor-rected other employees' work that he saw an employeemake. When Todd McClellan was the meat market man-ager, if overtime was required, he would ask the employ-ees to work overtime and would approve the overtime.In 1982, Inman took a vacation and asked Todd McClel-lan to approve itMike Baker testified as follows. Head meatcutterswere responsiblefordirecting journeymen meatcuttersand assigningtasks to other employees. Todd McClellanis the brother of Mark McClellan who is the brother-in-law of Michael Baker and the son-in-law of Alvin Baker.In the spring of 1982, Todd McClellan was a journey-man meatcutter at Baker's Big Star No 31. In June 1982,Todd McClellan moved to Big Star No. 81 and becamethe head meatcutter There were three people in themarket.Tonya McClellan, who was Todd and MarkMcCellan's sister,was a part-time wrapper for severalmonths during the spring of 1982. Baker testified thatTodd McClellan was employed at Baker'sBigStar No.31 from January to June 1982 as a journeyman meatcut-ter and ordered and cut meat as necessary, received de-liveries and waited on customers as necessary and other-wise performed the functions of a journeyman meatcut-ter.Healso trainedhis sister to wrap meat on a part-timebasisfor several months during early 1982. At Big StarNo. 31, Todd McClellan did not have the authority tohire or fire anyone, to grant wageincreases,or to disci-pline employees. Todd McClellan was a unit-employeeand payments were made on his behalf to the Union'spension fund. Todd McClellan was also covered by theUnion's health and Welfare plan throughout 1982. MikeBaker made the decision to move Todd McClellan toBig Star No. 81 where he assumed the position of headmeatcutter. Including Todd McClellan, there were four359employees at Big Star No. 81. Todd McClellan remainedas the head meatcutter at Big Star No. 81 until MikeBaker transferred him to Big Star No. 61 on August 15,where he became a journeymen meatcutter. As a headmeatcutter at Big Star No. 81, Todd McClellan's dutieswere to lead, direct, order, cut meat, receive deliveries,wait on the counter, and perform the same duties he hadas a journeyman meatcutter. Ninety-eight percent of histime was involved in cutting meat, traying meat, andperforming other journeymen related meatcutting duties,including waiting on customers, pulling meat out of thecounter, and putting meat in the counter, Todd McClel-lan did not have the authority to hire, fire, grant wageincreases, discipline employees, or assign overtime workto be performed in the meat department at Big Star No.81 as only Mike Baker or Al Baker had that authority.Todd McClellan punched a timeclock at Big Star Nos.81,61,and 31. Approximately 1 day a week, ToddMcClellan was the only employee in the meat market InMcClellan absence from the market, Randy Inmannserved as head meatcutter at which time he would turnin orders and direct the work of other employees. ToddMcClellan did no have the authority to issue any writtenor oral reprimands and has never had such authority as ajourneymen meatcutter.Ifind that Todd McClellan was given and exercisedthe indicia of supervisory authority, and was a supervisorwithin the meaning of Section 2(11) of the Act duringthe period when he serviced as head meatcutter at StoreNo. 81. In making this determination, I have consideredthe fact that McClellan was the highest-ranking employ-ee on the job in the meat department except for thoselimitedoccasions each day when Mike Baker waspresent and visited the store. Todd McClellan exercisedsupervisory authority by the granting of time off and theassignment of overtime in his position as well as correc-tion of employee mistakes and direction of work. Thus,Todd McClellan exercised the authority to permit em-ployees time off, to leave work early, to schedule andassign overtime, and in his absence the employees in themeat department would have operated essentially with-out any direct supervision. SeeGerbes Supermarket,supra;Big John Super Stores,supra.Moreover, I find thatas a result of the relationship of Todd McClellan as thebrother of the son-in-law of Al Baker, his interests weremuch more closely identified with management thanwith the other employees, and as will be hereinafter dis-cussed, he exercised this unique position on behalf ofmanagement in the circulation of the decertification peti-tions,which petitions were subsequently endorsed by AlBaker. SeeIndianHead Lubricants,261NLRB 12, 18(1982).c.The supervisory status of Mark McClellanMark McClellan is the son-in-law of Al Baker, andserved as the meat market manager at store No. 31 in thesummer of 1982. There was no direct evidence presentedby the General Counsel concerning the supervisorystatus of Mark McClellan except their contention that heheld the same position as meat market manager and hadthe apparent authority of a meat market manager, and 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshould, accordingly, be found to be a supervisor underthe Act. I find, however, that the absence of direct evi-dence of 'supervisory status is insufficient to support afinding that he was a supervisor within the Act. Howev-er,Mark McClellan is the son-in-law of AI Baker, andthis relationship cannot beignored in assessinghis appar-ent authority, placement, and position as meat marketmanager.Moreover, his utilization of that apparent au-thority on behalfof management in thecirculation of thedecertification petitionswhich petitions were endorsedby Al Baker demonstrated his close identification withmanagement.Under these circumstances, I find that hepossessed the apparent indicia of supervisory authority,was closely identified with management, and acted onbehalf of management.Indian Head Lubricants,supra.d.The supervisory status of John WestmorelandJohn Westmoreland served as a roving head meatcut-ter from November 1981 until July 1982 at which timehe was assigned to Store No. 61 and once again becamea journeymen meatcutter but continued to bepaid as ahead meatcutter until he was transferred to Store No. 81inmid-August as a head meatcutter. As a roving meat-cutter,Westmoreland was paid at the rate of a headmeatcutter, was provided an automobile, went from storeto store to demonstrate the cutting of three-piece bone-less chucks and other laborsaving devices, and the teach-ing of improvedsanitationmethods to persuade headmeatcuttters that those particular stores should institutethese ideas and programs. Both Mike Baker and AlBaker testified thatWestmoreland did not have the au-thority to hire, fire, discipline, or schedule employeesApprenticemeatcutterMayfield testified that fromAugust 1982 until thetimehe left Store No. 81 approxi-mately 3 to 4 months prior to the hearing in January1983,Westmoreland ordered beef, pork, and chickensand gave Mayfield a price list and told him what thepriceswere and to change the prices for upcoming ads.If there was any need for discipline, the meat marketmanager would talk to the emplyee and would then callBaker.When Westmoreland was initially put in chargeof the meat market, he talked to Mayfield and told himhe was in charge of the market and told him how hewanted things done, and if the employees did not do ashe wanted them, he would find a way to have them re-moved or see that they would be transferred to anotherstore.Robert Travis, a journeyman meatcutter, who at thetime of the hearing was employed at Baker'sBig StarNo. 61 but had previously been employed at Baker's BigStarNo. 64 after having been initially transferred fromBaker'sBig StarNo. 61 to No. 64 in January 1982, testi-fied as follows.While he wasat Baker's BigStar No. 61in early January 1982, John Westmoreland's title wasthat of supervisor as he was told this by Mike Hammwho told him that Westmoreland would be his new su-pervisor.At that time,Hamm'spositionwas that ofmarket manager.Shortly after this conversation, Travishad a conversation with Westmoreland wherein he askedWestmoreland if he could bet transferred back to StoreNo. 64. Westmoreland replied he probably could, but itwould be after the first of the year. While Westmorelandwas meat supervisor, he had the authority to disciplineemloyees and write up employees. Westmoreland cameinto Store No. 64 when Travis was transferred there, hada notebook and stated he would be back at 10 a.m., andifhe found a brown piece of meat in the counter, hewould write the employees up. On cross-examination,Travis testified he talked toWestmoreland about histransfer from Store No. 61 to No. 64 before Christmasand was transferred to Store No. 64 after the first of theyear.Icredit the testimony of Travis and Mayfield as setout above. I find that, on the basis of their unrebuttedspecific testimony concerning the exercise of supervisoryauthority by Westmoreland as meat market manager ofStore No. 61 and as a roving meatcutter, Westmorelandwas a supervisor within the meaning of Section 2(11) oftheAct.LibertyMarkets,supra;Big John Super Stores,supra.2.Theinterrogationof Mayfield by ToddMcClellanMayfield testified that in June 1982, he was asked byTodd McClellan, the meat marketmanager atStore No.81 if he was in the Union, and that at that time ToddMcClellan complained to Mayfield concerning the UnionasUnion Representative Mancini had recently been inthemarket looking at the work schedules. As ToddMcClellan did not testify at the hearing, the testimony ofMayfield in thisinstanceisunrebutted.Accordingly, Ifind that Respondent Baker Bros., Inc violated Section8(a)(1) of the Act by Todd McClellan's interrogation ofMayfield concerning his union membership.3.The solicitation of Mayfieldto sign adecertification petition in early to mid-August 1982Mayfield testified as follows. He was askedto sign adecertification petition during the grand opening of thestore by Todd and Mark McClellan who brought the pe-tition around and asked Mayfield to go in the back of thestore and asked if he wouldsignthe petition. They toldMayfield they were trying to get the Union decertifiedas it wasbetter for the stores if they were nonunion, thatthe employees would makemoremoney without theUnion, and referredto a nonunionmarket that paid overunion scale.Mayfield was also told that if the decertifica-tion petition were delayed, there could be a strike, andthe Union would hire people to walk picket line, throwthings in the parking lot, and damage customers' carsand that everyone would be hurt by a strike. TheMcClellans also told Mayfield they had enough signa-tures to decertify the Union, and they did not need hissignaturebut he could sign the petition. He signed at thetime because Mark and Todd McClellan told him thatthe employees would have better wages and better bene-fits, that Baker was growing intoa biggercorporation,and that in the future it would be better for everyonewithout the Union. During the course of this conversa-tion,Todd and Mark McClellan also stated that AlBaker was not goingto sign acontract with the Union.I credit the testimony of Mayfield, which testimony isunrebutted as neither Todd nor Mark McClellan was SEWELL-ALLEN BIG STARcalled to testify in this proceeding. Accordingly, I findthatRespondent Baker Bros., Inc. violated Section8(a)(1) of the Act by the circulation of the decertificationpetition and by the solicitation of employee Mayfield tosign the petition. I, additionally, find that the Respondentviolated Section 8(a)(1) of the Act by the -promise toMayfield that wages and benefits would be better with-out the Union. I find that the statements that there couldbe a strike with picket lines and misconduct and that AlBaker would not sign another contract with the Unionwere also violations of Section 8(a)(1) of the Act as itdemonstrated to the employees the futility of continuedrepresentation by the Union.4.The solicitation of Roy Needham to sign thedecertification petitionNeedham testified that in either late July or August1982, he was called into the office by Meat Market Man-ager Hamm who asked him to sign a petition to decertifythe Union. Todd and Mark McClellanwerealso in theoffice at this time. Hamm told him he did not have to doso but he would like for him to do so. Needham toldHamm he would like to think about it. During this meet-ing,Hamm also asked Needham if the Union were decer-tified,whether he would still work there. Needham re-plied he probably would until he could find somethingelse.Todd McClellan asked Needham whether he wouldwalk out if the Union picketed the store and told Need-ham that "if I [Needham] did, I might as well kiss it be-cause I would lose my job." On review of his affidavit,Needham recalled that Hamm also stated at that meetingthat Al Baker did not like Leon Sheppard.Icredit the testimony of Needham that is unrebuttedas Todd and Mark McClellan and Hamm did not testifyin this proceeding. Accordingly, I find that Baker Bros.,Inc., by the circulation of the decertification petition byHamm in the presence of other supervisors, violated Sec-tion 8(a)(1) of the Act. I also find that the Respondentviolated Section 8(a)(1) of the Act by reason of ToddMcClellan's threat that Needham would lose his job if hejoined a strike by the Union.5.The solicitation of employees Monasco andFloyd for the first decertification petitionMonasco, a meat wrapper who has been employed byBaker's Big Star at Store No. 61 since approximatelyJuly 1982, testified that she was asked on two occasionsto sign a petition to decertify Local 1529. The initial oc-casion occurred shortly after she went to work whenHammspoke to her in August 1982 in the office of StoreNo. 61. Also present were Todd McClellan, MarkMcClellan, and Westmoreland Hamm called her into theoffice and explained that the contract with the Unionwould no longer be honored by Baker, and that a newcontract was coming up in October and asked her to signthe petition which she did.Richard Floyd, a meatcutter at Baker's Big Star No.61 from June to December 1982, testified that approxi-mately in August 1982, he was called into a meeting inthe office at Baker's Big Star No. 61 by Meat ManagerHamm.Present in that meetingwere ToddandMark361McClellan,Westmoreland, and Monasco. He testifiedthat the two McClellans, Hamm, and Westmorelandasked him to sign a petition to decertify the Union andhe did so. Aftersigningthe petition, he asked whetherthe employees would lose any benefits if they withdrewfrom the Union and was told that they would not, andthat the store could be run better withouta union.Icredit the testimony of Monasco and Floyd that isunrebutted as Hamm, Todd McClellan, Mark McClellan,and Westmoreland were not called to testify. According-ly, I find that Respondent, by the circulation of the peti-tion to decertify Local 1529 as the collective-bargainingrepresentative of its employees Monasco and Floyd inAugust 1982, violated Section 8(a)(1) of the Act. I fur-ther-find that the remarks that were made to Floyd thatthe Company could run better without the Union wereviolative of the Act as they constituted a promise ofbetter conditions if the employees abandoned their sup-port for the Union.I alsofind thatthe statement made toMonasco by Hamm that Baker would no longer honorthe contract constituted a violation of Section 8(a)(1) ofthe Act as it demonstrated the futility of continued mem-bership in and support of the Union.6.The solicitation of MasonMason testified that in August 1982, while she wasworking at Store No. 61, she and employee PatriciaDoty were called into the office by Hamm. When theyarrived, they found Todd and Mark McClellan, Hamm,Westmoreland, and another employee. Todd McClellantold them he was circulating a petition to give the em-ployees the right to vote on whether to retain the Union,that there was a new president in the Union, Leon Shep-pard, and that the contract (laboragreement)would notbe signed because it was not the same local. He alsostated there would be a lot of strain involved, and ifthere were a strike, it would cause the store to lose busi-ness and would cause a layoff of the employees. Masoninquiredwhether her position would be secure if thishappened Todd McClellan told her that the Bakers weresome of the fairest people he had ever worked for andassured her thatsigningthe petition would in no wayjeopardize her jobMark McClellan stated that he hadworked for the Bakers, they were verygoodpeople towork for, and that this was merely a petition to give theemployees the right to vote on whether or not theywanted to vote the Union in or out. Either Mark orTodd McClellan told her that getting rid of the Unionwould not result in lower wages or benefits.Icredit the unrebutted testimony of Mason and findthatRespondent Bakers violated Section 8(a)(1) of theAct by its solicitation of Mason and Doty to sign the de-certification petition engaged in by Hamm, by Todd andMark McClellan, and also by Westmoreland as the solici-tation and remarks by Todd and Mark McClellan werenot disavowed by Westmoreland or Hamm. I also findthatTodd McClellan's statement that a new contractwould not be signed with the new local union was viola-tive of Section 8(a)(1) of the Act as it demonstrated thefutility of continued representation by the Union. 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD7.The solicitation of InmanRandy Inman testified that in approximately mid tolateAugust 1982, while he was employed at Baker's BigStar No. 81,he was asked to sign a petition to decertifyLocal 1529 by Todd McClellan.He was cutting meat atthe time and the two McClellans walked into the meatdepartment and Todd McClellan asked if he would cometo the back room to talk about something.Inman did so,and Todd McClellan then laid a piece of paper on thetable and stated that he was circulating a petition againstthe Union,and he would like for Inman to look at it andread it.He told Inman he did not have to sign the peti-tion.Inman did not sign the petition.At that time, Inmantold Todd McClellan that he had been in the Union toolong and could not afford to sign the petition ToddMcClellan then told Inman,"Randy,the Union is out,the Union is history"At that time,Mark McClellan toldInman that this time next year,Baker'sBig Star wouldbe a nonunion organization.I credit the testimony of Inman which is unrebutted Ifind that Respondent violated Section 8(a)(1) of the Actby the circulation of the decertification petition by Toddand Mark McClellan.Ialso find that the comments ofTodd and Mark McClellan that the Union was out, andthat Respondent would be a nonunion organization, dem-onstrated to Inman the futility of his continued supportof the Union and that Respondent thereby violated Sec-tion 8(a)(1) of the Act.8.The solicitation of Robert TravisTravis testified that while he was employed at Baker'sBig Star No 64 in August 1982, he was asked by Toddand Mark McClellan to sign a petition to decertify Local1529. Todd McClellan told Travis that he had a petitionto decertify the Union,that they already had 52 percentof the employees' signatures,and that it made no differ-ence if Travis signed or not.Travis signed the petition.At that time Todd McClellan told Travis that the Bakerswould not negotiate with the new union, and that ToddMcClellan would not be surprised if the employees got araise just to get rid of the Union.Todd also asked Travisto talk to two other employees concerning the decertifi-cation petition. Todd also made a statement that LeonSheppard was out to get the Baker stores and that Bakerdid not want anything to do with Sheppard.Icredit the unrebutted testimony of Travis and findthat Respondent violated Section 8(a)(1) of the Act bythe solicitation of Travis to sign the petition by Toddand Mark McClellan.I further find that Todd McClel-lan's statement that Baker wanted nothing to do withSheppard and would not negotiate with the Union was athreat of the futility of continued membership in and sup-port of the Union,and was violative of Section 8(a)(1) oftheAct.Ifurther find that the statement by ToddMcClellan that he would not be surprised if the employ-ees got a raise just to get rid of the Union was an im-plied promise of a wage increase if the employees choseto decertify the Union,and was violative of Section8(a)(1) of the Act.9.The interrogation of Mayfield by WestmorelandMayfield testified that on August 5 (1982),Westmore-land talked to him near the meat department and askedwhether he had been to the union meeting the nightbefore.Mayfield replied that he had and wanted to heartheUnion's side of the story, and told Westmorelandwhat had transpired at the meeting. Westmoreland toldMayfield that when the election came up pursuant to thedecertification petitionMayfield should think about howhe was going to vote because if he voted to keep theUnion out, his job would be secure and he would nothave to ever worry about anything.Westmoreland re-ferred to Mayfield's upcoming wedding at the end of themonth and told him that Mayfield needed a job and thatif he voted to keep the Union in,he would either lose hisjob or be cut from 40 hours to 20 to 25 hours per week,and that Mayfield had better think long and hard abouthow he was going to voteIcredit the unrebutted testimony of Mayfield, and Ifind that by Westmoreland's interrogation of Mayfield asto whether he had attended the union meeting Respond-ent Baker violated Section 8(a)(1) of the Act.I furtherfind that by the issuance of the threat by WestmorelandtoMayfield that if Mayfield voted for the Union, hewould either lose his job or have his working hours re-duced,and by Westmoreland's statement that Mayfield'sjob would be secure and he would not have to worryabout anything again which was a promise of security ifWestmoreland voted to decertify the Union,that the Re-spondent also violated Section 8(a)(1) of the Act10.The interrogation of Mayfield by Al BakerMayfield testified that approximately 3 weeks after theinterrogation byWestmoreland,he was coming out ofthe cooler putting smoked meat out and Westmorelandwas out front talking to Al and Mike Baker,and that AlBaker stopped him and asked him if the Union had beenharassing him and he told Al Baker that it had not. AlBaker then told him if he had any trouble with theUnion or any problems to go tell Westmoreland andWestmoreland would take care of it. Mike Baker alsoasked him whether he had had any trouble with theUnion.Al Baker testified that in the latter part of August1982, while he and Mike Baker were in Store No. 81, hewas informed by Westmoreland that a unionman hadinterfered with Mayfield's work and they were probablydiscussing unionmatters.Al Baker then approachedMayfield and told him that he had been informed byWestmoreland that someone from the Union had inter-rupted his work,thatMayfield did not have to put upwith that type of harassment,that if it occurred again, toletWestmoreland know or to call him(Al Baker), andthat"we" would see that something is done about it.Baker acknowledged that Mayfield had not complainedto him or anyone about being harassed by the Union,and that A] Baker had initiated the conversation.Icredit the unrebutted testimony of Mayfield as setout above.Ifind that Respondent violated Section8(a)(1) of the Act by the comments of Al Baker to May-fieldwhich constituted interrogation of Mayfield con-cerning his union activities and the solicitation of May- SEWELL-ALLEN BIG STARfield to bypass his bargaining representative by bringingunion contracts to the attention of management.11.The statements by Al Baker to employees ofBaker'sBigStar No. 81 concerning thedecertification petitionInmantestified that in late August 1982, Al and MikeBaker came into the meat department and A] Baker toldthe employees that he appreciated them standing up forthe Company and for signing the petition, and that hefelt as soon as he could get rid of all the interruptions,theCompany would operate a lot smoother. Alsopresent during this conversation was Todd McClellan.On cross-examination,Inmanrecalled Baker stating thathe had been informed by the NLRB that a petition hadbeen filed for an election in their stores regarding unionrepresentation, and he understood that an overwhelmingmajority of the people in the meat department hadsigned it, that he appreciated those people who hadstood up and signed the petition and he wanted employ-ees to know that there would be an election and regard-less of the outcome, they would not lose any benefits. AlBaker testified that he went to each of his three storeswith his son Mike Baker and informed the employeesthat he had been notified by the NLRB that a petitionfor an election had been filed, and the employees woulddecide by secret ballot whether they wanted to continueunion representation, but he understood that an over-whelming majority of the employees had signed the peti-tion, and he appreciated the employees' confidence inhim. He did not deny that he had made references to theinterruptions with the Company or that he had told theemployees the Company would operate a lot smootherwithout them. He acknowledged that he had been in-formed of the number of employees who had signed thepetition by Todd McClellan. Baker also testified that hetold the employees, regardless of the outcome of theelection, there would be no loss in pay or benefits. Histestimony was corroborated by Mike Baker.I credit the unrebutted testimony of Inman. I find thatunder the circumstances, AI Baker's statement was animplied promise of improved working conditions as hewas telling the employees that things would be better ifthey chose to decertify and get rid of the Union. Thisclearly referred to working conditions, and I find it wasthereby violative of Section 8(a)(1) of the Act.St.Fran-cisHospital,249 NLRB 180, 189-190 (1980).12.The solicitation of Monasco and Floyd to sign asecond decertification petitionFloyd and Monasco testified that they were each ap-proached in August 1982 by Todd McClellan while inthe meat departmentat Big StarNo. 61 and again askedto sign asecond decertification petition that was thenbeing circulated by Todd McClellan. At the timeMcClellan was no longer a market manager but was ajourneyman meatcutter. Monasco refused to sign the pe-tition stating that she had previously signed one andwould not sign another.Icredit the unrebutted testimony of Monasco andFloyd and find that Respondent violated Section8(a)(1)363of the Act by its circulation of the second decertificationpetition by Todd McClellan. I recognize that at thispoint in time, Todd McClellan was no longer a marketmanager but was rather a journeyman meatcutter. How-ever, it is clear that McClellan was serving as an agentof Respondent in the circulation of this petition and wasreflecting company policy in this regard in light of thestatements made by Al Baker as found here and the priorattempts to decertify the Union by Todd McClellan. Ifind that Todd McClellan was placed in a unique posi-tionwhereby he was least perceived to be speaking onbehalf of Respondent in its attempts to decertify theUnion.Regal Shoe Shops 2421 & 2340,249 NLRB 1210,1214-1215 (1980). This is so particularly with respect toTodd McClellan's relationship with Baker as a relative ofthe Bakers.Indian Head Lubricants,supra.13.Additional comments and analysis of the 8(a)(1)violations, the circulation of the decertificationpetitions, and its sponsorship by Bakers Bros., Inc.I find that the solicitation of the employees to sign thedecertification petition and the various violations of Sec-tion 8(a)(1) of the Act by Hamm, Westmoreland, andTodd and Mark McClellan were clearly sponsored andendorsed by Respondent Baker Bros., Inc. A review ofthese violations demonstrates that these individuals onbehalf of Respondent circulated the decertification peti-tion, interrogated employees, promised them benefits ifthey abandoned the Union and signed the decertificationpetition, and threatened them with adverse consequences,including strikes, layoffs, and discharges, if they did notdo so, and further threatened them with the futility ofcontinuing to support the Union as Respondent wouldnot sign a contract with the Union or deal with Shep-pard. Al Baker endorsed these activities by his statementthat he appreciated the signing of the decertification peti-tion by the employees, and that he thought that thingswould run smoother if the interruptions (the Union)were out of the Company made in the presence of ToddMcClellan who had circulated the petition. Moreover,his interrogation of Mayfield concerning whether theUnion was harassing him and asking him to report anyfurther harassments toWestmoreland or to himself wasconsistent with the conduct of Todd and Mark McClel-lan,Hamm, and Westmoreland in the campaign to decer-tify the Union. Moreover, the supervisors were allowedto carry out those activities during the employees' work-ing time on the Employer's premises. Thus, I find thatBaker Bros., Inc. bears responsibility for each of theseviolations.14.Respondent Baker Bros., Inc 's response tohandbilling by Local 1529 on January 19, 1983, atBaker's Big Star No. 64Joe Price Jr., a representative of the United Food andCommercial Workers International Union, testified thaton January 19, 1982, he and two members of Local 1529went to Baker's Big Star No. 64 which was located in ashopping center at South Perkins and Knight ArnoldRoads and offered union handbills to customers atBaker's Big Star. The shopping center consists of ap- 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproximately 20 stores and also includesanother grocerystore.Price testified that theyoffered handbills to cus-tomers and did not attempt to stop the customers or getin their way. The handbillsconsisted of a price compari-son between Kroger and Baker'sBig Star on severalitems(G.C. Exh. 54, Tr. 1877). They commenced hand-billing at approximately 2 p.m. on the sidewalk in frontof Baker's Big StarNo. 64and stayedto theside of eachentranceto the storeand did not block the entrance anddid not have any physicalcontact withor make any de-rogatory remarkto any customer.Price testified that thesidewalk was approximately 8 to 10 feetwide in front ofthe store.Bob Bruce,the manager of Baker'sBig StarNo. 64,acknowledged that he telephoned the police andasked them to handle a handbilling problem infront ofthe store.About4 p.m. two policemenarrived at thestore and threatened to arrest Price and theother twohandbillersif they didnot move asthey wereon Baker'sleased property. The policethen told them they mustpicket at the entranceof theshoppingcenter. They thendid so and remainedthere untilapproximately 7 p.m.The entrance to theshopping center was approximately50 yards fromthe sidewalkto thestore and,in order toenter the shopping center,drivers were required to pullin quickly as automobiles were moving in a line almostcontinuously into the entrancefrom thestreet which washeavily trafficked.Customers were required to pull intheir automobilesquickly or be subjectto possible colli-sion.As a result,the cars turned into the entrance and itwas difficultto provide them witha handbill.The hand-bills specifically related to a disputewithBaker's BigStar ratherthan with any of the other tenants of theshopping center.I find thatRespondent Baker Bros., Inc. violated Sec-tion 8(axl) of the Act by callingthe police and causingthe handbillers to leave the immediate sidewalk area infront ofBaker's Big StarNo. 64.I have considered theSection 7 rights of the handbillersto hand out messageson behalfof the Union and the private property rights ofthe leaseholder(Bakers). It is clearthat the Union's dis-pute was with Bakers and that theUnion hadthe rightto engage in informational handbilling at a place where itcould reasonably expect its handbilling to have the mosteffect.Giant Food Markets, 241NLRB 727, 728-729(1979).It is also clearthatthe intended audience of thehandbillers were the customers of Baker'sBig Star andthis intended audience was readily identifiable only atsuch timesthey actually decided toenter Baker's BigStar that was only 1of 20stores in the shopping center.The most reasonablemethod for the Unionto get itsmessage across was to stand on the sidewalk near Baker'sBig StarNo. 64.The alternative of attemptingto hand-bill at the entrance of the shopping center was unreason-able under the circumstances as it created a danger foroncoming motorists and rendered the handbilling highlyinefficient.Most motorists did not stop to take the hand-bills and those who did so may have been customers ofthe otherstores in the shopping center.The placement ofthe handbillers at the shopping center wasmore detri-mental to neutral employersthan if thehandbillers werestationedin front ofBaker's Big StarNo. 64.As Baker'sBig StoreNo. 64 holdsitspublic areas out to potentialcustomers it has diminished property rights.The hand-billers, but for the fact that they were handing out hand-bills on behalf of the Union,would have otherwise beenwelcome as potential customers at the store.MontgomeryWard,265 NLRB 60 (1982);Giant,supra.Accordingly, Ifind that by interfering with the handbillers'Section 7rights,Baker Bros.,Inc. violated Section 8(a)(1) of theAct.15.The overall course of conduct of BakerBros., Inc.I find that Baker Bros.,Inc.'s course ofconduct by thecirculation of the decertification petition,the interroga-tion of its employees,the threats,and promise of benefitsmade in order to convince the employees to decertifythe Union all in violation of Section 8(a)(1) in Bakers' ef-forts to rid itself of Local 1529 was inconsistent with itsobligation to bargain with Local 1529 as the collective-bargaining representative of its employees.As such, Ifind that Baker Bros., Inc. violated Section 8(a)(5) and(1) of the Act by its course of conduct to undermineLocal 1529 as the bargaining representative of its em-ployees.Liberty Cleaners,227 NLRB 1296, 1303 (1977).G. Independent Allegations of Violations byRespondents Pic-Pac, Inc and Giant Foods, Inc.Contemporaneous with and Subsequent to theWithdrawal of Recognition1.The Novembermeetings of Respondents Giantand Pic-Pac representativeswith theiremployeesAfter thewithdrawal of recognition from the Union inNovember1982,Respondents Giant and Pic-Pac repre-sentatives met with employees at their stores anddistrib-uted booklets describing employee benefits(G.C. Exh.74;C.P.Exhs.26 and 27).In addition,another bookletforGiant's part-time employees was distributed. MelbaChesteen testified that in November1982,she was work-ing at Pic-PacNo. 11 and waspresent at a meetingwhere the Union was discussed among part-time check-ers.The meeting was conductedby LarryKeith, a Pic-Pac supervisor,who commenced the meetingby inform-ing the employeesthatPic-Pac and the Union were incourt, and that as of that day they wereno longer repre-sented bya union,but Pic-Pac would continueto deducttheir union dues and would put them in a separate trustfund.He also toldthem that if Pic-Pac won thecourt de-cision, the dues would be returned to the employees withinterest,but if the Union won, they wouldget nothing.Keith also informed them that in prior meetings,employ-ees had askedhow they couldget out of the Union andthat theywouldhave tosend a certified letter to BillCreech,the division manager of Pic-Pac, stating thatthey no longer wanted union dueswithheld from theirchecks and would have to send one to the Union statingthe same thing.No one asked questions and Keith thenhanded out literature.She also recalled on further ques-tioning by the General Counsel that Keith stated that asof that date,everyone wouldreceive a 50-cent raise onthe upcomingpaycheck,and that in the future, there SEWELL-ALLENBIG STARwould be more. I credit Chesteen's testimony which isunrebutted as Keith did not testify.DeLois Barnett and Mary Houston, who were bothfull-time checkers at Pic-Pac No. 11, testified that theywere present at a meeting attended by full-time employ-ees on either November 8 or 9, 1982, held by LarryKeith, a Pic-Pac supervisor. Keith told the employeesthat they no longer hada union asthe Company did notrecognize the new Union and the old union no longerexisted, but they would have the same benefits as underthe present union contract with the exception that theywould receivea raiseand, further, the full-time employ-ees would be given a retirement benefit that they previ-ously did not have. He also told them that as far as Pic-Pac was concerned, they were union free but their uniondues would continue to be withheld and put in a specialfund that would draw interest and, if the courts decidedfor Pic-Pac, the employees would get the money backwith interest If the matter were decided for the Union,the Union would get the money. Keith was asked by theemployees what would occur if they went on strike ifthe Union told them to walk out, and Keith replied thatif the employees walked out, theymight aswell keepwalking because he could assure them they would neverhold a position with Pic-Pacagain,and that he couldhave a new crew in their place within an hour. Keithalso informedthem that Pic-Pac had instituted a hotlineto answer employee questions. Houston also testified thatshe saw a notice in the store concerning the retirementplan that was posted near the timeclock about a week ortwo after the meeting in November 1982. I credit the tes-timony of Barnett and Houston, which testimonyisunre-butted as Keith did not testify.Donald Gilmore, a part-time employee at Giant FoodStoreNo. 4, testified that he attended a meeting forGiant employees which was one of four meetings heldfor Giant employees approximately I or 2 weeks after aletterwas sent from Giant indicating that it no longerrecognized the Union. At thismeeting,Giant's DivisionManager LaRue spoke and the meeting was also attend-ed by Store Manager Ashe. LaRue read from a preparedtext and stated that because Local 452 had ceased toexist, there was an illegal merger, that there was a legalquestion over the merger, and, therefore, Giant Food didnot recognize Local 1529 as the bargaining agent of theemployees, did not feel compelled to negotiate withLocal 1529, and had filed a lawsuit, and the Unionwould file a counter lawsuit, and that Giant would con-tinue collecting their union dues and deposit them in anescrow account and that the employees no longer neededthe Union because the Union had not done anything forthem. He further told the employees that Giant was afair employer and then stated that he would show themhow fair Giant was as he was giving them a raise whichhe then announced. LaRue also told them that he hadtheir guaranteed contract and they did not need a unionto negotiate their contract because Giant wasa fair em-ployer.LaRue had a small booklet that stated the em-ployees were guaranteed a good job at a fair wage and apaid vacation. LaRue also informed the employees thatGiant was setting up a hotline and if they had any dis-putes,they did not have to bother with the Union, but365could call Giant representatives directly through the hot-line andthe matter could be worked out with either thestoremanageror with the divisionmanager.LaRue alsoinformed them that the Employer was attempting to starta pensionplan for full-time employees that would notaffect part-time employees. After reading from the pre-pared text, LaRue stated that if they did not wish tohave their dues deduction depositedin anescrow ac-count, they could obtain them by going to the office nextdoor and signinga slipof paper to withdraw from theUnion.LaRue acknowledged that shortly after the withdraw-alof recognition, Giant gave wageincreasesto its em-ployees.He believes it was approximately 2 to 4 daysafterward. There was also a new grievance procedure in-stituted as was the production and printing of employeebenefit booklets. Additionally, there was a new pensionplan implemented for grocery employees. Giant has sincerefused to accept any grievances from Local 1529 andthat policy has continued until the date of the hearing Icredit the testimony of Gilmore which is unrebutted asLaRue did not specifically address the contents of thismeeting, nor did he dispute in his testimony that thegrievance procedure was changed,raiseswere given toemployees, or that a pension plan was instituted.I find that Respondents Giant and Pic-Pac as set out inthemeetings above violated Section 8(a)(1) of the Actfollowing theirwithdrawals of recognition from theUnion by soliciting their employees to withdraw fromthe Union by telling them that their continued contribu-tions to the Union would be withheld although theywould not be accorded the benefits of union representa-tion because Respondent no longer recognized the Unionand by volunteering instructions, to the employees fortheirwithdrawal from the Union.!TunicaMfg.Co.,236NLRB 907 (1978).2.The meeting at Giant Store No. 5 betweenemployee Hurdle and Store Manager BradfordHurdle, who is employed at Giant Store No. 5 as asacker, testified that he attended a mandatorymeetingforGiant store employees at which the employees wereinformed by the employer's representative that Giant nolonger recognized Local 1529, which meeting I find tohave occurred in November 1982. After thismeeting,Store Manager Bradford spoke to him on the same date.Bradford asked Hurdle to come into his office and thenasked Hurdle how he thought everything would workout with theunionsituation.Hurdle replied that the em-ployeeswere having problems finding out when theunion meetings were. Bradford told Hurdle that if hewere dissatisfied with the Union and wanted to leave, hecould write the Union and tell them he no longer wantedto be in the Union and that would be the end of it. IcreditHurdle's testimony that is unrebutted as Bradforddid not testify.6 I find that Giant violated Section8(a)(1)6 I also credit Hurdle's unrebutted testimony that Bradfordwas manag-er of Store No 5 and scheduled and granted vacation days, directed theemployees, told the employees when to go on breaks, and was the high-est ranking management representative at the store I find that Bradfordwas a supervisor within the meaning of Sec 2(11) of the Act 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the Act through the interrogation of Hurdle by Brad-ford concerning his attitude and union sympathies onhow the dispute with the Union would be resolved, andthat said Respondent also violated Section 8(a)(1) of theAct when Bradford solicited Hurdle to withdraw fromthe Union and instructed him how to do so.3.The conversation between Donald Gilmore andGiant Food Store No.4 Manager Joe AsheGilmore, an employee at Giant Food Store No. 4, tes-tified that Joe Ashe is the store manager and the highestranking person in authority at Giant Store No. 4 and isin charge of all personnel operations in the store,includ-ing the filling out of disciplinary action forms and hasthe authority to fire employees.In early October 1982,Gilmore obtained a letter from the Union that stated thattherewas a problem in negotiating the contract (withGiant). Gilmore was in the office looking at the scheduleand askedAshe if heknew anything about the letter.Ashe stated he did not and asked what letter Gilmorewas referring to and asked Gilmore to show him theletter.Gilmore showed Ashe the letter,and Ashe askedif he could borrow it and said he would return it after hewas finished with it.He then asked Gilmore to keep himinformed of any further developments in the labor dis-pute.Gilmore discarded the letter himself after he re-ceived it back.IcreditGilmore's unrebutted testimony as set outabove.I find that Ashe was a statutory supervisor withinthe meaning of Section 2(11) of the Act, as he is thehighest ranking person in authority at the store. I findthat Respondent Giant Food violated Section 8(a)(1) ofthe Act by Ashe's request that Gilmore keep him in-formed about any further developments concerning thelabor dispute.4.The conversation between checker Allie Conardand Pic-Pac Store No. 14's Assistant ManagerNoel KnottAllieConard testified that on the Thursday beforeThanksgiving 1982,Knott returned from a manager'smeeting and Conard asked him how the meeting hadgone.Knott replied that the managers had been chewedout during the meeting by Creech who had,told themthat the store was not making any money.During thecourse of this conversation,Knott also informed Conardthat Creech had told themanagersthat the day the em-ployees took a strike vote was the day Respondent Pic-Pac would begin laying off the employees.Creech is anadmitted supervisor.Conardalso testified that as the as-sistantmanager of Store No. 14, Knott and the other as-sistant store managers made out work schedules,did notpunch the timeclock,utilized an office,told the employ-ees when to take lunch breaks, were in charge of time-cards,asked the employees if they wanted to go homeearlywhen business was slow,and attended managermeetings.Knott did not testify.I credit the unrebutted testimonyof Conard and I find thatKnott is a supervisor withinthe meaningof Section 2(11) of the Act. I further findthat Respondent Pic-Pac violated Section 8(a)(1) of theAct by Knott's relay of Creech's statementthat employ-ees would belaid off ifa strike vote were taken by theemployees.Thisstatement was clearly a threat that theemployees would be laidoff if theychose to exercisetheir Section 7 rights to strike.5.The meeting of January 15, 1983Conard testified that Manager Creech talked in generalabout the hearing and the Union,and stated that if theemployees decided to take a strike vote Respondent Pic-to Conard, Creech brought up the subject of a strike. Al-though Creech testified at the hearing,he did not ad-dress any statements made at this meeting.I credit thetestimonyof Conardwhich is unrebutted.I thus find Re-spondent,through the issuance of a threat of layoffs toitsemployees if they chose to exercise their Section 7rights to engage in a strike,violated Section 8(a)(1) ofthe Act.H. The Unilateral ChangesThe evidence established,and it isundisputed, that inconjunction with their withdrawal of recognition fromand refusal to bargainwith the Union,the Respondentsimplemented certain unilateral changes intermsand con-ditions of employment of their employees and withoutfurnishingnotice thereof to the Union and without af-fording the Union an opportunityto bargain concerningthose changes.Specifically,RespondentGilbertAllenBig Star unilaterallyinstitutedwage increases and re-fused to furnish information to the .Union.RespondentsSewell's Big Star,Sewell-Allen, and Sewell Allen No. 2unilaterally institutedwage increases,refused to processgrievances filed by the Union, denied access of unionrepresentativesto their stores,and refusedto furnish in-formation to the Union. RespondentBaker institutedwage increases, refused to processgrievancesfiled by theUnion, failed to deductand remitunion dues to theUnion as required by the terms of its expiredlabor agree-ment,and refusedto furnishinformationto the Union.Respondent SMF institutedwage increases,refused toprocess grievances,and refused to furnish information totheUnion.RespondentsGiant and Pic-Pac institutedwage increases, instituted a new pensionplan for its full-time employees,refused and failed toremit union duesdeducted from theiremployeesto the Unionas requiredby the terms of their expiredlabor agreement,deniedaccess ofunion representatives to its employees in itsstores,refused toprocess grievancesfiled by the Union,instituted a new grievanceprocedure, instituteda changein insurancecarrier foritsmeat departmentemployees,and refused to furnishinformationto the Union.All Respondentsstipulatedthat at the time of the im-plementationof the wageincreases, the currentfinancialcondition of theirstores wasnot a factorin determiningthe amount of the increases.Giant andPic-Pac also stip-ulated thatat the time of the implementation of the pen-sion plansfor full-time employees, the currentfinancialcondition of their stores was not a factorin determiningthe amountof the wageincreases.Respondents contendthat the wageincreases were implementedin accordance SEWELL-ALLEN BIG STARwith their determination that a wage increase was due atthe time. It is also undisputed that the Respondents didnot comply with the request of John Sheppard in July1982 for information with which to bargain concerningthe new laboragreementin the fall of 1982. Additional-ly,Respondent Giant instituted a new notice on vacationpolicies.Although Giant Manager John LaRue contend-ed this notice was merely an affirmation of the existingpolicy,Union Representative Mancini contended other-wise. I find that the posting of the notice by Giant con-stituted a unilateral change in the terms and conditions ofemployment of its employees.I find that each of the changes in the terms and condi-tions of employment as set out above by the Respondentsconstituted separate violations of Section 8(a)(5) and (1)of the Act as the Respondents had an obligation to fur-nish notice of these changes and bargain with the Union,but in accordance with their rejection of the Union asthe collective-bargaining representative of their employ-ees refused and failed to do so. I find that each of theRespondents thereby violated Section 8(a)(5) and (1) ofthe Act by the implementation of each of the unilateralchanges by it.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices as found herein in sectionIV, above, in connection with the business of Respond-ents as found in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes obstructing the free flow of commerce.CONCLUSIONS OF LAW1.Respondents Sewell'sBigStar, Inc.; Sewell-AllenBig Star,Inc.; Sewell-Allen Big Star, Inc., No. 2; BakerBros.,Inc.;SMF Management, Inc.; Gilbert Allen BigStar, Inc.; Pic-Pac, Inc.; and Giant Foods, Inc. are eachan employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.United Food and Commercial Workers, AFL-CIO,Local 1529 is a labor organization within the meaning ofSection 2(5) of the Act.3.The following employees of Respondent Sewell'sBig Star,Inc., d/b/a Sewell'sBigStar No. 187 constitutea unit appropriate for collective bargaining within themeaningof Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrapper-clerks.4.The following employees, of Respondent Sewell'sBig Star, Inc., d/b/a Sewell-Allen Big Star No. 189 con-stitute a unit appropriate for collective bargaining withinthe meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrapper-clerks.5.The following employees of Respondent Sewell-Allen Big Star, Inc., No 2, d/b/a Sewell-Allen Big Star367No. 103 constitutea unitappropriate for collective bar-gaining within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrapper-clerks6.The following employees of Respondent BakerBros., Inc., d/b/a Baker's Big Star Stores Nos. 31, 61,64, and 81 constitute a unit appropriate for collectivebargaining within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrapper-clerks.7.Thefollowing employees of Respondent SMF Man-agement, Inc., d/b/a SMF Food Rite Supermarkets con-stitute a unit appropriate for collective bargaining withinthe meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrappers.8.The following employees of Respondent GilbertAllen Big Star, Inc., d/b/a Big Star No. 142 constitute aunit appropriate for collective bargainingwithin themeaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrapper-clerks.9.The following employees of Respondent Pic-Pac,Inc. constitute a unit appropriate for collective bargain-ing within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrappers.10.The following employees of Respondent GiantFoods, Inc. constitute a unit appropriate for collectivebargaining within the meaning of Section 9 of the Act:All head meat cutters, journeymen meat cutters, ap-prentices and wrappers.11.The following employees of Respondent Pic-Pac,Inc. constitute a unit appropriate for collective bargain-ing within the meaning of Section 9 of the Act:All employeesexcept meat market and professionalemployees.12.Thefollowing employees of Respondent GiantFoods, Inc. constitute a unit appropriate for collectivebargaining within the meaning of Section9 of the Act:All employeesexcept meat market and professionalemployees.13.At the election held by United Foodand Commer-cialWorkersInternationalUnion, AFL-CIO, Local 452among its membersinFebruary 1982 tomerge withUnitedFoodandCommercialWorkersInternationalUnion, AFL-CIO, Local 1529,unit includedemployeeswho werenot membersof Local 452 were denied theright to vote. As a consequence thereof,the merger be- 368DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtween Local 452 and Local 1529 whereby Local 1529was to be the successor and surviving union was invalid.14.Each of the Respondents had knowledge of themerger inApril 1982 and recognized Local 1529 as thesuccessor of Local 452 and continued to do so until afterthe expiration of their collective-bargaining agreement(s)with Local 452 on October 31, 1982.15.On or about November 8, 1982, RespondentsSewell'sBig,Star, Inc.; Sewell-Allen Big Star, Inc.;Sewell-Allen Big Star, Inc., No. 2; Baker Bros., Inc.;SMF Management, Inc.; Gilbert Allen Big Star, Inc.;Pic-Pac, Inc.; and Giant Foods, Inc. each withdrew rec-ognition from and refused to bargain with Local 1529 asthe collective-bargainingrepresentative of their employ-ees in the above appropriate units.16.As a result of their voluntary recognition of Local1529 as the successor of Local 452 as the collective-bar-gainingrepresentative of their employees and their fail-ure to withdraw recognition from the Union until morethan 6 months after their voluntary recognition of Local1529 in April 1982, each of the Respondents is barred bySection 10(b) of the Act from raising the lack of majori-ty status of Local 1529 as a defense to the unfair laborpractice chargesagainst them stemmingfrom their with-drawal of recognition from Local 1529.17.By reason of their delay in withdrawing recogni-tion from Local 1529untilafter the expiration of theircollective-bargaining agreements with Local 452, each ofthe Respondents is estopped from withdrawing recogni-tion from Local 1529 by challenging the validity of themerger.18.Respondents Sewell-Allen Big Star, Inc., -d/b/aBig Star No. 189 and Sewell-Allen Big Star, Inc., No. 2,d/b/a Big Star No. 103 are asingleemployer.19.By their withdrawal of recognition in November1982 and continuing refusal to bargain with Local 1529as the collective-bargaining representative of their em-ployees in the appropriateunits asfound above, and tofurnish information to the Union for bargaining, Re-spondents Sewell'sBig Star,Inc.; Sewell-Allen Big Star,Inc.;Sewell-Allen Big Star, Inc., No. 2; Baker Bros.,Inc.;SMF Management, Inc.; Gilbert Allen Big Star,Inc.;Pic-Pac, Inc.; and Giant Foods, Inc. violated Sec-tion 8(a)(5) and (1) of the Act.20.By its June 28, 1982 solicitation of its employeeJohnny Worrell to withdrawas a memberof Local 1529and itspromise of improvements in working conditions ifhe did so, Respondent Sewell-Allen Big Star, Inc., No. 2violated Section 8(a)(1) of the Act.21.By its June 30, 1982 solicitation of its employeeWorrell to withdraw from the Union, by its promise ofimprovements in benefits if he did so, and byits issuanceof a threat of store closure if the employees did not aban-don the Union, Respondent Sewell-Allen Big Star, Inc.,No. 2 violated Section 8(a)(1) of the Act.22. By its July 12, 1982 solicitation of employee Wor-rell to withdraw from the Union, and by its issuance ofan unspecified threat to Worrell regarding his future; byitsstatementthat it would be unable to bargain withUnion President Sheppard; by its threat of plant closureifWorrell and the other employees remained in theUnion; and by its promises of improvements in wagesand benefits if the employees abandoned the Union, Re-spondent Sewell-Allen Big Star, Inc., No. 2 violated Sec-tion 8(a)(1) of the Act.23.By its July 26, 1982 interrogation of employeeWorrell concerning whether he had decided to withdrawfrom the Union; by its threat of the futility of continuedrepresentation by the Union; and by its implied promiseof improvements in benefits and other terms and condi-tions of employment if its employees withdrew from theUnion, Respondent Sewell-Allen Big Star, Inc., No. 2violated Section 8(a)(1) of the Act.24.By its late July 1982 solicitation of employeesThomas Shelton Jr. and Michael Rowley to withdrawfrom the Union; by its promise of improvements in theirretirement and insurance benefits if they did so; and byits threat of less desirable working hours and loss of em-ployment if they did not withdraw from the Union, Re-spondent Sewell-Allen Big Star, Inc., No. 2 violated Sec-tion 8(a)(1) of the Act.25. By its early August 1982 solicitation of employeesHerbert Bobbitt, James Kimbrough, and Worrell to with-draw from the Union, by its threat of the futility of con-tinued union representation as it would not allow UnionPresident Sheppard in its store; and by its promise of im-provements in wages and benefits if the employees with-drew from the Union, Respondent Sewell-Allen Big Star,Inc.,No. 2 violated Section 8(a)(1) of the Act.26.By its mid-August 1982 interrogation of its em-ployeesWorrell,Kimbrough, Shelton,Rowley, andMary Armour concerning their support of the Union; byits representation to the employees that it would not bar-gain with or sign a labor agreement with Union Presi-dent Sheppard demonstrating the futility of the employ-ees' continued support of the Union, by its promises ofimprovements in pension benefits if the employees with-drew from the Union; and by its threat of discharge toemployee Kimbrough if he did not withdraw from theUnion, Respondent Sewell-Allen Big Star, Inc., No. 2violated Section 8(a)(1) of the Act.27.By its solicitation of its employee,William Gar-land, in August 1982 to withdraw from the Union andthatGarland solicit the withdrawal of its other employ-ees from the Union; by its promise of improvements inbenefits if the employees withdrew from the Union; byits subsequent mid-August 1982 interrogation of its em-ployees Garland, Bobby Thurman, and Jim Perry con-cerning their sentiments with respect to the circulation ofthe decertification petition; by its solicitation of the em-ployees to withdraw from the Union; by its promise ofimprovements in wages and benefits if they withdrewfrom the Union; by its statement that it would not nego-tiatewith or sign a labor agreement with Union Presi-dent Sheppard and the Union; and by its threat of astrike by the Union, Respondent Sewell-Allen Big Star,Inc violated Section 8(a)(1) of the Act.28By its solicitation of employee Mary Fortner inlateAugust 1982 to bypass her collective-bargaining rep-resentative and to bring grievances to the attention of itsmanagement, Respondent Sewell-Allen Big Star, Inc.,No. 2 violated Section 8(a)(1) of the Act. SEWELL-ALLEN BIG STAR29. By its solicitation of its employee Leroy Dancer towithdraw from the Union; by its promise to give him ad-ditional working hours if he did so; and by its solicitationand sponsorship of the filing of the decertification peti-tion by Dancer, Respondent violated Section 8(a)(1) ofthe Act.30.By the discharge of its part-time employees BillGross, Theresa Heist, and Becky Hordyk; and by its de-motion of head meatcutter Johnny Worrell to journey-man meatcutter in August 1982, Respondent Sewell-Allen Big Star, Inc., No. 2 violated Section 8(a)(3) and(1) of the Act.31.By its discharge of employee James Kimbrough,Respondent Sewell-Allen Big Star, Inc., No. 2 violatedSection 8(a)(3) and (1) of the Act.32.By their implementation of unilateral changes inthe terms and conditions of employment of their employ-ees following the withdrawal of recognition from Local1529 by the unilateral granting of wage increases to theiremployees, their refusal to accept or process grievancesfiled by the Union, and their denial of access of unionrepresentatives to their employees at their stores; and byrefusing to furnish information to the Union, Respond-ents Sewell'sBig Star,Inc.; Sewell-Allen Big Star, Inc.;and Sewell-Allen Big Star, Inc., No. 2 violated Section8(a)(1) and(5) of the Act.33. By their unlawful course of conduct initiated in thesummer of 1982 and continuing thereafter, whereby Re-spondent Sewell-Allen Big Star, Inc. engaged in viola-tions of Section 8(a)(1) and (5) of the Act and Respond-ent Sewell-Allen Big Star, Inc., No. 2 engaged in viola-tions of Section 8(a)(1), (3), and (5) of the Act, each ofthe above-named Respondents has engaged in an unlaw-ful course of conduct inconsistent with its obligation tobargain with Local 1529 as the collective-bargaining rep-resentative of its employees, and has thereby committeda separate violation of Section 8(a)(5) and (1) of the Act.34.By its interrogation of its employee William May-field in June 1982 concerning whether he was a memberof the Union, Respondent Baker Bros., Inc. violated Sec-tion 8(a)(1) of the Act35.By its solicitation of its employee Mayfield inAugust 1982 to sign a petition to decertify the Union; byitspromise to Mayfield of improvements in wages andbenefits if the Union were decertified; and by its threatthat it would not sign another contract with the Union,Respondent Baker Bros., Inc. violated Section 8(a)(1) ofthe Act.36. By its solicitation of its employee Roy Needham tosign a petition to decertify the Union; and by its threat ofdischarge issued to Needham if he engaged in a strike,Respondent Baker Bros., Inc. violated Section 8(a)(1) ofthe Act.37. By its solicitation of employees Richard Floyd andMary Jane Monasco to sign a petition to decertify theUnion; by its promise of improved working conditions ifthe employees abandoned the Union;and by its statementthat it would no longer honor the labor agreement withthe Union,Respondent Baker Bros.,Inc. violated Section8(a)(1) of the Act.38.By its solicitation of its employees Vickie Masonand Patricia Doty to sign the decertification petition; and369by its statement to these employees that a new laboragreement would not be signed with the Union, Re-spondent Baker Bros., Inc. violated Section 8(a)(1) of theAct.39. By its solicitation of its employee Randy Inman tosign the decertification petition; and by its statement toInman that it would be a nonunion company and that theUnion was out, Respondent Baker Bros., Inc. violatedSection8(a)(1) of the Act.40. By its solicitation of its employee Robert Travis tosign a decertification petition;and byits implied promiseof a wageincreaseif the employees chose to decertifythe Union,Respondent Baker Bros.,Inc. violated Section8(a)(1) ofthe Act.41.By, its interrogation of employeeMayfield onAugust 5, 1982, as to whether he had attended a unionmeeting;by its threat to Mayfield that if he voted for theUnion, he would either lose his job or have his workinghours reduced; and by its promise of job security if May-fieldvoted to decertify the Union,Respondent BakerBros., Inc violated Section 8(a)(1) of the Act.42. By its interrogation of employee Mayfield concern-ing his union activities; and by its solicitation of Mayfieldto bypass his bargaining representatives and notify man-agement of contacts by the Union, Respondent BakerBros., Inc. violated Section 8(a)(1) of the Act.43. By the statements of its President Al Baker to theemployees of Baker'sBigStar Store No. 81 in August1982 that the Company would run smoother as soon ashe could get rid of the interruptions (the Union), Re-spondent Baker Bros., Inc. violated Section 8(a)(1) of theAct.44.By its solicitation of employeesMonasco andFloyd to sign a second decertification petition, Respond-ent Baker Bros., Inc. violated Section 8(a)(1) of the Act.45. By its sponsorship and circulation of two petitionsto decertify the Union, Respondent Baker Bros., Inc.violated Section 8(a)(1) of the Act.46. By its interference with the rights of handbillers todistribute union handbills on the sidewalk area in front ofBaker's Big Star StoreNo. 64,Respondent Baker Bros.,Inc. violated Section 8(a)(1) of the Act.47 Byits implementation of unilateral changes in theterms and conditions of employment of its employees fol-lowing the withdrawal of recognition from Local 1529by the unilateral granting of wage increases; by its refus-al to accept or process grievances filed by the Union; byitsdeduction of union dues from its employees and itsfailure to remit them to the Union; and by its refusal tofurnish information to the Union; Respondent BakerBros., Inc. violated Section 8(a)(5) and (1) of the Act.48. By its unlawful course of conduct in its attempt torid itself of the Union, which was inconsistent with itsobligation to bargain with the Union, Respondent BakerBros., Inc. violated Section 8(a)(5) and (1) of the Act.49. Byits implementation of unilateral changes in theterms and conditions of employment of its employees fol-lowing its withdrawal of recognition from the Union bythe granting of wage increases; and by its refusal to fur-nish information to the Union; Respondent Gilbert AllenBig Star,Inc. violated Section 8(a)(5) of the Act. 370DECISIONSOF THE NATIONALLABOR RELATIONS BOARD50.By its implementation of unilateral changes in theterms and conditions of employment of its employees fol-lowing the withdrawal of recognition from the Union bythe granting of wage increases; by its refusal to furnishinformation to the Union; and by its refusal to processgrievances;Respondent SMF Management,Inc. violatedSection 8(a)(5) and(1) of the Act.51.Respondents Giant Foods, Inc. and Pic-Pac, Incare, and have been at all relevant times, a single employ-er under the Act.52. By the solicitation of their employees to withdrawfrom the Union following their withdrawal of recogni-tion from the Union, Respondents Gaint Foods, Inc. andPic-Pac, Inc. violated Section 8(a)(1) of the Act.53.By the implementation of unilateral changes in theterms and conditions of employment of their employeesfollowing theirwithdrawal of recognition from theUnion in November 1982, by granting wage increases totheir employees; by their institution of pension plans fortheir full-time employees; by their failure to remit uniondues to the Union in accordance with the terms of theirexpired labor agreements; by their denial of access ofunion representatives to their employees during workinghours; by their refusal to accept or process grievances;by their institution of new grievance procedures; by theirrefusal to furnish information to the Union; and by theirchange ofinsurancecarrier for their employees in theirmeat departments, Respondents Giant Foods, Inc. andPic-Pac, Inc. violated Section 8(a)(5) and (1) of the Act.54.Byitsunilateral change in its vacationpolicy foritsemployees, Respondent Giant Foods, Inc. violatedSection 8(a)(5) and(1) of the Act.55By its interrogation of employee Stanley Hurdleconcerning his union sentiments and its solicitation ofHurdle to withdraw from the Union, Respondent GiantFoods, Inc. violated Section 8(a)(1) of the Act.56. By its solicitation of employee Donald Gilmore tokeep it informed concerning the Union, RespondentGiant Foods, Inc. violated Section 8(a)(1) of the Act.57.By its threat of layoff if the employees chose tostrike relayed to employee Allie Conard in November1982,Respondent Pic-Pac, Inc. violated Section 8(a)(1)of the Act.58.By its threat of layoff if the employees chose tostrike issued to its employees at a meeting on January 15,1983, by its Manager Bill Creech, Respondent Pic-Pac,Inc. violated Section 8(a)(1) of the Act.59.The above unfair labor practices have an effect oncommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYHaving found that Respondents have engaged in viola-tions of the Act, it will be recommended that Respond-ents cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Actand post the appropriate notices.In accordance with my findings that Respondents un-lawfully withdrewrecognitionfrom Local 1529 follow-ing the expiration of their collective-bargaining agree-ments with Local 452, I shall order Respondents to re-scind their withdrawal of recognition, and make any andallpayments that would have otherwise been due underthe terms of their expired labor agreements,includingthe payment of union dues to the Union that were un-lawfully withheld by certain of Respondents. The Boarddoes not require that employees suffer the loss of in-creases in wages and improvements in benefits under cir-cumstances as have occurred in these cases regarding thewage increases and various improvements or increases inexisting benefits or implementation of new benefits and I,accordingly,do not recommend that the increases inwages and improvements or increases in benefits or im-plementation of new benefits by Respondents after theirwithdrawal of recognition be rescinded.Kendall College,228 NLRB 1083 (1977);Dura-Vent Corp.,257 NLRB 430(1981); andPace Oldsmobile,256 NLRB 1001 (1981) Ido, however, recommend that all other terms and condi-tions of Respondents'collective-bargaining agreementsthat expired on October 31, 1982, be reinstated to thestatus quo ante until Respondentsfulfill theirobligationsby bargaining, on request, with the Union as the collec-tive-bargaining representative of their employees in theappropriate units, and either reach and execute writtenagreementswith the Union or until a valid impasseoccurs. I further recommend that Respondents be or-dered to furnish the information requested by the Unionnecessary for it to bargain, on request by the Union,within a reasonable period after the request.Ifurther recommend that Respondent Sewell-AllenBig Star, Inc., No. 2's discharge of employees Bill Gross,Theresa Heist, Becky Hordyk, and James Kimbrough,and the demotion of employee Johnnie Worrell, be re-scinded, and that the Respondent remove its personnelrecords of all references thereto and make the above-named employees whole with respect to any loss of se-niority, earnings, and benefits that they may have in-curred by reason of Respondent's unlawful actionsagainst them.All loss ofearnings andbenefits suffered by any em-ployees of Respondents by reason of Respondents' with-drawal of recognition from the Union and refusal to bar-gain with the Union, and by the Union and/or employ-ees by reason of Respondents'refusal to remit union duesas found above, and suffered by employees Gross, Heist,Hordyk, Kimbrough, and Worrell by reason of the dis-crimination by Respondent Sewell-Allen Big Star, Inc.,No. 2 against them shall be computed with interest in themanner prescribed inF.W. WoolworthCo., 90 NLRB289 (1950), andFloridaSteelCorp.,231NLRB 651(1977).'Respondents' withdrawal of recognition and refusal tobargain,as found above,constituted a complete rejectionof the Union and of their employees' rights to represen-tation for purposes of collective bargaining.Moreover,Respondents Sewell-Allen Big Star, Inc., Sewell-AllenBig Star, Inc., No. 2, and Baker Bros., Inc., committednumerous violations of the Act in disregard of the rightsof their employees under the Act. I, accordingly, findthat all Respondents' conduct in repudiating the Uniongoes to the heart of the collective-bargaining relationship7 See generallyIsis Plumbing Co,138 NLRB 761 (1962) SEWELL-ALLEN BIG STAR371and the Section 7 rights of their employees under theAct. I, accordingly, recommend that a broad order beissued to each of the Respondents requiring it to ceaseand desist from violating the Act in any other manner.Hickmott Foods,242 NLRB 1357 (1979). I also recom-mend that Respondents be ordered to preserve and makeavailable to the Board or its agents, on request, for in-spection and copying, all records necessary to determinethe payments due and owing by Respondents under theterms of this Order,and to ensure that Respondents haveotherwise fully complied with the terms of this Order.[Recommended Order omitted from publication.]